Exhibit 10.1

Execution Version

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

July 25, 2012

among

GENESIS ENERGY, L.P.,

as the Borrower

The Lenders Party Hereto,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Issuing Bank,

BANK OF AMERICA, N.A. and BANK OF MONTREAL,

as Co-Syndication Agents,

and

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agent

 

 

 

$1.0 BILLION SENIOR SECURED REVOLVING CREDIT FACILITY

 

 

 

WELLS FARGO SECURITIES, LLC,

BMO CAPITAL MARKETS,

and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page    

ARTICLE I

    

DEFINITIONS

   SECTION 1.01  

Defined Terms

     1    SECTION 1.02  

Classification of Loans and Borrowings

     42    SECTION 1.03  

Terms Generally

     42    SECTION 1.04  

Accounting Terms; GAAP

     42     

ARTICLE II

    

THE CREDITS

   SECTION 2.01  

Commitments

     43    SECTION 2.02  

Loans and Borrowings

     43    SECTION 2.03  

Requests for Borrowings

     44    SECTION 2.04  

[Reserved]

     45    SECTION 2.05  

Committed Amount

     45    SECTION 2.06  

Letters of Credit

     47    SECTION 2.07  

Funding of Borrowings

     51    SECTION 2.08  

Interest Elections

     51    SECTION 2.09  

Termination and Reduction of Committed Amounts

     53    SECTION 2.10  

Repayment of Loans; Evidence of Debt

     53    SECTION 2.11  

Prepayment of Loans

     54    SECTION 2.12  

Fees

     55    SECTION 2.13  

Interest

     56    SECTION 2.14  

Alternate Rate of Interest

     57    SECTION 2.15  

Increased Costs

     57    SECTION 2.16  

Break Funding Payments

     58    SECTION 2.17  

Taxes

     59    SECTION 2.18  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     60    SECTION 2.19  

Mitigation Obligations; Replacement of Lenders

     62    SECTION 2.20  

Defaulting Lenders

     63     

ARTICLE III

    

REPRESENTATIONS AND WARRANTIES

   SECTION 3.01  

Organization; Powers

     66    SECTION 3.02  

Authorization; Enforceability

     66    SECTION 3.03  

Governmental Approvals; No Conflicts

     66    SECTION 3.04  

Financial Condition; No Material Adverse Change

     66    SECTION 3.05  

Other Obligations and Restrictions

     67    SECTION 3.06  

Properties

     67    SECTION 3.07  

Litigation

     68    SECTION 3.08  

Compliance with Laws and Agreements

     68   

 

i



--------------------------------------------------------------------------------

SECTION 3.09  

Default

     68    SECTION 3.10  

Investment Company Status

     68    SECTION 3.11  

Taxes

     68    SECTION 3.12  

ERISA

     69    SECTION 3.13  

Disclosure; No Material Misstatements

     69    SECTION 3.14  

Insurance

     69    SECTION 3.15  

Material Agreements

     70    SECTION 3.16  

Solvency

     70    SECTION 3.17  

Labor Disputes and Acts of God

     70    SECTION 3.18  

Equity Interests and Subsidiaries

     71    SECTION 3.19  

Intellectual Property

     71    SECTION 3.20  

Environmental Matters

     72    SECTION 3.21  

Security Documents

     73    SECTION 3.22  

Anti-Terrorism Law

     74    SECTION 3.23  

Federal Reserve Regulations

     75    SECTION 3.24  

Use of Proceeds

     75      ARTICLE IV      CONDITIONS    SECTION 4.01  

Effective Date

     75    SECTION 4.02  

Each Credit Event

     78      ARTICLE V      AFFIRMATIVE COVENANTS    SECTION 5.01  

Financial Statements; Ratings Change and Other Information

     79    SECTION 5.02  

Notices of Material Events

     81    SECTION 5.03  

Existence; Conduct of Business

     82    SECTION 5.04  

Payment of Obligations and Taxes

     83    SECTION 5.05  

Material Agreements

     83    SECTION 5.06  

Books and Records; Inspection Rights

     83    SECTION 5.07  

Compliance with Laws

     84    SECTION 5.08  

Use of Proceeds and Letters of Credit

     84    SECTION 5.09  

Environmental Laws

     84    SECTION 5.10  

Additional Collateral; Additional Guarantors

     85    SECTION 5.11  

Security Interests; Further Assurances

     87    SECTION 5.12  

Insurance

     87    SECTION 5.13  

Agreements Respecting Unrestricted Subsidiaries and Foreign Subsidiaries

     88    SECTION 5.14  

Disposition of NEJD SPE 2 Property

     89    SECTION 5.15  

Compliance with Risk Management Requirements

     89    SECTION 5.16  

Inventory Financing Sublimit Tranche

     89    SECTION 5.17  

Post-Effective Date Items

     89   

 

ii



--------------------------------------------------------------------------------

 

ARTICLE VI

    

NEGATIVE COVENANTS

   SECTION 6.01  

Indebtedness and Disqualified Equity

     90    SECTION 6.02  

Liens

     91    SECTION 6.03  

Fundamental Changes; Limitations on Business

     92    SECTION 6.04  

Investments, Loans, Advances, and Guarantees

     94    SECTION 6.05  

Acquisitions

     95    SECTION 6.06  

Sale of Assets

     95    SECTION 6.07  

Hedging Agreements

     96    SECTION 6.08  

Restricted Payments

     97    SECTION 6.09  

Transactions with Affiliates

     97    SECTION 6.10  

Restrictive Agreements

     97    SECTION 6.11  

Limitation on Modifications of Material Agreements

     98    SECTION 6.12  

Creation of Subsidiaries

     99    SECTION 6.13  

Sale and Leasebacks

     99    SECTION 6.14  

Financial Condition Covenants

     99    SECTION 6.15  

Fiscal Year

     100    SECTION 6.16  

Control Agreements

     100    SECTION 6.17  

Prepayments on Indebtedness or Disqualified Equity

     100    SECTION 6.18  

Anti-Terrorism Law; Anti-Money Laundering

     100    SECTION 6.19  

Embargoed Person

     101    SECTION 6.20  

Amendments to Risk Management Requirements

     101      ARTICLE VII      EVENTS OF DEFAULT    SECTION 7.01  

Events of Default

     101    SECTION 7.02  

Application of Proceeds

     104     

ARTICLE VIII

    

THE ADMINISTRATIVE AGENT; THE ARRANGERS

   SECTION 8.01  

Appointment

     105    SECTION 8.02  

Delegation of Duties

     105    SECTION 8.03  

Exculpatory Provisions

     106    SECTION 8.04  

Reliance by the Administrative Agent and the Arrangers

     106    SECTION 8.05  

Notice of Default

     106    SECTION 8.06  

Non-Reliance on Administrative Agent or the Arrangers and Other Lenders

     107    SECTION 8.07  

Indemnification

     107    SECTION 8.08  

Administrative Agent and Arrangers in Their Respective Individual Capacities

     108    SECTION 8.09  

Successor Administrative Agent

     108    SECTION 8.10  

Successor Arranger

     108    SECTION 8.11  

Issuing Bank

     109    SECTION 8.12  

Collateral Matters

     109    SECTION 8.13  

Hedging Arrangements

     110   

 

iii



--------------------------------------------------------------------------------

 

ARTICLE IX

    

MISCELLANEOUS

   SECTION 9.01  

Notices

     110    SECTION 9.02  

Waivers; Amendments

     111    SECTION 9.03  

Expenses; Indemnity; Damage Waiver

     113    SECTION 9.04  

Successors and Assigns

     114    SECTION 9.05  

Survival

     116    SECTION 9.06  

Counterparts; Integration; Effectiveness

     117    SECTION 9.07  

Severability

     117    SECTION 9.08  

Right of Setoff

     117    SECTION 9.09  

Governing Law; Jurisdiction; Consent to Service of Process

     118    SECTION 9.10  

WAIVER OF JURY TRIAL

     118    SECTION 9.11  

Headings

     119    SECTION 9.12  

Confidentiality

     119    SECTION 9.13  

Interest Rate Limitation

     119    SECTION 9.14  

USA Patriot Act

     120    SECTION 9.15  

Limitation of Liability

     120    SECTION 9.16  

Acknowledgments

     120    SECTION 9.17  

Certain Permitted Transactions

     120    SECTION 9.18  

Amendment and Restatement; Binding Effect

     121    SECTION 9.19  

Consents

     121    SECTION 9.20  

Florida Mortgage Tax Provision

     122   

 

iv



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 2.01    Committed Amounts             Schedule 2.06    Existing Letters
of Credit             Schedule 3.05    Certain Obligations             Schedule
3.06(a)    Properties             Schedule 3.07    Disclosed Matters            
Schedule 3.14    Insurance             Schedule 3.15    Material Agreements   
         Schedule 3.17    Force Majeure             Schedule 3.18(a)   
Subsidiaries and Joint Ventures             Schedule 3.18(b)    Consents      
      Schedule 3.18(c)    Organizational Chart             Schedule 3.19(c)   
Copyright Violations             Schedule 5.12    Insurance             Schedule
5.15    Risk Management Requirements             Schedule 5.17    Post-Effective
Date Items             Schedule 6.01    Indebtedness             Schedule 6.02
   Liens             Schedule 6.04    Investments             Schedule 6.09   
Transactions with Affiliates            

 

EXHIBITS:

 

                        Exhibit A    Form of Assignment and Assumption         
   Exhibit B    Form of Committed Amount Decrease Certificate            
Exhibit C    Form of Letter of Credit Request             Exhibit D    Form of
Interest Election Request             Exhibit E    Form of Perfection
Certificate             Exhibit F    Form of Borrowing Request            
Exhibit G    Form of Borrowing Base Certificate             Exhibit H    Form of
Committed Amount Increase Certificate             Exhibit I    Form of
Additional Lender Certificate             Exhibit J    Form of Compliance
Certificate            

 

v



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 25, 2012, is
by and among GENESIS ENERGY, L.P., a Delaware limited partnership (the
“Borrower”), the LENDERS party hereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”) and Issuing
Bank (as defined below).

WITNESSETH:

WHEREAS, the Borrower, as borrower, BNP Paribas, as administrative agent for the
lenders (in such capacity, the “Predecessor Agent”), the lenders from time to
time party thereto and the other agents and parties referred to therein entered
into that certain Second Amended and Restated Credit Agreement dated as of
June 29, 2010, as amended by that certain First Amendment to Second Amended and
Restated Credit Agreement dated as of November 17, 2010, as amended by that
certain Second Amendment to Second Amended and Restated Credit Agreement dated
as of August 19, 2011 (as amended, supplemented and otherwise modified
(including by the Resignation Agreement referred to below) prior to the date
hereof, the “Existing Credit Agreement”), pursuant to which the lenders party
thereto made certain loans and other extensions of credit and provided certain
commitments to the Borrower;

WHEREAS, the Predecessor Agent, the Administrative Agent, the Borrower and
certain arrangers and lenders party thereto have entered into (a) that certain
Resignation, Consent and Appointment Agreement and Amendment Agreement, dated as
of April 20, 2012, whereby the Predecessor Agent assigned to the Administrative
Agent, and the Administrative Agent assumed from the Predecessor Agent, all of
the Predecessor Agent’s rights, interests, liabilities and obligations as
administrative agent under the Existing Credit Agreement and the other Loan
Documents (as defined in the Existing Credit Agreement) (the “Resignation
Agreement”) and (b) such other agreements, documents, assignments, notices,
filings or endorsements necessary to evidence the assignment and assumption
contemplated by the Resignation Agreement or required by the Existing Credit
Agreement or to grant or continue the Liens in favor of the Administrative Agent
as contemplated by the Existing Credit Agreement (as so assigned);

WHEREAS, the Borrower, the Administrative Agent, the Lenders and the other
agents and parties hereto desire to enter into this Third Amended and Restated
Credit Agreement in order to amend and restate the Existing Credit Agreement;

NOW, THEREFORE, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated in its entirety as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms . As used in this Agreement, the following terms have
the meanings specified below:

 

1



--------------------------------------------------------------------------------

“ABR”, when used in reference to any Loan or Borrowing (including any Inventory
Financing Sublimit Borrowing), refers to whether such Loan, or the Loans
comprising such Borrowing, are bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Account” shall have the meaning assigned to such term in the Uniform Commercial
Code in effect in the State of New York.

“Account Debtor” means any Person who is or who may become obligated under, with
respect to or on account of an Account.

“Acquisition” means the direct or indirect purchase or acquisition, whether in
one or more related transactions, by the Borrower or any Restricted Subsidiary
of (a) any Person or group of Persons (or all or substantially all of the Equity
Interest in any Person or group of Persons) or (b) any related group of assets
of any Person or group of Persons. “Acquire” has a meaning correlative thereto.

“Acquisition Consideration” means the purchase consideration for any Acquisition
and all other payments by the Borrower or any Restricted Subsidiary in exchange
for, or as part of, or in connection with, any Acquisition, whether paid in cash
or by the assumption of obligations or the exchange of Equity Interests or of
properties or otherwise and whether payable at or prior to the consummation of
such Acquisition or deferred for payment at any future time, whether or not any
such future payment is subject to the occurrence of any contingency, and
includes any and all payments representing the purchase price and any
assumptions of Indebtedness (including any Indebtedness assumed or acquired
pursuant to Section 6.01(g)), “earn-out” and other agreements to make any
payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any Person or business; provided that any such future payment
that is subject to a contingency shall be considered Acquisition Consideration
only to the extent of the reserve, if any, required under GAAP at the time of
such sale to be established in respect thereof by the Borrower or any Restricted
Subsidiary.

“Additional Lender” has the meaning assigned to such term in Section 2.05(c).

“Additional Lender Certificate” has the meaning assigned to such term in
Section 2.05(c)(ii)(E).

“Adjusted Consolidated EBITDA” means, for any period, Consolidated EBITDA
determined on a Pro Forma Basis; provided that (a) cash distributions received
by the Borrower and the Restricted Subsidiaries from all Joint Ventures
consummated after the Effective Date shall not account for more than 25% of
Adjusted Consolidated EBITDA (as such Adjusted Consolidated EBITDA is calculated
from time to time without giving effect to cash distributions from Joint
Ventures consummated after the Effective Date), and any excess shall be deemed
to not be Adjusted Consolidated EBITDA and (b) for any Material Project with a
Commencement Date occurring on or prior to the date of determination, Adjusted
Consolidated EBITDA may include, at the Borrower’s option, the Material Project
EBITDA Adjustments for such Material Project for such period determined as
specified below. Upon the occurrence and during the continuance of a “Cash
Option Only Default” under and as defined in the NEJD Financing Lease Agreement,
Adjusted Consolidated EBITDA shall be automatically reduced by an amount equal
to the contributions to Adjusted Consolidated EBITDA attributable to NEJD SPE 2
for the applicable Test Period or Calculation Period.

 

2



--------------------------------------------------------------------------------

As used herein, “Material Project EBITDA Adjustments” means, with respect to the
construction or expansion of any capital project of the Borrower or any of its
Restricted Subsidiaries or with respect to the SEKCO Joint Venture, the
aggregate capital cost of which (inclusive of capital costs expended prior to
the acquisition, construction or expansion thereof) is reasonably expected by
the Borrower to exceed, or exceeds, with respect to the Borrower or any of its
Restricted Subsidiaries or with respect to the SEKCO Joint Venture, $10,000,000
(a “Material Project”):

(a) for each Test Period ending prior to the date on which a Material Project
has achieved commercial operation (the “Commercial Operation Date”) (but
including the Test Period ending with the fiscal quarter in which such
Commercial Operation Date occurs), a percentage (based on the then-current
completion percentage of such Material Project as of the date of determination)
of an amount to be reasonably approved by a majority of the Arrangers (the
“Projected Consolidated EBITDA”) as the projected Consolidated EBITDA
attributable to such Material Project for the first full 12-month period
following the Scheduled Commercial Operation Date of such Material Project (such
amount to be determined based upon projected revenues from customer contracts,
projected revenues from prospective customers that are reasonably determined by
a majority of the Arrangers, in their reasonable discretion, to otherwise be
reasonably likely on the basis of sound financial planning practice, the
creditworthiness and applicable projected production of the prospective
customers, capital and other costs, operating and administrative expenses, the
Scheduled Commercial Operation Date, commodity price assumptions and other
factors reasonably deemed appropriate by a majority of the Arrangers), which
may, at the Borrower’s option, be added to actual Adjusted Consolidated EBITDA
for the Test Period next preceding the fiscal quarter in which construction or
expansion of such Material Project commences (the “Commencement Date”) and for
each Test Period thereafter until the Commercial Operation Date of such Material
Project (including the Test Period ending with the fiscal quarter in which such
Commercial Operation Date occurs), but net of any actual Consolidated EBITDA
attributable to such Material Project for such Test Period; provided that if the
actual Commercial Operation Date does not occur by the Scheduled Commercial
Operation Date, then the foregoing amount shall be reduced, for Test Periods
ending after the Scheduled Commercial Operation Date to (but excluding) the Test
Period ending with the fiscal quarter in which such Commercial Operation Date
occurs, by the following percentage amounts depending on the period of delay
(based on the period of actual delay or then-estimated delay (estimated on the
date of determination), whichever is longer): (i) 90 days or less, 0%,
(ii) longer than 90 days, but not more than 180 days, 25%, (iii) longer than 180
days but not more than 270 days, 50%, (iv) longer than 270 days but not more
than 365 days, 75%, and (v) longer than 365 days, 100%; and

(b) beginning with the Test Period ending with the first full fiscal quarter
following the Commercial Operation Date of a Material Project and for the Test
Periods ending with the two immediately succeeding fiscal quarters, an amount
equal to the greater of (i) three times the actual Consolidated EBITDA
attributable to such Material Project for such first full fiscal quarter (if the
first full fiscal quarter), 100% of the actual Consolidated EBITDA attributable
to such Material Project for such first two fiscal quarters (if the second full
fiscal quarter), or one-third of

 

3



--------------------------------------------------------------------------------

the actual Consolidated EBITDA for such first three fiscal quarters (if the
third full fiscal quarter) or (ii) 75% (if the first full fiscal quarter), 50%
(if the second full fiscal quarter) or 25% (if the third full fiscal quarter) of
the Projected Consolidated EBITDA attributable to such Material Project for the
first full Test Period following such Commercial Operation Date, which may, at
the Borrower’s option, be added to actual Adjusted Consolidated EBITDA for such
Test Periods.

Notwithstanding the foregoing:

(i) no such Material Project EBITDA Adjustment shall be allowed with respect to
any Material Project unless:

(A) at least 30 days (or such lesser period as is reasonably acceptable to the
Administrative Agent) prior to the last day of the Test Period for which the
Borrower desires to commence inclusion of such Material Project EBITDA
Adjustment in Adjusted Consolidated EBITDA with respect to a Material Project
(the “Initial Test Period”), the Borrower shall have delivered to Administrative
Agent notice of such Material Project and the Scheduled Commercial Operation
Date with respect thereto, together with written pro forma projections of
Consolidated EBITDA attributable to such Material Project for the first full
Test Period following the Scheduled Commercial Operation Date with respect to
such Material Project, and

(B) prior to the last day of the Initial Test Period, a majority of the
Arrangers shall have approved (such approval not to be unreasonably withheld or
delayed) such projections and shall have received such other information and
documentation as a majority of the Arrangers may reasonably request with respect
to such Material Project, all in form and substance reasonably satisfactory to a
majority of the Arrangers, and

(ii) the aggregate amount of all Material Project EBITDA Adjustments for any
Test Period shall be limited to 15% of the total actual Adjusted Consolidated
EBITDA for such Test Period (which total actual Adjusted Consolidated EBITDA
shall be determined without including any Material Project EBITDA Adjustments).

For purposes of the foregoing, “commercial operation” shall be deemed achieved
for any Material Project at such time, at or after the completion of
construction or expansion thereof and the initial placement thereof into
service, as such Material Project first realizes the long-term operating levels
reasonably expected for such Material Project.

“Adjusted LIBOR Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100th of 1%) equal to (a) the LIBOR Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph hereto.

 

4



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that, for purposes of Section 6.09(a), the term “Affiliate” shall also
include (a) any Person that directly or indirectly owns more than 25% of the
Equity Interests of the Person specified that have the ordinary voting power to
elect the directors thereof or (b) any Person that is an executive officer or
director of the Person specified.

“Agreement” means the Existing Credit Agreement, as amended and restated by this
Third Amended and Restated Credit Agreement, as the same may from time to time
be amended, modified, restated, or replaced from time to time, and any annexes,
exhibits and schedules to any of the foregoing.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%, and (c) the LIBOR Rate for a
one-month maturity on such day (or if such day is not a Business Day, on the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, for purposes of calculating the “Alternate Base Rate,” the LIBOR Rate for
any day shall be based on the rate appearing on Reuters Screen LIBOR01 Page (or
any successor or substitute page of such page as determined by the
Administrative Agent) at approximately 11:00 a.m. London time on such date. Any
change in the Alternate Base Rate due to a change in the Prime Rate, Federal
Funds Effective Rate or LIBOR Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate, Federal Funds
Effective Rate or LIBOR Rate, respectively.

“Anti-Terrorism Laws” has the meaning assigned to such term in Section 3.22(a).

“Applicable Board” means (a) the board of directors of the General Partner, but
only if such board has responsibility for governing the Borrower or (b) the
board of directors of the Borrower, but only if such board has responsibility
for governing the Borrower.

“Applicable Margin” means, with respect to any ABR Loan or Eurodollar Loan, or
with respect to the Unused Fee on Committed Amount, as the case may be, the rate
per annum set forth in the Pricing Grid below based upon the Consolidated
Leverage Ratio then in effect:

 

5



--------------------------------------------------------------------------------

Pricing Grid

Level

  

Consolidated

Leverage Ratio

  

LIBOR Margin

  

Base Rate

Margin

  

Unused Fee on

Committed

Amount

I    < 3.00 to 1.00    1.75%    0.75%    0.375% II   

> 3.00 to 1.00 but

< 3.50 to 1.00

   2.00%    1.00%    0.375% III   

> 3.50 to 1.00 but

< 4.00 to 1.00

   2.25%    1.25%    0.375% IV   

> 4.00 to 1.00 but

< 4.50 to 1.00

   2.50%    1.50%    0.500% V    > 4.50 to 1.00    2.75%    1.75%    0.500%

The Applicable Margin for any date shall be determined by reference to the
Consolidated Leverage Ratio as of the last day of the fiscal quarter most
recently ended and any change shall (a) become effective upon the delivery to
the Administrative Agent of financial statements pursuant to Section 5.01(a) or
(b) for such quarter and (b) apply (i) in the case of ABR Loans, to ABR Loans
outstanding on such delivery date or made on and after such delivery date and
(ii) in the case of Eurodollar Loans, to Eurodollar Loans made, continued or
converted on and after such delivery date. Notwithstanding the foregoing, at any
time during which the applicable Borrower Party has failed to deliver such
financial statements to the Administrative Agent when due, the Consolidated
Leverage Ratio shall be deemed, solely for the purpose of this definition, to be
Level V until such time as the applicable Borrower Party shall deliver such
financial statements.

“Arrangers” means, collectively, Wells Fargo Securities, LLC, BMO Capital
Markets, and Merrill Lynch, Pierce, Fenner & Smith Incorporated, and “Arranger”
means, individually, Wells Fargo Securities, LLC, BMO Capital Markets, and
Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Assignee” has the meaning assigned to such term in Section 9.04(c).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Committed Amount.

“Benefit Arrangement” means, at any time, an employee benefit plan within the
meaning of Section 3(3) of ERISA that is not a Plan or a Multiemployer Plan and
that is maintained or otherwise contributed to by any ERISA Affiliate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

6



--------------------------------------------------------------------------------

“Borrower” has the meaning assigned to such term in the introductory paragraph
hereto.

“Borrower Parties” means the Borrower and the Restricted Subsidiaries.

“Borrower’s Business” means the business of the Borrower and the Restricted
Subsidiaries, taken as a whole.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base Certificate” means a certificate duly executed by a Financial
Officer of the Borrower, substantially in the form of Exhibit G, prepared with
respect to all Financed Eligible Inventory owned by the Borrower or any
Restricted Subsidiary on the Inventory Financing Sublimit Borrowing Base Date
specified therein, (a) stating that the aggregate principal amount borrowed and
outstanding under the Inventory Financing Sublimit Tranche, after giving effect
to any Inventory Financing Sublimit Borrowings made on or as of such Inventory
Financing Sublimit Borrowing Base Date (if any), and giving effect to any
prepayment required to be made contemporaneously with the delivery of such
Borrowing Base Certificate pursuant to Section 2.11(e), does not exceed the
lesser of (x) the Inventory Financing Sublimit Borrowing Base as of such
Inventory Financing Sublimit Borrowing Base Date and (y) Inventory Financing
Sublimit Availability as of such Inventory Financing Sublimit Borrowing Base
Date, and (b) describing in reasonable detail the volumes, locations, sale
contracts, Sale Values, Hedging Agreements, and Hedged Values of the Financed
Eligible Inventory.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, substantially in the form of Exhibit F.

“Borrowing Request (Financed Inventory)” means a Borrowing Request or a
Borrowing Base Certificate that includes the information related to the
applicable Inventory Financing Sublimit Borrowing required by Section (c) of the
form of Borrowing Request attached hereto as Exhibit F.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Calculation Period” means, with respect to any Substantial Transaction or any
other event expressly required to be calculated on a Pro Forma Basis pursuant to
the terms of this Agreement, the Test Period most recently ended prior to the
date of such Substantial Transaction or other event for which financial
statements pursuant to Section 5.01(a) or (b) have been delivered to the Lenders
pursuant to this Agreement.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real property, pipelines or personal Property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

7



--------------------------------------------------------------------------------

“Casualty Event” means any loss of or damage to or destruction of, or any
condemnation or other taking of, any Property of the Borrower or any other
Relevant Party.

“Change in Control” means the occurrence of any of the following events: (a) the
Borrower and the Restricted Subsidiaries (other than Restricted Subsidiaries
that are Controlled, or directly or indirectly owned (in whole or in part), by
the OLP) shall cease to be the sole legal or beneficial owners (within the
meaning of Rule 13d-3 under the Exchange Act) of 100% of the limited partnership
interests of the OLP (including all securities which are convertible into
limited partner interests), or (b) the General Partner shall cease to be the
sole general partner of the Borrower or shall cease to be a Wholly Owned
Subsidiary of the Borrower, or (c) the Continuing Directors shall cease to
collectively constitute a majority of the members of the board of directors of
the General Partner, or (d) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than the Permitted Investor Group, becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of 40% or more of the equity securities of the Borrower entitled to
vote for members of either Applicable Board on a fully diluted basis, or (e) any
Restricted Subsidiary that is a partnership shall cease to have as its general
partner either the Borrower or any Restricted Subsidiary, or (f) any change in
control or similar event shall occur under the terms of any indenture, note
agreement or other agreement governing any outstanding Material Indebtedness
permitted by Section 6.01(j) that results in an “event of default” under such
Indebtedness, such Indebtedness becoming due and payable before its maturity, or
such Indebtedness being subject to a repurchase, retirement or redemption right
or option (whether or not exercised).

“Change in Law” means (a) the adoption of any law, rule or regulation after
November 15, 2006, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after
November 15, 2006 or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after November 15, 2006; provided,
however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Charges” has the meaning assigned to such term in Section 9.13.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all collateral under or as defined in any Security Document.

 

8



--------------------------------------------------------------------------------

“Committed Amount” means, with respect to each Lender, the amount of the
commitment of such Lender to make Loans and to acquire participations in Letters
of Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder at any given time. A
Lender’s Committed Amount may be (a) increased from time to time pursuant to
Section 2.05(c), (b) reduced from time to time pursuant to Section 2.05(b) or
2.09, or (c) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 9.04. The amount of each Lender’s
Committed Amount as of the Effective Date is set forth on Schedule 2.01. The
aggregate Committed Amounts as of the Effective Date shall be $1,000,000,000.

“Committed Amount Decrease Certificate” means a Committed Amount Decrease
Certificate delivered in connection with a decrease in the Committed Amounts
substantially in the form of Exhibit B.

“Committed Amount Increase Certificate” has the meaning assigned to such term in
Section 2.05(c)(ii)(D).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit J.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period (without giving effect to (without duplication) (a) any extraordinary
income or gains, (b) any interest income, (c) any non-cash income (excluding
items which represent the reversal of a non-cash charge referred to in clause
(e) below of this definition), (d) any extraordinary losses, (e) any non-cash
charges or losses (except to the extent that any such non-cash charge or loss
would require an anticipated cash payment (or a reserve for an anticipated cash
payment) in any future period), including any non-cash expenses relating to
impairments and similar write-offs and stock appreciation rights, (f) any gains
or losses from sales of assets other than inventory sold in the ordinary course
of business, (g) income or losses attributable to Unrestricted Subsidiaries,
Joint Ventures, any Person accounted for by the Borrower by the equity method of
accounting, or any other Person that is not a Subsidiary or (h) income or losses
attributable to Direct Financing Leases) adjusted by adding thereto (in each
case (other than clause (v) or (vi) below), to the extent deducted in
determining Consolidated Net Income for such period or deducted by operation of
clause (g) or (h) above), without duplication, the amount of (i) total interest
expense (inclusive of amortization of deferred financing fees and other original
issue discount and banking fees, charges and commissions (e.g., letter of credit
fees and commitment fees)), (ii) provision for taxes based on income (including
any Texas franchise Tax provided such franchise Tax is a Tax based on income)
and foreign withholding taxes, (iii) all depreciation, depletion and
amortization expense (including impairment of assets, as contemplated in the
Statement of Financial Accounting Standards No. 144 (or any codification
thereof), “Accounting for the Impairment or Disposal of Long-Lived Assets”),
(iv) any deferred or non-cash equity compensation or stock option or similar
compensation expense, including all expense recorded for the Borrower’s equity
appreciation rights plan in excess of cash payments for exercised rights;
provided, however, that actual cash payments made with respect to such deferred
compensation shall reduce Consolidated EBITDA in the period in which such
payment is made, (v) any cash received by the Borrower or any Restricted
Subsidiary pursuant to any Direct Financing Lease, (vi) any cash distributions
(or with respect to NEJD SPE 1, loan payments under the NEJD Intercompany Note)
received by the Borrower or any Restricted

 

9



--------------------------------------------------------------------------------

Subsidiary from Unrestricted Subsidiaries, Joint Ventures, any Person accounted
for by the Borrower by the equity method of accounting, or any other Person that
is not a Subsidiary, and (vii) any Transaction Costs, provided, however that
Transaction Costs added back to Consolidated Net Income during the term of this
Agreement pursuant to this clause (vii) shall in no event exceed 15 % of
Adjusted Consolidated EBITDA for any applicable period. For the avoidance of
doubt, it is understood and agreed that to the extent any amounts are excluded
from Consolidated Net Income by virtue of the proviso to the definition thereof,
any add backs to Consolidated Net Income in determining Consolidated EBITDA as
provided above shall be limited (or denied) in a fashion consistent with the
proviso to the definition of Consolidated Net Income contained in such
definition.

“Consolidated Interest Coverage Ratio” means, on any date of determination, the
ratio of (a) Adjusted Consolidated EBITDA for the Test Period most recently
ended on or prior to such date to (b) Consolidated Interest Expense for such
Test Period.

“Consolidated Interest Expense” means, for any period, (a) the sum of (i) the
total consolidated interest expense, net of consolidated interest income, of the
Borrower and its Subsidiaries (including, without limitation, all commissions,
discounts and other commitment and banking fees and charges (e.g., fees with
respect to letters of credit (including the Letters of Credit) and Hedging
Agreements)) for such period (calculated without regard to any limitations on
payment thereof), adjusted to exclude (to the extent same would otherwise be
included in the calculation above in this clause (a)) the amortization of any
deferred financing costs for such period, plus (ii) without duplication,
(x) that portion of Capital Lease Obligations of the Borrower and its
Subsidiaries on a consolidated basis representing the interest factor for such
period and (y) the “deemed interest expense” (i.e., the interest expense which
would have been applicable if the respective obligations were structured as
on-balance sheet financing arrangements) with respect to all Indebtedness of the
Borrower and its Subsidiaries of the type described in clause (g) of the
definition of Indebtedness contained herein (to the extent same does not arise
from a financing arrangement constituting an operating lease) for such period,
minus (b) that portion of (i) and (ii) above attributable to Unrestricted
Subsidiaries.

“Consolidated Leverage Ratio” means, on any date of determination, the ratio of
(a) Consolidated Total Funded Debt on such date to (b) Adjusted Consolidated
EBITDA for the Test Period most recently ended on or prior to such date;
provided that (i) solely for the purpose of the definition of Applicable Margin,
Adjusted Consolidated EBITDA as used in clause (b) hereof will be calculated
without giving effect to clause (a) of the first proviso set forth in the
definition of Adjusted Consolidated EBITDA and (ii) for purposes of calculating
the Consolidated Leverage Ratio as of any date of determination (other than the
end of a Test Period), Consolidated Total Funded Debt shall be determined
without giving effect to Indebtedness incurred after the end of the Test Period
solely to finance all or a portion of any Material Project. For avoidance of
doubt, for purposes of calculating the Consolidated Leverage Ratio as of the
Test Period most recently ended, all outstanding Indebtedness incurred solely to
finance all or a portion of any Material Project that constitutes “Consolidated
Total Funded Debt” shall be included for purposes of calculating the
Consolidated Leverage Ratio as of the end of such Test Period.

 

10



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries determined on a consolidated basis for such period
(taken as a single accounting period) in accordance with GAAP, provided that the
following items shall be excluded (without duplication) in computing
Consolidated Net Income: (i) except for determinations expressly permitted or
required to be made on a Pro Forma Basis, the net income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary or all or substantially all of
the Property or assets of such Person are acquired by a Subsidiary and (ii) the
net income of any Subsidiary to the extent that the declaration or payment of
cash dividends or similar cash distributions by such Subsidiary of such net
income is not at the time permitted by the operation of the terms of its charter
or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Subsidiary.

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of consolidated assets of the Borrower and its Subsidiaries on a
consolidated basis after deducting therefrom: (a) all current liabilities
(excluding (i) any current liabilities that by their terms are extendable or
renewable at the option of the obligor thereon to a time more than 12 months
after the time as of which the amount thereof is being computed and (ii) current
maturities of long-term debt) and (b) the value (net of any applicable reserves)
of all goodwill, trade names, trademarks, patents and other intangible assets,
all as set forth, or on a Pro Forma Basis would be set forth, on the
consolidated balance sheet of the Borrower and its Subsidiaries on a
consolidated basis for the most recently completed fiscal quarter, prepared in
accordance with GAAP.

“Consolidated Senior Secured Leverage Ratio” means, on any date of
determination, the ratio of (a) Consolidated Total Senior Secured Funded Debt on
such date to (b) Adjusted Consolidated EBITDA for the Test Period most recently
ended on or prior to such date; provided that, for purposes of calculating the
Consolidated Senior Secured Leverage Ratio as of any date of determination
(other than the end of a Test Period), Consolidated Total Senior Secured Funded
Debt shall be determined without giving effect to Indebtedness incurred after
the end of the Test Period solely to finance all or a portion of any Material
Project. For avoidance of doubt, for purposes of calculating the Consolidated
Senior Secured Leverage Ratio as of the Test Period most recently ended, all
outstanding Indebtedness incurred solely to finance all or a portion of any
Material Project that constitutes “Consolidated Total Senior Secured Funded
Debt” shall be included for purposes of calculating the Consolidated Senior
Secured Leverage Ratio as of the end of such Test Period.

“Consolidated Total Funded Debt” means, at any time, an amount equal to (a) the
sum of (without duplication) (i) all Indebtedness and Disqualified Equity of the
Borrower and its Subsidiaries (on a consolidated basis) as would be required to
be reflected as debt or Capital Lease Obligations on the liability side of a
consolidated balance sheet of the Borrower and its Subsidiaries in accordance
with GAAP, (ii) all Indebtedness of the Borrower and its Subsidiaries of the
type described in clauses (b) (excluding undrawn amounts in respect of letters
of credit) and (g) of the definition of Indebtedness, and (iii) all Guarantees
of the Borrower and its Subsidiaries in respect of Indebtedness of any third
Person of the type referred to in preceding clauses (i) and (ii), minus (b) to
the extent included in clause (a) above, any such Indebtedness or Guarantees of
any Unrestricted Subsidiaries, minus (c) to the extent included in clause
(a) above, outstanding Inventory Financing Sublimit Borrowings; provided, that
for purposes of this clause

 

11



--------------------------------------------------------------------------------

(c), the outstanding Inventory Financing Sublimit Borrowings on the last day of
each month (including for purposes of delivery of any certificates pursuant to
Section 5.01(c)) shall be deemed to have been reduced by the Inventory Sublimit
Prepayment Amount of a prepayment required to be made in the immediately
succeeding calendar month pursuant to Section 2.11(e).

“Consolidated Total Senior Secured Debt” means, at any time, all Consolidated
Total Funded Debt that is secured by a Lien on any assets or Property of the
Borrower or any of its Restricted Subsidiaries.

“Continuing Director” means any member of the board of directors of the General
Partner who (a) is a member of such board of directors as of the date hereof or
is specified in the Borrower’s filings with the SEC prior to the date hereof as
a Person who is to become a member of such board as of the Effective Date,
(b) was nominated for election or elected to such board of directors with the
approval of at least a majority of the Continuing Directors who were members of
such board at the time of such nomination or election; or (c) is a designee of
any owner of Equity Interests in the General Partner.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means any agreement the purpose of which is to create a
First Priority perfected Lien by control in favor of the Administrative Agent
for the benefit of the Secured Parties in respect of one or more deposit
accounts, securities accounts or commodities accounts of any Borrower Party.

“Co-Syndication Agents” means Bank of America, N.A. and Bank of Montreal.

“Covered Property” means any Equity Interests, Pipelines or other Property
(excluding Real Property) of a type subject to the Security Documents first
owned or acquired by the Borrower or any Restricted Subsidiary after the date of
this Agreement that, at the time the Borrower or such Restricted Subsidiary
first owns or acquires such Property, automatically becomes Collateral subject
to perfected First Priority Liens (subject to Permitted Encumbrances) already
created pursuant to then existing Security Documents.

“Davison Family” means (a) James E. Davison (Sr.), James E. Davison, Jr.,
Stephen K. Davison and Todd A. Davison, and (b) any Related Person of any such
member.

“Davison Group” means (a) any member of the Davison Family and (b) any Related
Person of any such member.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, at any time, any Lender that (a) within two Business
Days of when due, has failed to fund any portion of any Loan (or any
participation in respect of its Committed Amount) to, as applicable, the
Borrower, the Administrative Agent or any Issuing

 

12



--------------------------------------------------------------------------------

Bank required pursuant to the terms of this Agreement to be funded by such
Lender, or has notified the Administrative Agent that it does not intend to do
so, unless such Lender notifies the Administrative Agent and the Borrower in
writing on or prior to the date the funding is required to be made that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in writing) has
not been satisfied; or (b) has notified the Borrower, the Administrative Agent,
any Issuing Bank, or any Lender in writing that it does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or generally under other agreements in which it
commits to extend credit, unless such writing or public statement states that
such position is based on such Lender’s good faith determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied; or (c) has failed, within
three Business Days after reasonable request by the Administrative Agent or the
Borrower, to confirm that it will comply with the terms of this Agreement
relating to any of its obligations to fund prospective Loans (or any
participations in respect of its Committed Amount); or (d) otherwise has failed
to pay over to the Administrative Agent, any Issuing Bank, or any other Lender
any other amount required to be paid by it hereunder within one Business Day of
the date when due, unless the subject of a good faith dispute; or (e) (i) has
become or is insolvent or has a direct or indirect parent company that has
become or is insolvent or (ii) has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided,
that a Lender shall not become a Defaulting Lender solely as the result of the
acquisition or maintenance of an ownership interest in such Lender or Person
controlling such Lender or the exercise of control over a Lender or Person
controlling such Lender by a Governmental Authority or an instrumentality
thereof so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Denbury” means Denbury Resources Inc., a Delaware corporation.

“Direct Financing Lease” means any arrangement in respect of which cash received
pursuant to such arrangement is shown on the Borrower’s consolidated statement
of cash flows as being attributable to “direct financing leases;” provided,
however, the NEJD Financing Lease Agreement shall not constitute a Direct
Financing Lease for purposes hereof.

“Disclosed Matters” means the actions, suits and proceedings disclosed in
Schedule 3.07.

 

13



--------------------------------------------------------------------------------

“Disqualified Equity” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Equity Interest),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the Equity Interest, in whole or in part, earlier than six
months after the Maturity Date. Notwithstanding the preceding sentence, any
Equity Interests that would constitute Disqualified Equity Interests solely
because the holders of the Equity Interests have the right to require the
Borrower to repurchase such Equity Interests upon the occurrence of a change of
control or an asset sale will not constitute Disqualified Equity Interests if
the terms of such Equity Interests provide that the Borrower may not repurchase
or redeem any such Equity Interests pursuant to such provisions unless such
repurchase or redemption complies with Section 6.08.

“Divestiture” means the direct or indirect sale or transfer, whether in one or
more related transactions, by the Borrower or the Restricted Subsidiaries of any
Person or group of Persons (or any Equity Interest in any Person or group of
Persons) or any related group of assets, liabilities or securities of any Person
or group of Persons. “Divest” has a meaning correlative thereto.

“Documentation Agent” means U.S. Bank National Association.

“dollars” or “$” refers to lawful money of the United States of America.

“EDGAR” means the Electronic Data Gathering, Analysis, and Retrieval computer
system for the receipt, acceptance, review and dissemination of documents
submitted to the SEC in electronic format.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Inventory” means Petroleum Products owned by the Borrower or its
Restricted Subsidiaries, specified by the Borrower as Eligible Inventory in the
corresponding Borrowing Base Certificate or Borrowing Request (Financed
Inventory), as applicable, which are the subject of either (x) sales contracts
or (y) Hedging Agreements (including over-the-counter commodity contracts,
futures contracts and physical forward sales contracts at fixed prices);
provided, that such Petroleum Products shall only constitute Eligible Inventory
so long as (a) (i) the Borrower or its Restricted Subsidiaries shall have lawful
and absolute title thereto (specifically excluding, however, tank bottoms and
pipeline line fill of the Borrower and its Restricted Subsidiaries classified as
long-term assets), subject only to Permitted Eligible Inventory Encumbrances and
(ii) the Administrative Agent, for the benefit of the Secured Parties, shall
have a First Priority perfected Lien with respect to such Petroleum Products
(subject only to Permitted Eligible Inventory Encumbrances), (b) the
Administrative Agent, for the benefit of the Secured Parties, shall have a First
Priority perfected Lien (subject only to Permitted Eligible Inventory
Encumbrances) with respect to such sales contracts or Hedging Agreements, and
(c) unless such requirement is waived by the Administrative Agent, each
applicable commodities intermediary shall have executed and delivered an
Inventory Financing Control Agreement.

“Embargoed Person” has the meaning set forth in Section 6.19.

 

14



--------------------------------------------------------------------------------

“Engagement Letter” means, that certain Engagement Letter, dated as of June 27,
2012, among Wells Fargo Securities, LLC and the Borrower.

“Environmental Claim” means any notice, notice of violation, claim, action,
suit, proceeding, demand, abatement order or other order or directive by any
Governmental Authority or any other Person, arising (a) pursuant to or in
connection with any actual or alleged violation of any Environmental Law, (b) in
connection with any Hazardous Material or any actual or alleged Hazardous
Material Activity, or (c) in connection with any actual or alleged damage,
injury, threat or harm to natural resources or the environment or, to the extent
arising under Environmental Laws.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments or injunctions, promulgated by any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, release or threatened release of any
Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnification for such matters), of any Person directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment, (e) any Environmental Claim, or (f) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any member
interests in a limited liability company, any general or limited partner
interests in a partnership, any and all equivalent ownership interests in a
Person and any and all warrants, options or other rights to purchase any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA

 

15



--------------------------------------------------------------------------------

Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing (including any
Inventory Financing Sublimit Borrowing), refers to whether such Loan, or the
Loans comprising such Borrowing, are bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute thereto.

“Exchange Consent” means the Consent and Agreement contemplated by
Section 2(b)(iv) of the NEJD Consent.

“Excluded Accounts” has the meaning assigned to such term in Section 6.16.

“Excluded Property” means any (a) tract, or group of related tracts, of Real
Property acquired by the Borrower or any Restricted Subsidiary (other than from
a Borrower Party) after the date of this Agreement having a fair market value
(when including the fair market value of improvements thereon) on the
acquisition date thereof of less than $10,000,000 in the aggregate for such
group; provided, however, that with respect to projects undertaken in connection
with Organic Growth, the term “acquisition date” shall mean the “in-service”
date of the relevant project, (b) vehicles, aircraft and other goods covered by
a certificate of title, (c) marine vessels owned on the Effective Date and each
marine vessel purchased or otherwise acquired by any Borrower Party after the
Effective Date if the consideration paid by such Borrower Party in the
transaction or group of related transactions related to such acquisition is less
than $10,800,000, (d) rights in or to letters of credit (including letter of
credit rights (as defined in the UCC)), (e) the Excluded Accounts, (f) Property
subject to a Lien permitted pursuant to Section 6.02(f) or (h) (so long (and
only so long) as the documents evidencing the Indebtedness secured thereby and
permitted pursuant to Section 6.01(h) or (g), respectively, prohibit Liens
thereon securing the Secured Obligations) and (g) the Sterling Assets to the
extent the fair market value thereof does not exceed $30,000,000, the Permitted
JV Accounts and the Wharton and Duval County Properties.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by

 

16



--------------------------------------------------------------------------------

the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.17(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.17(a), and
(d) in the case of a Foreign Lender, any U.S. federal withholding taxes imposed
on amounts payable to a Lender or the Issuing Bank as a result of such Lender’s
or Issuing Bank’s failure to comply with the requirements of FATCA to establish
a complete exemption from withholding thereunder.

“Executive Order” has the meaning assigned to such term in Section 3.22(a).

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

“Existing Issuing Bank” means Bank of America, N.A.

“Existing Letters of Credit” means the Letters of Credit listed on Schedule
2.06.

“Facility” means any Real Property or Pipelines (including in each case all
buildings, fixtures, or other improvements located thereon) now, hereafter or
heretofore owned, leased, operated or used by the Borrower, any Subsidiary or
any of their respective predecessors or Affiliates.

“Family” means (a) an individual, (b) such individual’s spouse, (c) any other
natural person who is related to such individual or such individual’s spouse
within the second degree of kinship and (d) any other natural person who has
been adopted by such individual.

“FATCA” means Section 1471 through 1474 of the Code as enacted on the date
hereof (or any amended version that is substantively identical) and any current
or future regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York or, if such rate
is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.

“FERC” means the Federal Energy Regulatory Commission.

“Finance Co” means a direct, Wholly Owned Subsidiary formed to become or
otherwise serving as a co-issuer or co-borrower of unsecured Indebtedness or
Disqualified Equity permitted by this Agreement, which Restricted Subsidiary
meets the following conditions at all times: (a) the provisions of Sections 5.10
and 5.11 have been complied with respect to such Restricted Subsidiary and
(b) such Restricted Subsidiary has not (i) incurred, directly or indirectly, any

 

17



--------------------------------------------------------------------------------

Indebtedness, Disqualified Equity or other obligation or liability whatsoever
other than the Indebtedness or Disqualified Equity that it was formed to
co-issue or co-borrow or for which it otherwise serves as co-issuer or
co-borrower; (ii) engaged in any business, activity or transaction or owned any
Property, assets or Equity Interests other than (A) performing its obligations
and activities incidental to the co-issuance or co-borrowing of the Indebtedness
or Disqualified Equity that it was formed to co-issue or co-borrow or for which
it otherwise serves as co-issuer or co-borrower, and (B) other activities
incidental to the maintenance of its existence, including legal, Tax and
accounting administration; (iii) consolidated with or merged with or into any
Person; or (iv) failed to hold itself out to the public as a legal entity
separate and distinct from all other Persons.

“Financed Eligible Inventory” means all Eligible Inventory the purchase or
storage of which has been financed (or deemed financed) by Loans made under the
Inventory Financing Sublimit Tranche.

“Financial Officer” means, with respect to any Person, the chief executive
officer, president, chief accounting officer, chief financial officer,
treasurer, vice president of finance or controller of such Person and, to the
extent the Borrower or any of the Subsidiaries does not have any officers (or
any such officer), any similar officer of the General Partner or such Person’s
parent or general partner.

“First Priority” means, with respect to any Lien purported to be created and
granted in any Collateral pursuant to any Security Document, that such Lien is
the most senior Lien to which such Collateral is subject.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not organized under the laws
of the United States of America or any state thereof or the District of
Columbia.

“Free State Acquisition” means the purchase by FS SPE 2 of the Free State
Pipeline from Onshore pursuant to the Free State Purchase and Sale Agreement.

“Free State Acquisition Documents” means the Free State Purchase and Sale
Agreement, the Free State Transportation Services Agreement, the Free State ROFR
Agreement, the Free State SRCA, the Free State Denbury Guaranty, and each other
agreement, instrument, certificate or document executed by the Borrower Parties,
FS SPE 2, Denbury and/or Onshore or any of their officers at any time in
connection with the Free State Acquisition, as such agreements may be amended,
modified, supplemented or restated from time to time in accordance with this
Agreement.

“Free State Denbury Guaranty” means the Guaranty, dated as of May 30, 2008, by
Denbury in favor of FS SPE 2.

 

18



--------------------------------------------------------------------------------

“Free State Pipeline” means the “Pipeline System” as defined in the Free State
Purchase and Sale Agreement.

“Free State Purchase and Sale Agreement” means the Pipeline Purchase and Sale
Agreement, dated as of May 30, 2008, by and between Onshore and FS SPE 2.

“Free State ROFR Agreement” means the Right of First Refusal and Option to
Purchase Agreement, dated as of May 30, 2008, by and among Onshore, FS SPE 2 and
the Borrower.

“Free State SRCA” means the Special Representations and Covenants Agreement,
dated as of May 30, 2008, by and between the Borrower and Onshore relating to
the Free State Acquisition.

“Free State Transportation Services Agreement” means the Transportation and
Services Agreement dated as May 30, 2008, by and between FS SPE 2 and Onshore.

“FS SPE 1” means Genesis Free State Holdings, LLC, a Delaware limited liability
company.

“FS SPE 2” means Genesis Free State Pipeline, LLC, a Delaware limited liability
company.

“GAAP” means generally accepted accounting principles in the United States of
America.

“GEL Wyoming” means GEL Wyoming, LLC, a Delaware limited liability company.

“GEL Wyoming Business” means the refining, production and transportation of
crude oil and oil and natural gas products at the refinery located in Converse
County, Wyoming and any related pipeline, gathering and rail systems and
reasonable extensions of such activities.

“General Loans” means all Loans other than Inventory Financing Sublimit
Borrowings; provided, that Inventory Financing Sublimit Borrowings may be
converted into General Loans in accordance with Section 2.11(e)(ii).

“General Partner” means the “General Partner” of the Borrower as such term is
defined in the Partnership Agreement.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Governmental Real Property Disclosure Requirements” means any Governmental
Requirement of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, Pipeline,
facility, establishment or business, or notification, registration or filing to
or with any Governmental Authority, in

 

19



--------------------------------------------------------------------------------

connection with the sale, lease, mortgage, assignment or other transfer
(including any transfer of control) of any Real Property, Pipeline, facility,
establishment or business, of the actual or threatened presence or release in or
into the environment, or the use, disposal or handling of Hazardous Material on,
at, under or near the Real Property, Pipeline, facility, establishment or
business to be sold, leased, mortgaged, assigned or transferred.

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereafter in effect, including Environmental Laws, energy
regulations and occupational, safety and health standards or controls, of any
Governmental Authority.

“Guarantee”, of or by any Person (the “guarantor”), means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease Property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or any obligation that
arises solely as a result of (x) the relevant Person’s status as a general
partner in a partnership, (y) a Person assuming obligations (other than any
obligation that in and of itself constitutes a Guarantee) under an existing
contract in connection with a transfer of that contract to that Person or (z) a
Person retaining obligations under an existing contract not constituting
Indebtedness in connection with a transfer of that contract to another Person.

“Guarantee and Collateral Agreement” means the Third Amended and Restated
Guarantee and Collateral Agreement, dated as of even date herewith, by and among
the Borrower and the other grantors set forth therein, in favor of the
Administrative Agent.

“Guarantor” means each Restricted Subsidiary and each guarantor pursuant to
Sections 5.10 and 5.11.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hazardous Materials Activity” means any event or occurrence involving any
Hazardous Materials, including the use, manufacture, possession, storage,
holding, presence, existence, location, release, threatened release, discharge,
placement, generation, transportation, processing, construction, treatment,
abatement, removal, remediation, disposal, disposition or handling of any
Hazardous Materials, and any corrective action or response action with respect
to any of the foregoing.

 

20



--------------------------------------------------------------------------------

“Hedged Value” means, as to Financed Eligible Inventory that is not subject to
sales contracts, an amount equal to the volumes of such Financed Eligible
Inventory multiplied by the prices fixed with respect thereto in the
corresponding Hedging Agreements.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions.

“Indebtedness” means, as to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of Property or services (other than current trade liabilities incurred in
the ordinary course of business and payable in accordance with customary
practices and which in any event are no more than 120 days past due, or, if more
than 120 days past due, are being contested in good faith and adequate reserves
with respect thereto have been made on the books of such Person), (b) the
maximum amount available to be drawn or paid under all letters of credit,
bankers’ acceptances, bank guaranties, surety and appeal bonds and similar
obligations issued for the account of such Person and all unpaid drawings and
unreimbursed payments in respect of such letters of credit, bankers’
acceptances, bank guaranties, surety and appeal bonds and similar obligations,
(c) all indebtedness of the types described in clause (a), (b), (d), (e), (f) or
(g) of this definition secured by any Lien on any Property owned by such Person,
whether or not such indebtedness has been assumed by such Person (provided that,
if the Person has not assumed or otherwise become liable in respect of such
indebtedness, such indebtedness shall be deemed to be in an amount equal to the
lesser of the amount of such indebtedness and the fair market value of the
Property to which such Lien relates), (d) all Capital Lease Obligations of such
Person, (e) all Guarantees of such Person, (f) all net obligations under any
Hedging Agreement or under any similar type of agreement and (g) all Off-Balance
Sheet Liabilities of such Person. For the avoidance of doubt, Indebtedness shall
not include any indebtedness that arises solely as a result of the relevant
Person’s status as a general partner of a partnership.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Intellectual Property” has the meaning assigned to such term in
Section 3.19(a).

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08, substantially in the form
of Exhibit D.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

21



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“Inventory Financing Control Agreement” means a Control Agreement required in
connection with the Inventory Financing Sublimit Tranche with respect to one or
more commodities accounts.

“Inventory Financing Sublimit Amount” means $150,000,000.

“Inventory Financing Sublimit Availability” means, at any time, the lower of
(a) the then effective aggregate Committed Amounts (net of the then outstanding
General Loans and LC Exposure) and (b) the Inventory Financing Sublimit Amount.

“Inventory Financing Sublimit Borrowing” means a Borrowing under the Inventory
Financing Sublimit Tranche.

“Inventory Financing Sublimit Borrowing Base” means, as redetermined upon the
delivery of each Borrowing Base Certificate delivered pursuant to
Section 5.01(f), as of the Inventory Financing Sublimit Borrowing Base Date
specified therein, the amount equal to the product of (a) 90% and (b) an amount
equal to the sum of (in each case, as determined as of such Inventory Financing
Sublimit Borrowing Base Date) (i) the Sale Value of Financed Eligible Inventory
that is subject to sales contracts, plus (ii) the Hedged Value of Financed
Eligible Inventory that is not subject to sales contracts, minus (iii) all
storage, transportation and other applicable costs related to such Financed
Eligible Inventory.

“Inventory Financing Sublimit Borrowing Base Date” means the last day of each
calendar month.

“Inventory Financing Sublimit Tranche” has the meaning assigned to such term in
Section 2.01(b).

“Inventory Sublimit Prepayment Amount” has the meaning assigned to such term in
Section 2.11(e).

 

22



--------------------------------------------------------------------------------

“Investment” means, with respect to any Person, any direct or indirect purchase
or other acquisition by such Person of any Equity Interest in any other Person,
or any direct or indirect loan, advance or capital contribution by such Person
to any other Person, including all Indebtedness and receivables owed by such
other Person that are not current assets or did not arise from sales to such
other Person in the ordinary course of business and, solely for purposes of
clauses (a) through (n) of Section 6.04, any evidences of Indebtedness or other
securities (including any option, warrant or other right to acquire any Equity
Interest, evidences of indebtedness or other securities) of, any Guarantee of
obligations of, or any other interest in, any other Person.

“Issuing Bank” means (a) Wells Fargo Bank, National Association, (b) each
Existing Issuing Bank in its capacity as the issuer of the Existing Letters of
Credit issued thereby or (c) such other Lender that is agreed upon by such
Lender, the Administrative Agent and the Borrower in such Person’s capacity as
an issuer of Letters of Credit hereunder, and in the case of clause (a) or (c),
its successors in such capacity as provided in Section 2.06(i). Any Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“Joint Venture” means (a) any Person (i) that is not a Subsidiary, and (ii) of
which the Borrower, together with its subsidiaries, is, directly or indirectly,
the beneficial owner of 5% or more of any class of Equity Interests or (b) an
Unrestricted Subsidiary formed with the express intention of establishing a
joint venture; provided that if an entity formed pursuant to this clause
(b) still constitutes a Subsidiary thirty days after formation, it shall no
longer constitute a Joint Venture.

“Knowledge” means knowledge; provided that to the extent used in this Agreement
to refer to the knowledge of any Borrower Party in respect of activities or
affairs of any Person that is not an Affiliate of such Borrower Party, the term
“Knowledge” shall not require such Borrower Party to make any inquiry to such
Person.

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Issuing Bank at any time shall be
its Ratable Portion of the total LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Additional Lender Certificate or
an Assignment and Assumption, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption or any other documentation
specified in Section 2.19.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and the Existing Letters of Credit.

 

23



--------------------------------------------------------------------------------

“Letter of Credit Request” means a request by the Borrower for a Letter of
Credit in accordance with Section 2.06(a), substantially in the form of Exhibit
C.

“LIBOR Rate” means, with respect to any day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Reuters
Reference LIBOR01 (or any successor page) at approximately 11:00 a.m., London
time, two Business Days prior to the first day of such Interest Period. In the
event that such rate does not appear on Reuters Reference LIBOR01 (or otherwise
on such screen), then the “LIBOR Rate” shall be determined by reference to such
other comparable publicly available service for displaying eurodollar rates as
may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which the Administrative Agent is
offered dollar deposits at or about 11:00 a.m., New York City Time, two Business
Days prior to the commencement of such Interest Period in the interbank
eurodollar market where its eurodollar and foreign currency and exchange
operations are then being conducted for delivery on the first day of such
Interest Period for the number of days comprised therein and in an amount
comparable to the amount of the Eurodollar Loan to be outstanding during such
Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset, (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities and (d) solely
for purposes of clause (a) through (h) of Section 6.02, any assignment or sale
of income or revenues (including accounts receivable) or rights in respect of
any thereof.

“Loan Documents” means this Agreement, each promissory note, if any, executed in
connection herewith, the Letters of Credit, the Security Documents, the
Engagement Letter, the NEJD Intercompany Financing Agreements, any letter of
credit issued for the benefit of NEJD SPE 1, NEJD SPE 2 or the Administrative
Agent in connection with the NEJD Transaction, and each other agreement,
instrument, certificate or document executed by the Borrower Parties or any of
their officers at any time in connection with this Agreement, as such agreements
may be amended, modified, supplemented or restated from time to time. For
avoidance of doubt, the “Loan Documents” do not include any Secured Hedging
Agreement.

“Loans” means the revolving loans made by the Lenders to the Borrower pursuant
to this Agreement.

“Management Group” means (a) members of the executive management personnel of
the General Partner, (b) any spouse or descendant of any individual named in
clauses (a), (c) any other natural person who is a member of the Family of any
such individual referenced in clauses (a)-(b) above, (d) any other natural
person who has been adopted by any such individual referenced in (a)-(c) above,
and (e) any Related Person of any such Person referenced in clauses
(a)-(d) above.

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

24



--------------------------------------------------------------------------------

“Material Acquisition” means a Permitted Acquisition that, when taken together
with all other Permitted Acquisitions that have been consummated in the
immediately prior twelve months, collectively have an aggregate Acquisition
Consideration in excess of $75,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower and the
other Borrower Parties, taken as a whole, exclusive of the inclusion (whether
through consolidation, the application of the equity or cost method of
accounting for investments, or otherwise) of any effects (including investments
therein, assets, liabilities, revenues, expenses and income/loss) attributable
to any Unrestricted Subsidiary other than (i) actual cash distributions from any
Unrestricted Subsidiary to any Borrower Party and (ii) actual effects on the
Borrower Parties on a standalone basis (such as any Borrower Party becoming
liable for any obligation), (b) the perfection or priority of the Liens created
and granted pursuant to the Security Documents, (c) the ability of any Borrower
Party to perform any of its obligations under the Loan Documents to which it is
a party or (d) the rights of or benefits available to the Lenders under this
Agreement or any other Loan Document.

“Material Agreement” means (a) any agreement to which any Borrower Party is a
party that is of the type either referred to as a “material definitive
agreement” in Form 8-K or required to be attached as an exhibit to a filing in
accordance with Item 601 of Regulation S-K, as promulgated by the SEC or (b) any
material NEJD Transaction Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) or Disqualified Equity of any one or more of the Borrower and the other
Borrower Parties in an aggregate principal amount exceeding 3% of Consolidated
Net Tangible Assets as of the most recent delivery of financial statements
pursuant to Section 5.01(a) or Section 5.01(b). For purposes of determining
Material Indebtedness, the “principal amount” of any Hedging Agreement at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or any Restricted Subsidiary would be required to
pay if such Hedging Agreement were terminated at such time.

“Material Subsidiary” means any Restricted Subsidiary that, on any date of
determination, (a) owns tangible Property having a fair market value in excess
of 5% of the aggregate fair market value of all tangible Property of the
Borrower and the Restricted Subsidiaries, in each case, as determined in good
faith by the Borrower, or (b) accounts for in excess of 5% of Consolidated
EBITDA for the Test Period most recently ended on or prior to such date;
provided that FS SPE 1 and NEJD SPE 1 shall at all times be deemed to be
Material Subsidiaries.

“Maturity Date” means July 25, 2017.

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means each mortgage, deed of trust or any other document creating and
evidencing a Lien on Real Property, Pipelines and other Property in favor of the
Secured Parties, which shall be in a form reasonably satisfactory to the
Administrative Agent, as the same may be amended, modified, supplemented or
restated from time to time in accordance with the Loan Documents.

 

25



--------------------------------------------------------------------------------

“Mortgaged Property” means all Real Property and Pipelines that are subject to a
Mortgage.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Borrower or any ERISA Affiliate makes or is obligated to
make contributions.

“NEJD Closing Agreement” means the Closing Agreement, dated as of May 30, 2008,
by and between NEJD SPE 2 and Onshore.

“NEJD Consent” means the Consent and Agreement, dated as of May 30, 2008, by and
among Denbury, Onshore, Fortis Capital Corp. (as predecessor-in-interest to the
Predecessor Agent), NEJD SPE 1, NEJD SPE 2 and the Borrower, as assigned by the
Predecessor Agent to the Administrative Agent pursuant to the Resignation
Agreement.

“NEJD Conveyances” means, collectively, (a) Conveyance dated as of May 30, 2008
by Onshore to NEJD SPE 2 of property located in the certain counties in the
State of Mississippi and (b) Conveyance dated as of May 30, 2008 by Onshore to
NEJD SPE 2 of property located in certain parishes in the State of Louisiana.

“NEJD Denbury Guaranty” means the Guaranty, dated as of May 30, 2008, by Denbury
in favor of NEJD SPE 2.

“NEJD Financing Lease Agreement” means the Pipeline Financing Lease Agreement,
dated as of May 30, 2008, by and between NEJD SPE 2 and Onshore.

“NEJD Intercompany Collateral” means all collateral under or as defined in any
NEJD Intercompany Security Document.

“NEJD Intercompany Collateral Agreement” means the NEJD Intercompany Collateral
Agreement, dated as of May 30, 2008, by NEJD SPE 2 in favor of NEJD SPE 1.

“NEJD Intercompany Consent” means the Consent and Agreement, dated as of May 30,
2008, by and among Fortis Capital Corp. (as predecessor-in-interest to the
Predecessor Agent), NEJD SPE 1, NEJD SPE 2 and the Borrower, as assigned by the
Predecessor Agent to the Administrative Agent pursuant to the Resignation
Agreement.

“NEJD Intercompany Financing Agreements” means the NEJD Intercompany Note, the
NEJD Intercompany Security Documents, and each other agreement, instrument,
certificate or document executed by NEJD SPE 1 or NEJD SPE 2 or any of their
respective officers at any time in connection with the NEJD Intercompany Note,
as such agreements may be amended, modified supplemented or restated from time
to time.

 

26



--------------------------------------------------------------------------------

“NEJD Intercompany Note” means the promissory note, dated as of May 30, 2008, in
the original principal amount of $175,000,000, executed and delivered by NEJD
SPE 2 and payable to the order of NEJD SPE 1.

“NEJD Intercompany Security Documents” means the NEJD Intercompany Collateral
Agreement and any and all other agreements, documents, instruments or
certificates executed by NEJD SPE 2 or any of its officers at any time in
connection with securing the obligations under the NEJD Intercompany Financing
Agreements, as such agreements may be amended, modified, supplemented or
restated from time to time.

“NEJD Memoranda of Lease” means, collectively, (a) the Memorandum of Lease, Deed
of Trust, Security Agreement and UCC Fixture Filing, dated as of May 30, 2008,
among Onshore, as Lessee, Grantor and Debtor, and the trustee named therein; and
NEJD SPE 2, as Lessor, Beneficiary and Secured Party and (b) Notice of Lease,
Mortgage and Security Agreement dated as of May 30, 2008, among Onshore, as
Lessee and Mortgagor, Grantor and Debtor and NEJD SPE 2, as Lessor, Mortgagee
and Secured Party.

“NEJD Pipeline” means the “Pipeline System” as defined in the NEJD Closing
Agreement.

“NEJD SPE 1” means Genesis NEJD Holdings, LLC, a Delaware limited liability
company.

“NEJD SPE 2” means Genesis NEJD Pipeline, LLC, a Delaware limited liability
company.

“NEJD SRCA” means the Special Representations and Covenants Agreement, dated as
of May 30, 2008, by and between the Borrower and Onshore relating to the NEJD
Transaction.

“NEJD Transaction” means the financing lease transaction between NEJD SPE 2 (as
lessor) and Onshore (as lessee) in respect of the NEJD Pipeline pursuant to each
of the NEJD Transaction Documents.

“NEJD Transaction Documents” means the NEJD Closing Agreement, the NEJD
Financing Lease Agreement, the NEJD Memoranda of Lease, the NEJD Conveyances,
the NEJD Denbury Guaranty, the NEJD SRCA, and each other agreement, instrument,
certificate or document executed by the Borrower Parties, NEJD SPE 2, Denbury
and/or Onshore or any of their officers at any time in connection with the NEJD
Transaction (other than the NEJD Intercompany Financing Agreements), as such
agreements may be amended, modified, supplemented or restated from time to time.

“New Financed Inventory” has the meaning assigned to such term in
Section 4.02(c)(i).

“New Pipeline” means any Pipeline first owned or acquired by the Borrower or any
Restricted Subsidiary after June 29, 2010 that was not acquired from another
Borrower Party.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 2.19(c).

 

27



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Historical Pro Forma Adjustments” has the meaning assigned to such term in
clause (iii) of the definition of “Pro Forma Basis.”

“Non-Recourse Obligations” means Indebtedness, Guarantees and other obligations
of any type as to which (a) neither the Borrower nor any other Borrower Party
(except, as this defined term is used in Section 5.10(c)(iii)(x), the applicable
Restricted Subsidiary) (i) is obligated to provide credit support in any form
(other than obligations that may remain with a Borrower Party pursuant to
applicable law solely based on such Borrower Party having been a
predecessor-in-interest or operator with respect to Property contributed or
transferred to an Unrestricted Subsidiary or Joint Venture) or (ii) is directly
or indirectly liable and (b) no default with respect to which (including any
rights that the holders thereof may have to take enforcement action against an
Unrestricted Subsidiary or Joint Venture) would permit (upon notice, lapse of
time or both) any holder of any Indebtedness or Guarantees of the Borrower or
any other Borrower Party (except, as this defined term is used in
Section 5.10(c)(iii)(x), the applicable Restricted Subsidiary) to declare a
default on such Indebtedness or Guarantees of the Borrower or any such other
Borrower Party or cause the payment of any such Indebtedness to be accelerated
or payable prior to its stated maturity or cause any such Guarantees to become
payable, in the case of (a) and (b) above, except for obligations that arise
solely as a result of such Person’s status as a general partner of a
partnership.

“OFAC” has the meaning assigned to such term in Section 3.22(b)(v).

“Off-Balance Sheet Liabilities” means, as to any Person, any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person.

“OLP” means, Genesis Crude Oil, L.P., a Delaware limited partnership.

“Onshore” means Denbury Onshore, LLC, a Delaware limited liability company.

“Organic Growth” means maintenance and other capital expenditures, including
maintaining and expanding facilities, in each case other than pursuant to an
Acquisition.

“Organizational Documents” means, with respect to any Person, (a) in the case of
any corporation, the certificate of incorporation or bylaws (or similar
documents) of such Person, (b) in the case of any limited liability company, the
certificate of formation and operating agreement (or similar documents) of such
Person, (c) in the case of any limited partnership, the certificate of formation
and limited partnership agreement (or similar documents) of such Person, (d) in
the case of any general partnership, the partnership agreement (or similar
document) of such Person and (e) in any other case, the functional equivalent of
the foregoing.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

28



--------------------------------------------------------------------------------

“Participants” has the meaning assigned to such term in Section 9.04(b).

“Partnership Agreement” means the Fifth Amended and Restated Agreement of
Limited Partnership of the Borrower (as amended, restated, or otherwise modified
from time to time) dated as of December 29, 2010 by and among the General
Partner and the limited partners party thereto.

“Patriot Act” has the meaning assigned to such term in Section 9.14.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a Perfection Certificate substantially in the
form of Exhibit E provided to the Administrative Agent that provides certain
information with respect to the Borrower, the General Partner and each other
Restricted Subsidiary; including information relating to its Property (including
Real Property and Pipelines) as such certificate shall be supplemented from time
to time.

“Permitted Acquisition” means an Acquisition that meets the following
conditions:

(a) such Acquisition shall not constitute or include an Acquisition that results
in a Joint Venture or an Acquisition that is consummated through an Unrestricted
Subsidiary;

(b) no Default or Event of Default then exists or would result therefrom;

(c) all representations and warranties contained in the Loan Documents shall be
true and correct in all material respects immediately after giving effect to the
consummation of such Acquisition;

(d) with respect to any Acquisition that constitutes a Substantial Transaction,
the Borrower shall have made and submitted to the Administrative Agent and the
Lenders calculations with respect to the financial covenants contained in
Section 6.14 for the respective Calculation Period on a Pro Forma Basis as if
the respective Acquisition (as well as the other Acquisitions theretofore
consummated after the first day of such Calculation Period) had occurred on the
first day of such Calculation Period, and such calculations shall show that such
financial covenants would have been complied with if the Acquisition had
occurred on the first day of such Calculation Period;

(e) with respect to any Acquisition that constitutes a Substantial Transaction,
if requested by the Administrative Agent, if (and to the extent) such financial
statements then exist, the Borrower shall have provided the Arrangers, the
Administrative Agent and the Lenders with historical financial statements for
the last three fiscal years of the Person or business to be acquired as well as
for the interim periods since the most recent annual financial statements that
are available;

(f) no Borrower Party shall, in connection with any such Acquisition, assume or
remain liable with respect to any Indebtedness or Disqualified Equity of the
related seller or the business, Person or Properties acquired, except to the
extent permitted under Section 6.01;

 

29



--------------------------------------------------------------------------------

(g) the Acquisition shall not cause the Borrower to be in violation of
Section 6.03(b) and the applicable Property acquired in connection with any such
Acquisition shall be made subject to the Lien of the Security Documents to the
extent required by the Loan Documents and shall be free and clear of any Liens
other than Liens permitted by Section 6.02;

(h) such Acquisition shall not be hostile;

(i) such Acquisition shall be consummated in all material respects in accordance
with all applicable Governmental Requirements;

(j) with respect to any Acquisition that constitutes a Substantial Transaction,
the Borrower shall have provided to the Administrative Agent and the Lenders a
reasonably detailed description of all customary due diligence information
relating to any such Acquisition and all such information and data relating to
such Acquisition as may be reasonably requested thereby; and

(k) at least seven Business Days prior to the proposed date of consummation of
an Acquisition that constitutes a Substantial Transaction, the Borrower shall
have delivered to the Administrative Agent and the Lenders a certificate
executed by a Responsible Officer certifying that (i) such Acquisition complies
with this definition (including (if (but only if) the Borrower has elected both
that financial projections and calculations prepared on a Pro Forma Basis for
the Acquisition take into account Non-Historical Pro Forma Adjustments and that
the Acquisition not be consummated unless the approval of each Arranger be
obtained prior to consummation thereof) obtaining all approvals required by
clause (iv) of the definition of “Pro Forma Basis”) and (ii) such transaction
could not reasonably be expected to have an adverse effect on the Administrative
Agent, any Issuing Bank, the Arrangers or the Lenders.

“Permitted Eligible Inventory Encumbrances” means Liens described in clauses
(a), (b) and (d) of the definition of Permitted Encumbrances.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than sixty days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

 

30



--------------------------------------------------------------------------------

(f) easements, zoning restrictions, rights-of-way, restrictions and similar
encumbrances on Real Property and Pipelines imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not (i) materially detract from the value of (A) the Real Property and Pipelines
that are part of the Borrower’s Business or (B) the Real Property and Pipelines,
taken as a whole, owned by any Material Subsidiary, or (ii) interfere with the
ordinary conduct of business of the Borrower or any Subsidiary;

(g) Liens arising solely by virtue of any statutory or common law provision
relating to bankers’ Liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution;

(h) Liens described in Sections 6.02(b), 6.02(c), 6.02(d), 6.02(e), 6.02(f),
6.02(g), 6.02(h) or 6.02(i); and

(i) purchase options, calls or similar rights of a third party with respect to
securities of non-wholly owned Subsidiaries and Joint Ventures.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money (other than any Liens permitted
pursuant to Sections 6.02(b), 6.02(c), 6.02(f), 6.02(g) and 6.02(h)).

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Permitted Investor Group” means the Quintana Group, the Robertson Group, the
Davison Group and the Management Group.

 

31



--------------------------------------------------------------------------------

“Permitted Joint Venture” means any Joint Venture that, at the time of the
relevant acquisition of or Investment in such Joint Venture, (a) is not a
Borrower Party, does not Control, or own directly or indirectly any Equity
Interests in, any Borrower Party, (b) in which no Borrower Party shall be under
any obligations to make Investments or incur Guarantees that would be in
violation of this Agreement, (c) relating to which, if reasonably requested by
the Administrative Agent, the Borrower shall have provided to the Administrative
Agent and the Lenders a reasonably detailed description of all customary due
diligence information relating to the Joint Venture and all such reasonably
requested information and data relating to such Joint Venture; provided,
however, for the avoidance of doubt, this subpart (c) shall not obligate the
Borrower to give any notice to the Administrative Agent, whether relating to its
due diligence of or planned investment in any Permitted Joint Venture, and
(d) after giving effect to which, (i) no Default exists or would result
therefrom and (ii) the Borrower shall be in compliance on a Pro Forma Basis with
the financial covenants set forth in Section 6.14.

“Permitted JV Accounts” means accounts of Borrower or any Restricted Subsidiary
used solely for the purpose of managing funds with respect to (i) the operations
of a Joint Venture or (ii) a joint marketing agreement in connection with an
unincorporated business venture.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Petroleum Products” means crude oil, condensate, natural gas, natural gas
liquids (NGL’s), liquefied petroleum gases (LPG’s), refined petroleum products
or any blend thereof.

“Pipeline” means gathering systems and pipelines, together with all contracts,
Rights-of-Way, easements, servitudes, fixtures, equipment, improvements,
permits, records and other real Property appertaining thereto.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate contributes or has an obligation to contribute and is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Predecessor Agent” has the meaning assigned to such term in the recitals
hereto.

“Prime Rate” means, for any day, a rate per annum that is equal to the corporate
base rate of interest established by the Administrative Agent from time to time
and, if requested, provided to the Borrower prior to the delivery of the
relevant Borrowing Notice. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually available.

“Pro Forma Basis” means, in connection with any calculation of compliance with
any financial covenant or financial term, the calculation thereof after giving
effect on a pro forma basis to (a) the incurrence of any Indebtedness (other
than revolving Indebtedness, except to the extent same is incurred to refinance
other outstanding Indebtedness or to finance a Permitted Acquisition or Material
Projects for which a Material Project EBITDA Adjustment has been made with
respect to such calculation, an acquisition that results in a Joint Venture, an
acquisition that is consummated through an Unrestricted Subsidiary or a Joint
Venture or a

 

32



--------------------------------------------------------------------------------

Divestiture that constitutes a Substantial Transaction) or Disqualified Equity
after the first day of the relevant Calculation Period or Test Period, as the
case may be, as if such Indebtedness or Disqualified Equity had been incurred or
issued (and the proceeds thereof applied) on the first day of such Test Period
or Calculation Period, as the case may be, (b) the permanent repayment of any
Indebtedness (other than revolving Indebtedness, except to the extent
accompanied by a corresponding permanent commitment reduction) or Disqualified
Equity after the first day of the relevant Test Period or Calculation Period, as
the case may be, as if such Indebtedness or Disqualified Equity had been retired
or repaid on the first day of such Test Period or Calculation Period, as the
case may be, and (c) any Substantial Transaction then being consummated as well
as any other Substantial Transaction if consummated after the first day of the
relevant Test Period or Calculation Period, as the case may be, and on or prior
to the date of the respective Substantial Transaction then being effected, with
the following rules to apply in connection therewith:

(i) with respect to such Substantial Transaction, all Indebtedness or
Disqualified Equity (A) (other than revolving Indebtedness, except to the extent
same is incurred to refinance other outstanding Indebtedness or to finance
Acquisitions or Material Projects for which a Material Project EBITDA Adjustment
has been made with respect to such calculation, acquisitions that result in a
Joint Venture, or acquisitions that are consummated through an Unrestricted
Subsidiary or a Joint Venture) incurred or issued after the first day of the
relevant Test Period or Calculation Period (whether incurred to finance an
Acquisition, an acquisition that results in a Joint Venture, or an acquisition
that is consummated through an Unrestricted Subsidiary or a Joint Venture, to
refinance Indebtedness or otherwise) shall be deemed to have been incurred or
issued (and the proceeds thereof applied) on the first day of such Test Period
or Calculation Period, as the case may be, and remain outstanding through the
date of determination and (B) (other than revolving Indebtedness, except to the
extent accompanied by a corresponding permanent commitment reduction)
permanently retired or redeemed after the first day of the relevant Test Period
or Calculation Period shall be deemed to have been retired or redeemed on the
first day of such Test Period or Calculation Period, as the case may be, and
remain retired through the date of determination;

(ii) with respect to such Substantial Transaction, all Indebtedness or
Disqualified Equity assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (A) the rate applicable thereto,
in the case of fixed rate Indebtedness or Disqualified Equity, or (B) the rates
which would have been applicable thereto during the respective period when same
was deemed outstanding, in the case of floating rate Indebtedness or
Disqualified Equity (although interest expense with respect to any Indebtedness
or Disqualified Equity for periods while same was actually outstanding during
the respective period shall be calculated using the actual rates applicable
thereto while same was actually outstanding); provided that all Indebtedness or
Disqualified Equity (whether actually outstanding or deemed outstanding) bearing
interest at a floating rate of interest shall be tested on the basis of the
rates applicable at the time the determination is made pursuant to said
provisions;

(iii) with respect to such Substantial Transaction, in making any determination
of Adjusted Consolidated EBITDA, pro forma effect shall be given to any such
Substantial Transaction if effected during the respective Calculation Period or
Test Period as if same had occurred on the first day of the respective
Calculation Period or Test Period, as the case may be,

 

33



--------------------------------------------------------------------------------

and, at the Borrower’s election by written notice to the Administrative Agent as
contemplated by clause (iv)(a)(x) below, but only to the extent approved by each
Arranger pursuant to such clause, with respect to adjustments beyond the mere
combination of the relevant historical financial information, including for
factually supportable and identifiable cost savings and reduction of expenses
which would otherwise be accounted for as an adjustment pursuant to Article 11
of Regulation S-X under the Securities Act, (collectively such adjustments,
“Non-Historical Pro Forma Adjustments”), as if such cost savings or reduction of
expenses or other adjustments were realized commencing on the first day of the
respective period; and

(iv) with respect to any Substantial Transaction that is not a Divestiture,
(a) the Borrower shall have submitted to the Administrative Agent (x) written
notice whether, at Borrower’s election, financial projections and calculations
prepared on a Pro Forma Basis for such Substantial Transaction are to take into
account Non-Historical Pro Forma Adjustments as contemplated by clause
(iii) above and, if so, whether the Borrower will obtain approval by each
Arranger of such Non-Historical Pro Forma Adjustments prior to consummation of
the Substantial Transaction and (y) reasonably detailed financial projections of
the Borrower and the Subsidiaries and a calculation of Adjusted Consolidated
EBITDA in each case taking into account such Substantial Transaction on a Pro
Forma Basis (both without giving effect to any Non-Historical Pro Forma
Adjustments and, unless Borrower has elected that financial projections and
calculations prepared on a Pro Forma Basis for such Substantial Transaction not
take into account any Non-Historical Pro Forma Adjustments, after giving effect
to such Non-Historical Pro Forma Adjustments) for the most recent Calculation
Period, (b) the Administrative Agent shall have submitted such financial
projections and such Adjusted Consolidated EBITDA calculation to the Arrangers
and, if (but only if) the Borrower has elected that financial projections and
calculations prepared on a Pro Forma Basis for such Substantial Transaction take
into account Non-Historical Pro Forma Adjustments as specified in such written
notice referred to in clause (a)(x), received approval of each Arranger
(provided that (A) solely for purposes of this approval, any Arranger that does
not affirmatively state in writing that it will not approve such projections and
calculation within five Business Days after submission to it by the
Administrative Agent for approval will be deemed to have approved such
projections and calculations, and (B) to the extent the approval otherwise
required by clause (b) above is not obtained, such Substantial Transaction may
be consummated if otherwise permitted by the Loan Documents; provided that such
Substantial Transaction shall be accounted for hereunder on a Pro Forma Basis
(without giving effect to any Non-Historical Pro Forma Adjustments) until such
approval is obtained (and, if commercially reasonable and requested by the
Administrative Agent, the parties hereto will continue to cooperate to determine
if such approvals can be obtained based on good faith adjustments to such
Non-Historical Pro Forma Adjustments taken into account in preparing such
projections or calculations)), and (c) the Borrower shall have made and
submitted to the Administrative Agent and the Lenders calculations with respect
to the financial covenants contained in Section 6.14 for the respective
Calculation Period on a Pro Forma Basis (without giving effect to any
Non-Historical Pro Forma Adjustments unless approval thereof by each Arranger
either has been obtained or is to be obtained prior to (and as a condition to)
consummation of such Substantial Transaction) as if the respective Substantial
Transaction (as well as the other Substantial Transactions theretofore
consummated after the first day of such Calculation Period) had occurred on the
first day of such Calculation Period, and such calculations shall show that such
financial covenants would have been complied with if the Substantial Transaction
had occurred on the first day of such Calculation Period.

 

34



--------------------------------------------------------------------------------

“Process Agent” has the meaning assigned to such term in Section 9.09(d).

“Property” means any right, title or interest in or to property or assets of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
Person and whether now in existence or owned or hereafter entered into or
acquired.

“Purchase Money Obligation” means, for any Person, the obligations of such
Person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
Property (including Equity Interests of any Person) or the cost of installation,
construction or improvement of any Property and any refinancing thereof;
provided that (a) such Indebtedness is incurred prior to, or contemporaneously
with or within one year after such acquisition of such Property by such Person
and (b) the amount of such Indebtedness does not exceed 100% of the cost of such
acquisition, installation, construction or improvement, as the case may be,
including related costs, fees and expenses.

“Q GEI Holdings, LLC” is a Delaware limited liability company controlled,
directly or indirectly, by Quintana Capital Group II, L.P., its affiliated
investment funds or their respective Controlled Affiliates.

“Quintana Group” means Quintana Capital Group GP Ltd., QEP Management Co. GP,
LLC, Quintana Capital Group II, L.P., its affiliated investment funds, Q GEI
Holdings, LLC, or any of their respective Controlled Affiliates.

“Ratable Portion” or (other than in the expression “equally and ratably”)
“ratably” means, with respect to any Lender at any time of determination, the
percentage obtained by dividing (a) the Committed Amount of such Lender at such
time by (b) the aggregate Committed Amounts of all Lenders at such time (or, if
such date of determination is after the Maturity Date, the percentage obtained
by dividing the aggregate outstanding principal balance of the aggregate
Revolving Credit Exposure owing to such Lender at such time by the aggregate
principal balance of the aggregate Revolving Credit Exposures owing to all
Lenders at such time).

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real Property owned, leased or operated by any person, whether by
leased, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other Property and rights incidental to the ownership, lease or operation
thereof. Real Property does not include Pipelines.

“Real Property Requirements” means the following:

(a) with respect to each Mortgaged Property that is not a Pipeline:

(i) a Mortgage encumbering each Mortgaged Property in favor of
the Administrative Agent, for the benefit of the Secured Parties, duly executed
and acknowledged by each Borrower Party that is the owner of or holder of any
interest in such

 

35



--------------------------------------------------------------------------------

Mortgaged Property, and otherwise in form for recording in the recording office
of each applicable political subdivision where each such Mortgaged Property is
situated, together with such certificates, affidavits, questionnaires or returns
as shall be required in connection with the recording or filing thereof to
create a Lien under applicable Governmental Requirements, and such financing
statements and any other instruments necessary to grant a mortgage lien under
the laws of any applicable jurisdiction, all of which shall be in form and
substance reasonably satisfactory to Administrative Agent;

(ii) with respect to each Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination agreements or other
instruments as shall reasonably be deemed necessary by the Administrative Agent
in order for the owner or holder of the fee or leasehold interest constituting
such Mortgaged Property to grant the Lien contemplated by the Mortgage with
respect to such Mortgaged Property;

(iii) with respect to each Mortgage, opinions of local counsel to the Borrower
Parties, which opinions (A) shall be addressed to the Administrative Agent and
each of the Lenders and be dated the Effective Date or the effective date of
such Mortgage, (B) shall cover the enforceability of the respective Mortgage and
such other matters incident to the transactions contemplated herein as the
Administrative Agent may reasonably request and (C) shall be in form and
substance reasonably satisfactory to the Administrative Agent; and

(iv) a Federal Emergency Management Agency Standard Flood Hazard Determination
with respect to each Mortgaged Property on which a building or a mobile home is
located;

(b) with respect to each Mortgaged Property that is not a Pipeline, evidence
reasonably acceptable to the Administrative Agent of payment by a Borrower Party
of all search and examination charges, escrow charges and related charges,
mortgage recording taxes, fees, charges, costs and expenses required for the
recording of the Mortgages referred to above;

(c) with respect to each Mortgaged Property that is not a Pipeline, the Borrower
and each Restricted Subsidiary shall have made all notifications, registrations
and filings, to the extent required by, and in accordance with, all Governmental
Real Property Disclosure Requirements applicable to such Mortgaged Property;

(d) to the extent requested by the Administrative Agent for each Mortgaged
Property that is not a Pipeline, (i) ALTA mortgagee title insurance policies or
unconditional commitments therefor with extended coverage guaranteeing over the
standard exceptions to title customarily contained in such policies, survey
exceptions, parties in possession exception, and mechanic’s and materialman’s
lien exceptions, issued by one or more title companies reasonably satisfactory
to the Administrative Agent with respect to each such Mortgaged Property that is
material to the Borrower’s Business and constitutes interests owned in “fee”
(each, a “Title Policy”), in amounts not less than the fair market value of each
such Mortgaged Property, together with a title report issued by a title company
with respect thereto, dated not more than thirty (30) days prior to the
applicable Mortgage date and copies of all recorded documents listed as
exceptions to title or otherwise referred to therein, each in form and substance
reasonably satisfactory to the Administrative Agent and (ii) evidence
satisfactory to the Administrative Agent that such Borrower Party has paid to
the title company or to the appropriate Governmental Authorities all expenses
and premiums of the title company and all other sums required in connection with
the issuance of each Title Policy; and

 

36



--------------------------------------------------------------------------------

(e) to the extent requested by the Administrative Agent for each Mortgaged
Property that is not a Pipeline, ALTA surveys of all such Mortgaged Properties
that are material to the Borrower’s Business and on which improvements are
located, in form and substance satisfactory to Administrative Agent, certified
to the Administrative Agent and dated not more than thirty (30) days prior to
the applicable Mortgage date.

“Register” has the meaning set forth in Section 9.04(d).

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder and thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder and thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder and thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Related Person” means, with respect to a particular Person: (a) each other
member of an individual’s Family; (b) any Person that is directly or indirectly
Controlled by such individual and/or any one or more members of such
individual’s Family; (c) any Person with respect to which such Person and/or one
or more members of such Person’s Family and/or all Related Persons thereto,
collectively, constitute at least a majority of the executors or trustees
thereof (or in a similar capacity); and (d) any person that is an estate
planning vehicle (such as a trust) of which such Person and/or one or more
members of such Person’s Family and/or any Related Persons thereto,
collectively, are substantial beneficiaries.

“Relevant Parties” means the Borrower, the Restricted Subsidiaries and NEJD SPE
2.

“Remedial Work” has the meaning assigned to such term in Section 5.09(a).

“Required Lenders” means, at any time, Lenders having combined Revolving Credit
Exposures and unused Committed Amounts representing greater than 50% of the sum
of the total combined Revolving Credit Exposures and unused Committed Amounts at
such time; provided, that the portion of the Revolving Credit Exposures or
Committed Amounts held by any Defaulting Lender shall be excluded from both the
approvals received and the total Committed Amounts or Revolving Credit Exposures
then in effect for purposes of making a determination of Required Lenders for
any purpose hereunder or under any other Loan Document.

“Resignation Agreement” has the meaning assigned to such term in the recitals
hereto.

 

37



--------------------------------------------------------------------------------

“Responsible Officer” means, with respect to any Person, the Chief Executive
Officer, the President, any Executive Officer, any Financial Officer or any Vice
President of such Person. Unless otherwise indicated herein, each reference to a
Responsible Officer herein shall mean a Responsible Officer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interest of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
Property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interest of the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interest of the Borrower or
any Subsidiary.

“Restricted Subsidiary” means the General Partner and any other Subsidiary other
than an Unrestricted Subsidiary. Subject to the right to redesignate certain
Restricted Subsidiaries as Unrestricted Subsidiaries in accordance with the
definition of “Unrestricted Subsidiary,” all of the Subsidiaries as of the date
hereof, other than each Subsidiary that is designated as an “Unrestricted
Subsidiary” on Schedule 3.18(a), are Restricted Subsidiaries. Any Subsidiary
designated as an Unrestricted Subsidiary may be redesignated as a Restricted
Subsidiary pursuant to a written notice from the Borrower to the Administrative
Agent; provided that, after giving effect to such redesignation, (a) no Default
or Event of Default shall have occurred and be continuing and (b) the Borrower
shall be in compliance on a Pro Forma Basis with Section 6.14; provided further
that, an Unrestricted Subsidiary that has previously been redesignated as a
Restricted Subsidiary may not be subsequently redesignated as an Unrestricted
Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.

“Rights-of-Way” means any and all rights-of-way, easements, permits, licenses,
franchises or other rights of ingress and egress.

“Risk Management Requirements” has the meaning assigned to such term in
Section 5.15.

“Robertson Family” means (i) Corbin J. Robertson, Jr., Corbin J. Robertson, III,
William K. Robertson and Christine R. Morenz, (ii) any spouse or descendant of
any individual named in clause (i), (iii) any other natural person who is a
member of the Family of any such individual referenced in clauses
(i)-(ii) above, and (iv) any other natural person who has been adopted by any
such individual referenced in clauses (i)-(iii) above.

“Robertson Group” means (i) any member of the Robertson Family, (ii) any Related
Person of any such member, and (iii) Lillie C. Cullen Estate Trust for Corbin J.
Robertson, Jr., Hugh R. Cullen Estate Trust for Corbin J. Robertson, Jr., 1953
Trust for Corbin J. Robertson, Jr., Corby & Brooke Robertson 2006 Family Trust,
Morenz 2006 Family Trust, The William K. Robertson 2007 Family Trust, The Corbin
J. Robertson III 2009 Family Trust, The Frances Christine Robertson Morenz 2009
Family Trust, and The William K. Robertson 2009 Family Trust. For the avoidance
of doubt, the Persons named in part (iii) above may be Related Person’s of
members of the Robertson Family.

 

38



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. or any successor ratings organization.

“Sale Value” means, as to Financed Eligible Inventory that is subject to sales
contracts, an amount equal to the volumes of such Financed Eligible Inventory
multiplied by the sale price.

“Scheduled Commercial Operation Date” means, with respect to any Material
Project, the date originally scheduled as the day on which such Material Project
shall achieve “commercial operation” as defined in the definition of Adjusted
Consolidated EBITDA as specified in the notice to be delivered to the
Administrative Agent with respect to such Material Project as specified in the
third paragraph of the definition of “Adjusted Consolidated EBITDA”.

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Secured Hedging Agreement” means each Hedging Agreement between any Borrower
Party and any Person that was a Lender or an Affiliate of a Lender at the time
it entered into such Hedging Agreement.

“Secured Obligations” means, collectively, all Indebtedness, liabilities and
obligations of the Borrower and each Guarantor to the Administrative Agent, each
Issuing Bank, the Lenders and each Lender or Affiliate of a Lender party to a
Secured Hedging Agreement, of whatsoever nature and howsoever evidenced, due or
to become due, now existing or hereafter arising, whether direct or indirect,
absolute or contingent, which may arise under, out of, or in connection with
this Agreement, the other Loan Documents (other than the NEJD Intercompany
Financing Agreements), each Secured Hedging Agreement (to the extent that the
Secured Obligations arise under, out of, or in connection with such Secured
Hedging Agreement during such time as the Lender party to such Secured Hedging
Agreement is a party to this Agreement, or in the case of an Affiliate of a
Lender party to such Secured Hedging Agreement, the Lender affiliated with such
Affiliate, is a party to this Agreement) and all other agreements, guarantees,
notes and other documents entered into by any party in connection therewith, and
any amendment, restatement or modification of any of the foregoing, including,
but not limited to, the full and punctual payment when due of any unpaid
principal of the Loans and LC Exposure, any amounts payable in respect of an
early termination under any Secured Hedging Agreement, interest (including,
without limitation, interest accruing at any post-default rate and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding), fees,
reimbursement obligations, guaranty obligations, penalties, indemnities, legal
and other fees, charges and expenses, and amounts advanced by any Secured Party,
including all out-of-pocket expenses incurred in order to preserve any
collateral or security interest, whether after acceleration or otherwise.

 

39



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Administrative Agent, the Issuing
Banks, the Lenders and any Lender or Affiliate of any Lender that is a party to
a Secured Hedging Agreement.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Security Documents” means, collectively, the Guarantee and Collateral
Agreement, the Perfection Certificate, the Control Agreements, the Mortgages,
the NEJD Intercompany Security Documents, the NEJD Consent, the NEJD
Intercompany Consent, and any and all other agreements, documents, instruments
or certificates executed by the General Partner or any other Borrower Party or
any of their respective officers at any time in connection with securing the
Secured Obligations, as such agreements may be amended, modified, supplemented
or restated from time to time.

“SEKCO Joint Venture” means Southeast Keathley Canyon Pipeline Company, L.L.C.,
a Delaware limited liability company governed by that certain Amended and
Restated Limited Liability Company Agreement dated December 28, 2011, as may be
amended, restated or otherwise modified from time to time, between Enterprise
Field Services, LLC and GEL Sekco, LLC.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBOR Rate for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Sterling Assets” means assets of the Borrower or any Restricted Subsidiary
subject to the Sterling Terminaling Agreement.

“Sterling Terminaling Agreement” means that certain Crude Oil Terminaling
Agreement dated effective as of March 24, 2011 by and between Texas City Crude
Oil Terminal, LLC and Sterling Chemicals, Inc., as amended, amended and
restated, supplemented or otherwise modified from time to time.

“subsidiary” means, with respect to any Person (the “parent”), at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent and/or one or more subsidiaries of the parent.

 

40



--------------------------------------------------------------------------------

“Subsidiary” means any subsidiary of the Borrower.

“Substantial Transaction” means any Permitted Acquisition, any acquisition that
results in a Joint Venture, any acquisition that is consummated through an
Unrestricted Subsidiary or a Joint Venture, or any Divestiture in respect of
which the aggregate Acquisition Consideration (or, in the case of a Divestiture,
the consideration paid by the purchaser if calculated in the same manner as the
definition of Acquisition Consideration) is in excess of $25,000,000.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Test Period” means each period of four consecutive fiscal quarters of the
Borrower then last ended, in each case taken as one accounting period.

“Transaction Costs” means any legal, professional and advisory fees or other
transaction costs and expenses paid (whether or not incurred) by the Borrower or
any Restricted Subsidiary in connection with (i) any Material Acquisition,
(ii) any Investment in a Permitted Joint Venture, or (iii) any incurrence of
Indebtedness or Disqualified Equity or any issuance of other equity securities
to finance, or to refinance Indebtedness or Disqualified Equity incurred to
finance, any of the foregoing.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement (including for the avoidance of doubt any amendments,
modifications, supplements or restatements thereof), the borrowing of Loans, the
use of the proceeds thereof and the issuance of Letters of Credit hereunder, and
the execution, delivery and performance of the other Loan Documents by the
Borrower Parties.

“Transferee” has the meaning assigned to such term in Section 9.04(f).

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

“Unrestricted Subsidiary” means any Subsidiary (a) that is listed as an
Unrestricted Subsidiary on Schedule 3.18(a) (until such time as such Subsidiary
may be redesignated as a Restricted Subsidiary in accordance with the definition
of “Restricted Subsidiary”) or that becomes a Subsidiary after the date hereof
and, at the time it becomes a Subsidiary, is designated as an Unrestricted
Subsidiary pursuant to a written notice from the Borrower to the Administrative
Agent, (b) which has not acquired any assets (other than as not prohibited by
this Agreement) from the Borrower or any Restricted Subsidiary, and (c) that has
no Indebtedness, Guarantee obligations or other obligations other than
Non-Recourse Obligations, except as expressly permitted pursuant to Sections
5.13(c) and 6.04(g) and, in the case of NEJD SPE 2, except for recourse pursuant
to the NEJD SRCA, the NEJD Intercompany Financing Agreements and the NEJD
Consent (subject to limitations on amendment of such documents set forth in the
Loan Documents, the NEJD Intercompany Financing Agreements and the NEJD
Consent). Any

 

41



--------------------------------------------------------------------------------

Restricted Subsidiary (other than the General Partner) may be redesignated as an
Unrestricted Subsidiary pursuant to a written notice from the Borrower to the
Administrative Agent; provided that, after giving effect to such redesignation,
(i) no Default or Event of Default shall have occurred and be continuing and
(ii) the Borrower shall be in compliance on a Pro Forma Basis with Section 6.14;
provided further that, an Unrestricted Subsidiary that has previously been
redesignated as a Restricted Subsidiary may not be subsequently redesignated as
an Unrestricted Subsidiary.

“Unused Fee(s) on Committed Amount” has the meaning assigned to such term in the
definition of Applicable Margin.

“Wharton and Duval County Properties” means non-operational Property of Genesis
Natural Gas Pipeline, L.P. located in Wharton County, Texas and Duval County,
Texas.

“Wholly Owned Subsidiary” means any Restricted Subsidiary, all of the Equity
Interests in which (other than the director’s qualifying shares, as may be
required by law) are owned by the Borrower, either directly or indirectly
through one or more Wholly Owned Subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall, unless otherwise stated, be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, this Agreement
and (e) the word “asset” shall be construed to have the same meaning as the
defined term “Property” set forth herein.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect

 

42



--------------------------------------------------------------------------------

of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

ARTICLE II

THE CREDITS

SECTION 2.01 Commitments.

(a) General. Subject to the terms and conditions set forth herein, each Lender
agrees to make Loans (including Loans under the Inventory Financing Sublimit
Tranche made in accordance with Section 2.01(b)) to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Committed Amount, or (b) the aggregate Revolving Credit Exposures for
all Lenders exceeding the aggregate Committed Amounts; provided, however, that
at no time shall any Lender be obligated to make Loans in an aggregate principal
amount in excess of such Lender’s Ratable Portion of the aggregate Committed
Amounts at such time. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow Loans.

(b) Inventory Financing Sublimit Tranche. Subject to the terms and conditions
set forth herein, each Lender agrees that, upon the request of the Borrower,
certain Loans made pursuant to Section 2.01(a), as are specified by the Borrower
in the applicable Borrowing Request (Financed Inventory), will be designated as
part of a sublimit (the “Inventory Financing Sublimit Tranche”) to finance
(i) the purchase and sale by the Borrower or any Restricted Subsidiary of
Eligible Inventory, (ii) the Eligible Inventory subject to a Hedging Agreement
entered into by the Borrower or any Restricted Subsidiary, and (iii) storage and
transportation costs relating thereto; provided that on the date any such Loan
is so designated, the aggregate outstanding Loans under the Inventory Financing
Sublimit Tranche shall not exceed the Inventory Financing Sublimit Availability.
With respect to any Inventory Financing Sublimit Borrowing, such Inventory
Financing Sublimit Borrowing shall be deemed to have been used to finance the
Eligible Inventory specified in the applicable Borrowing Request (Financed
Inventory) in accordance with clauses (i), (ii) and (iii) of the preceding
sentence, regardless of the manner in which the proceeds of such Inventory
Financing Sublimit Borrowing are actually applied.

SECTION 2.02 Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Committed Amounts. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Committed Amounts of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

 

43



--------------------------------------------------------------------------------

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$300,000 and not less than $2,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $500,000; provided that an ABR Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
aggregate Committed Amount or that is required to finance the reimbursement of
an LC Disbursement as contemplated by Section 2.06(e). Borrowings of more than
one Type may be outstanding at the same time; provided that there shall not at
any time be more than a total of six Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(v) whether such Borrowing is an Inventory Financing Sublimit Borrowing;

(vi) in the case of an Inventory Financing Sublimit Borrowing, the
certifications required by Section 4.02(c)(iii);

(vii) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

 

44



--------------------------------------------------------------------------------

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Each Borrowing
Request shall constitute a representation that the amount of the Borrowing
requested thereunder will not cause the sum of the total Revolving Credit
Exposures to exceed the aggregate Committed Amounts. Promptly following receipt
of a Borrowing Request in accordance with this Section 2.03, the Administrative
Agent shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04 [Reserved].

SECTION 2.05 Committed Amount.

(a) Initial Committed Amount; General Provisions. As of the Effective Date, the
aggregate Committed Amounts shall be $1,000,000,000. The aggregate Committed
Amounts shall at all times be in a minimum amount and an integral multiple of
$5,000,000. Any decrease (other than termination thereof pursuant to
Section 2.09) of the aggregate Committed Amounts may only be made in accordance
with Section 2.05(b), and any such reduction of the Committed Amounts shall be
permanent. Any increase of the aggregate Committed Amounts may only be made in
accordance with Section 2.05(c).

(b) Decreases of Committed Amounts. The Borrower may decrease the aggregate
Committed Amounts by delivering to the Administrative Agent a Committed Amount
Decrease Certificate electing a decrease of the aggregate Committed Amounts. Any
such decrease in the aggregate Committed Amounts shall be effective from the
third Business Day after receipt of the applicable Committed Amount Decrease
Certificate by the Administrative Agent as provided above, unless such Committed
Amount Decrease Certificate requests such decrease to become effective on a
later date, not to exceed ten Business Days after receipt thereof by the
Administrative Agent. Any such decrease in the aggregate Committed Amounts shall
be applied to each Lender’s Committed Amount pro rata. The Administrative Agent
shall deliver to each Lender a copy of such Committed Amount Decrease
Certificate together with a schedule showing each Lender’s Ratable Portion of
the decrease to the aggregate Committed Amounts.

(c) Increase of Committed Amounts. Subject to the conditions set forth in this
Section 2.05(c), the Borrower may from time to time increase the aggregate
Committed Amounts then in effect by increasing the Committed Amount of a Lender
or by causing a Person that at such time is not a Lender to become a Lender (an
“Additional Lender”); provided that such Additional Lender will be subject to
the approval of the Administrative Agent, such approval not to be unreasonably
withheld, delayed or conditioned.

(i) Any increase in the aggregate Committed Amounts shall not be less than
$5,000,000 unless the Administrative Agent otherwise consents, and no such
increase shall be permitted if, after giving effect thereto, the aggregate
increases in the Committed Amounts pursuant to this Section 2.05(c) would exceed
$300,000,000;

 

45



--------------------------------------------------------------------------------

(ii) Any increase in the aggregate Committed Amounts shall be subject to the
following additional conditions:

(A) no Event of Default shall have occurred and be continuing at the effective
date of such increase;

(B) on the effective date of such increase, no Eurodollar Loans shall be
outstanding or if any such Eurodollar Loans are outstanding, then the effective
date of such increase shall be the last day of the Interest Period in respect of
such Eurodollar Loans unless the Borrower pays compensation required by
Section 2.16;

(C) no Lender’s Committed Amount may be increased without the consent of such
Lender;

(D) if the Borrower elects to increase the aggregate Committed Amounts by
increasing the Committed Amount of an existing Lender, the Borrower and such
Lender shall execute and deliver to the Administrative Agent a certificate
substantially in the form of Exhibit H (a “Committed Amount Increase
Certificate”), together with a processing and recordation fee of $3,500, and the
Borrower shall, upon the return of such Lender’s existing promissory note,
deliver a new promissory note payable to such Lender in a principal amount equal
to its Committed Amount, after giving effect to such increase, and otherwise
duly completed; and

(E) if the Borrower elects to increase the aggregate Committed Amounts by
causing an Additional Lender to become a party to this Agreement, then the
Borrower and such Additional Lender shall execute and deliver to the
Administrative Agent a certificate substantially in the form of Exhibit I (an
“Additional Lender Certificate”), together with an Administrative Questionnaire
and a processing and recordation fee of $3,500, and unless refused by such
Additional Lender, the Borrower shall deliver a promissory note payable to such
Additional Lender in a principal amount equal to its Committed Amount, and
otherwise duly completed.

(iii) Subject to acceptance and recording thereof pursuant to
Section 2.05(c)(iv), from and after the effective date specified in the
Committed Amount Increase Certificate or the Additional Lender Certificate (or
if any Eurodollar Loans are outstanding, then the last day of the Interest
Period in respect of such Eurodollar Loans, unless the Borrower has paid
compensation required by Section 2.16): (A) the amount of the aggregate
Committed Amounts shall be increased as set forth therein, and (B) in the case
of an Additional Lender Certificate, any Additional Lender party thereto shall
be a party to this Agreement and the other Loan Documents and have the rights
and obligations of a Lender under this Agreement and the other Loan Documents.
In addition, the Lender or the Additional Lender, as applicable, shall purchase
a pro rata portion of the outstanding Loans (and participation interests in
Letters of Credit) of each of the other Lenders (and such Lenders hereby agree
to sell and to take all such further

 

46



--------------------------------------------------------------------------------

action to effectuate such sale) such that each such Lender (including any
Additional Lender, if applicable) shall hold its Ratable Portion of the
outstanding Loans (and participation interests) after giving effect to the
increase in the aggregate Committed Amounts.

(iv) Upon its receipt of (A) a duly completed Committed Amount Increase
Certificate or an Additional Lender Certificate, executed by the Borrower and
the Lender or the Borrower and the Additional Lender party thereto, as
applicable, (B) the processing and recording fee referred to in
Section 2.05(c)(ii)(D), (C) the Administrative Questionnaire referred to in
Section 2.05(c)(ii)(E), if applicable, and (D) the written consent of the
Administrative Agent to such increase required by this Section 2.05(c), the
Administrative Agent shall accept such Committed Amount Increase Certificate or
Additional Lender Certificate and record the information contained therein in
the Register required to be maintained by the Administrative Agent pursuant to
Section 9.04(d). No increase in the aggregate Committed Amounts shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this Section 2.05(c)(iv).

SECTION 2.06 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account from any
Issuing Bank pursuant to a Letter of Credit Request, at any time and from time
to time during the Availability Period (subject to Section 2.06(c)). In the
event of any inconsistency between the terms and conditions of this Agreement or
the Letter of Credit Request, on the one hand, and the terms and conditions of
any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, an Issuing Bank relating to
any Letter of Credit, on the other hand, the terms and conditions of this
Agreement and the Letter of Credit Request shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to any Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by an Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $100,000,000 and (ii) the sum of
the total Revolving Credit Exposures shall not exceed the aggregate Committed
Amounts.

 

47



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the date requested (which shall be a Business Day), which shall
not be later than the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank that issues such Letter of Credit or the
Lenders, each Issuing Bank that issues a Letter of Credit hereunder hereby
grants to each Lender, and each Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Ratable Portion of
the aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of each Issuing Bank that issues a Letter of Credit hereunder, such Lender’s
Ratable Portion of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Committed Amounts, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. At least
once per quarter, the Administrative Agent shall provide each Lender with a
schedule showing the amount of such Lender’s participations in outstanding
Letters of Credit; provided, that the Administrative Agent shall have no
liability for any failure to comply with this provision.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit issued by such Issuing Bank, the Borrower shall reimburse
such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement not later than 12:00 noon, New York City time, on the date
that such LC Disbursement is made, if the Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., New York City time, on such date, or,
if such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on (i) the Business
Day that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with an
ABR Borrowing in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Ratable Portion thereof. Promptly following receipt of such notice,
each Lender shall pay to the Administrative Agent its Ratable Portion of the
payment then due from the Borrower, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of

 

48



--------------------------------------------------------------------------------

the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank that issued such Letter of Credit the amounts so received by it from the
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the Issuing Bank that issued such Letter of Credit
or, to the extent that Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Lender pursuant to this paragraph to
reimburse an Issuing Bank for any LC Disbursement (other than the funding of ABR
Loans as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor any Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable Governmental
Requirements) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank that issued such Letter
of Credit may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

 

49



--------------------------------------------------------------------------------

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(d) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of such Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, or to the extent required by Section 2.11(c), the Borrower shall, at
the request of the Required Lenders, within two Business Days, deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Secured Parties, an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (h) or (i) of Section 7.01. The
Borrower hereby grants to the Administrative Agent, for the benefit of the
Secured Parties, a security interest in such account and cash collateral. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.

 

50



--------------------------------------------------------------------------------

Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse each Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated, be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.

SECTION 2.07 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 2:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower that is
maintained with the Administrative Agent in New York City or otherwise
acceptable to the Administrative Agent and is designated by the Borrower in the
applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank that made such LC
Disbursement.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.08 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert

 

51



--------------------------------------------------------------------------------

such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request signed by the
Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 

52



--------------------------------------------------------------------------------

SECTION 2.09 Termination and Reduction of Committed Amounts.

(a) Unless previously terminated, each Committed Amount shall terminate on the
Maturity Date.

(b) The Borrower may at any time terminate in full the aggregate Committed
Amounts. The Borrower may reduce the aggregate Committed Amounts from time to
time pursuant to Section 2.05(b), provided that the Borrower shall not terminate
or reduce the aggregate Committed Amounts if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, the sum of
the Revolving Credit Exposures would exceed the aggregate Committed Amounts.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate all Committed Amounts at least three Business Days prior to the
effective date of such termination, specifying such election and the effective
date thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Committed Amounts delivered by the Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination of the aggregate Committed Amounts,
or reduction of any portion thereof, shall be permanent.

SECTION 2.10 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

53



--------------------------------------------------------------------------------

(e) The Borrower shall execute and deliver to each Lender a promissory note
payable to such Lender and its registered assigns in a form approved by the
Administrative Agent unless such Lender shall have requested not to receive a
promissory note. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after an increase or reduction in
such Lender’s Committed Amount pursuant to an assignment made pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein and its registered assigns.

SECTION 2.11 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the requirements of
paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Committed Amounts as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing (other than an Inventory Financing Sublimit Borrowing) shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13
and any break funding payments required by Section 2.16(a).

(c) If, at any time, the total Revolving Credit Exposure outstanding at such
time exceeds the aggregate Committed Amounts then the Borrower shall prepay the
Loans to the extent of such excess on the date such excess first occurs and, if
such prepayment does not result in such excess being $0 because of outstanding
Letters of Credit, then the Borrower shall cash collateralize such Letters of
Credit pursuant to Section 2.06(j) to the extent of such remaining excess.

(d) If, at any time, the aggregate principal amount of outstanding Inventory
Financing Sublimit Borrowings exceeds the Inventory Financing Sublimit
Availability at such time, then the Borrower shall prepay the Inventory
Financing Sublimit Borrowings to the extent of such excess on the date such
excess first occurs.

 

54



--------------------------------------------------------------------------------

(e) On the fifth Business Day of each calendar month, the Borrower shall either
(i) prepay the outstanding Inventory Financing Sublimit Borrowings by an amount
(if positive) equal to (A) the aggregate outstanding Inventory Financing
Sublimit Borrowings as of the applicable Inventory Financing Sublimit Borrowing
Base Date minus (B) the Inventory Financing Sublimit Borrowing Base as of such
Inventory Financing Sublimit Borrowing Base Date (the “Inventory Sublimit
Prepayment Amount”), or (ii) convert outstanding Inventory Financing Sublimit
Borrowings in an amount equal to the Inventory Sublimit Prepayment Amount into
General Loans pursuant to a written notice to the Administrative Agent on such
day.

SECTION 2.12 Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee which shall accrue at an annual rate equal to the
applicable Unused Fee on Committed Amount, on the daily amount of such Lender’s
unused Committed Amount during the period from and including the Effective Date
to but excluding the date on which its Committed Amount terminates. Accrued
Unused Fees on Committed Amounts shall be payable in arrears on the last day of
March, June, September and December of each year and on the date on which the
aggregate Committed Amounts terminate, commencing on the first such date to
occur after the date hereof, shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Margin used to determine
the interest rate applicable to Eurodollar Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Committed Amount terminates and the date on which such Lender ceases to have any
LC Exposure, and (ii) to each Issuing Bank a fronting fee, which shall accrue at
the rate of 0.25% per annum on the average daily amount of that portion of the
LC Exposure attributable to such Issuing Bank (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Committed Amounts and the date on which there ceases to be
any LC Exposure attributable to such Issuing Bank, as well as such Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued shall be payable on the third
Business Day following the last day of March, June, September and December of
each year, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Committed
Amounts terminate and any such fees accruing after the date on which the
Committed Amounts terminate shall be payable on demand. Any other fees payable
to an Issuing Bank pursuant to this paragraph shall be payable within 10 days
after demand. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

 

55



--------------------------------------------------------------------------------

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13 Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Margin.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBOR Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Committed Amounts;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBOR Rate
or LIBOR Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

(f) In the event that any financial statements delivered pursuant to this
Agreement, or any certificate delivered pursuant to Section 5.01(c), is shown to
be inaccurate (regardless of whether this Agreement or the Committed Amounts are
in effect when such inaccuracy is discovered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin
and/or a higher Unused Fee on Committed Amount for any period (an “Applicable
Period”) than the Applicable Margin or Unused Fee on Committed Amount, as
applicable, applied for such Applicable Period, then (i) the Borrower shall
immediately deliver to the Administrative Agent a correct certificate in the
form of the certificate described in Section

 

56



--------------------------------------------------------------------------------

5.01(c), (ii) such higher Applicable Margin and/or higher Unused Fee on
Committed Amount shall be applied to such Applicable Period, and (iii) the
Borrower shall immediately pay to the Administrative Agent the accrued
additional interest and expense owing as a result of such increased Applicable
Margin and Unused Fee on Committed Amount for such Applicable Period, which
payment shall be promptly applied by the Administrative Agent in accordance with
Section 7.02. This Section 2.13(f) shall not limit the rights of the
Administrative Agent and the other Secured Parties with respect to
Section 2.13(c) or Article VII.

SECTION 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBOR Rate or the LIBOR Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBOR Rate or the LIBOR Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

SECTION 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBOR Rate) or any Issuing Bank; or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

 

57



--------------------------------------------------------------------------------

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay to such Lender or such Issuing Bank, as
the case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16 Break Funding Payments . In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith) or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBOR Rate that would have

 

58



--------------------------------------------------------------------------------

been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay to such Lender the amount shown as due on any such certificate within
10 days after receipt thereof.

SECTION 2.17 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Governmental Requirements.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Governmental Requirements.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or an Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
Issuing Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

 

59



--------------------------------------------------------------------------------

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable
Governmental Requirements, such properly completed and executed documentation
prescribed by applicable Governmental Requirements or reasonably requested by
the Borrower as will permit such payments to be made without withholding or at a
reduced rate.

(f) If a payment made to a Lender or Participant under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender or
Participant were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471 (b) or 1472(b) of the Code, as
applicable), such Lender or Participant shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender or Participant has
complied with such Lender or Participant’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.17(f), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

(g) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Borrower or any other Person.

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, Section 2.16 or Section 2.17, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at the address in
Charlotte, North Carolina set forth for the Administrative

 

60



--------------------------------------------------------------------------------

Agent in Section 9.01, except payments to be made directly to an Issuing Bank as
expressly provided herein and except that payments pursuant to Section 2.15,
Section 2.16, Section 2.17 and Section 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
Governmental Requirements, that any Lender acquiring a participation pursuant to
the foregoing arrangements may exercise against the Borrower rights of set-off
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or

 

61



--------------------------------------------------------------------------------

such Issuing Bank, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(d) or (e), Section 2.07(b), Section 2.18(d) or
Section 9.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or Section 2.17, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, if any Lender
becomes a Defaulting Lender or if any Lender becomes a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Committed Amount is being assigned, each Issuing Bank), which consent shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (iii) in the case of any such assignment resulting from a claim
for compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments and (iv) in the case of any such assignment resulting from a Lender
becoming a Non-Consenting

 

62



--------------------------------------------------------------------------------

Lender, the applicable assignee shall have agreed to the applicable departure,
waiver or amendment of the Loan Documents. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

(c) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all Lenders or all affected
Lenders in accordance with the terms of Section 9.02 and (iii) the Required
Lenders have agreed to such consent, waiver or amendment, then any Lender who
does not agree to such consent, waiver, or amendment shall be deemed a
“Non-Consenting Lender”.

SECTION 2.20 Defaulting Lenders. Notwithstanding any other provision in this
Agreement to the contrary, if at any time a Lender becomes a Defaulting Lender,
the following provisions shall apply so long as any Lender is a Defaulting
Lender as determined in accordance with Section 2.20(d):

(a) Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(i) fees shall cease to accrue on the Committed Amount of such Defaulting Lender
pursuant to Section 2.12;

(ii) with respect to any LC Exposure of such Defaulting Lender that exists at
the time a Lender becomes a Defaulting Lender or thereafter:

(A) all or any part of such Defaulting Lender’s Ratable Portion of the total LC
Exposure shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Committed Amounts (calculated without regard to such
Defaulting Lender’s Committed Amount) but only to the extent that (1) the sum of
all Non-Defaulting Lenders’ Committed Amounts is greater than zero; (2) the
conditions set forth in Section 4.02 are satisfied at such time and (3) each
such Non-Defaulting Lender’s Committed Amount is greater than zero;

(B) if the reallocation described in clause (ii)(A) above cannot, or can only
partially, be effected, then the Borrower shall within three Business Days
following notice by the Administrative Agent cash collateralize such Defaulting
Lender’s portion of the LC Exposure (after giving effect to any partial
reallocation pursuant to clause (ii)(A) above) in accordance with the procedures
set forth in Section 2.06(j) for so long as such LC Exposure is outstanding;

(C) if the Borrower cash collateralizes any portion of such Defaulting Lender’s
portion of the LC Exposure pursuant to this Section 2.20 then the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s portion of the LC
Exposure during the period such Defaulting Lender’s portion of the LC Exposure
is cash collateralized;

 

63



--------------------------------------------------------------------------------

(D) if the LC Exposure of the Non-Defaulting Lenders is reallocated pursuant to
Section 2.20(a)(ii)(A), then the fees payable to the Lenders pursuant to
Section 2.12 shall be adjusted in accordance with such Non-Defaulting Lenders’
Ratable Portions (calculated without regard to such Defaulting Lender’s
Committed Amount); and

(E) if any Defaulting Lender’s portion of the LC Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.20(a)(ii), then,
without prejudice to any rights or remedies of the Issuing Banks or any other
Lender hereunder, all commitment and commission fees that otherwise would have
been payable to such Defaulting Lender (solely with respect to the portion of
such Defaulting Lender’s Committed Amount that was utilized by such LC Exposure)
and letter of credit fees payable under Section 2.12 with respect to such
Defaulting Lender’s portion of the LC Exposure shall be payable to the Issuing
Banks, until such LC Exposure is cash collateralized, reallocated and/or repaid
in full.

(iii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 2.18 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:

(A) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;

(B) second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank hereunder;

(C) third, to cash collateralize any Issuing Bank’s LC Exposure with respect to
such Defaulting Lender in accordance with Section 2.06(j);

(D) fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent;

(E) fifth, if so determined by the Administrative Agent and the Borrower, to be
held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) cash collateralize any Issuing Bank’s future LC
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.06(j);

 

64



--------------------------------------------------------------------------------

(F) sixth, to the payment of any amounts owing to the Lenders or any Issuing
Bank as a result of any judgment of a court of competent jurisdiction obtained
by any Lender or any Issuing Bank against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;

(G) seventh, so long as no Default or Event of Default exists, to the payment of
any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and

(H) eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction;

provided that if (x) such payment is a payment of the principal amount of any
Loans or LC Disbursements in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and LC Disbursements owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or LC
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in LC Obligations are held by the Lenders pro
rata in accordance with the Committed Amounts without giving effect to
Section 2.20(a)(ii). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this
Section 2.20(a)(iii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(b) So long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Committed
Amounts of the Non-Defaulting Lenders and/or cash collateral will be provided by
the Borrower in accordance with Section 2.20(a), and participating interests in
any such newly issued or increased Letter of Credit shall be allocated among
Non-Defaulting Lenders in a manner consistent with Section 2.06(e) (and
Defaulting Lenders shall not participate therein).

(c) The Borrower Parties shall not enter into any Hedging Agreement or sales
contract with a Lender while it is a Defaulting Lender (or any Affiliate of a
Lender that is then a Defaulting Lender).

(d) In the event that the Administrative Agent, the Borrower, and each Issuing
Bank each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the LC Exposure shall be
readjusted to reflect the inclusion of such Lender’s Committed Amount and on
such date such Lender shall purchase at par such of the Loans, Committed Amounts
and/or Secured Obligations of the other Lenders as

 

65



--------------------------------------------------------------------------------

the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Loans, Committed Amounts and/or Secured Obligations in
accordance with its Ratable Portion, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

SECTION 3.01 Organization; Powers. It and each other Relevant Party is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and to own and lease its Property and, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required.

SECTION 3.02 Authorization; Enforceability. The Transactions are within its and
the other Borrower Parties’ corporate, limited liability company or partnership
powers and have been duly authorized by all necessary corporate, limited
liability company or partnership and, if required, stockholder, member or
limited partner action. This Agreement and each other Loan Document to which it
is a party has been duly executed and delivered by it and constitutes a legal,
valid and binding obligation of it, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as have been obtained or
made and are in full force and effect and (ii) filings necessary to perfect the
Liens created and granted under the Security Documents, (b) will not violate any
Governmental Requirement, (c) will not violate the Organizational Documents of
it or any other Relevant Party, (d) will not violate or result in a default
under any indenture, agreement or other instrument binding upon it or any other
Relevant Party or their respective assets, or give rise to a right thereunder to
require any payment to be made by it or any of its Restricted Subsidiaries, and
(e) will not result in the creation or imposition of any Lien on any Property of
it or any of its Restricted Subsidiaries, except Liens created and granted under
the Security Documents.

SECTION 3.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of operations, partners’ equity and cash flows
(i) as of and for the fiscal year ended December 31, 2011, reported on by
Deloitte & Touche LLP, independent public accountants, and (ii) as of and for
the fiscal quarter and the portion of the fiscal year ended March 31, 2012,
certified by one of its Financial Officers.

 

66



--------------------------------------------------------------------------------

(b) Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year end audit adjustments and the absence of
footnotes in the case of the statements referred to in Section 3.04(a)(ii).

(c) Since December 31, 2011, there has been no event, circumstance or occurrence
that has had or could reasonably be expected to have a Material Adverse Effect.

SECTION 3.05 Other Obligations and Restrictions. Except for Indebtedness not
prohibited by Section 6.01 and other liabilities incurred in the ordinary course
of business, neither it nor any of its Restricted Subsidiaries has any
outstanding liabilities of any kind (including contingent obligations, tax
assessments, and unusual forward or long-term commitments) which are, in the
aggregate, material to the Borrower or material with respect to the Borrower’s
consolidated financial condition and that are not shown in the financial
statements delivered pursuant to Section 3.04 or shown on Schedule 3.05.

SECTION 3.06 Properties.

(a) Generally. Except as set forth on Schedule 3.06(a), it and each other
Relevant Party has good title to, or valid leasehold interests in, all its
Property material to the Borrower’s Business, except for such defects in title
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. All such Property is free and clear of all Liens except
for Permitted Encumbrances. Its tangible personal Property and the tangible
personal Property of each of its Restricted Subsidiaries that is material to the
Borrower’s Business or, in the case of a Material Subsidiary, material to its
business, is in good operating order and condition (ordinary wear and tear
occurring in the ordinary course of business or caused by Casualty Events
excepted) in accordance with industry standards.

(b) Collateral. It and each of its Restricted Subsidiaries owns or has rights to
use all of the Collateral and all rights with respect to any of the foregoing,
necessary for or material to the Borrower’s Business or, in the case of a
Material Subsidiary, material to its business, in each case as currently
conducted. The use by it and each of its Restricted Subsidiaries of such
Collateral and all rights with respect to the foregoing do not infringe on the
rights of any Person other than such infringement that could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
No claim has been made and remains outstanding asserting that it or any other
Relevant Party’s use of any Collateral does or may violate the rights of any
third party that could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(c) Permits, etc. It and each other Relevant Party has all permits, licenses and
authorizations required in connection with the conduct of its businesses, and is
in compliance with the terms and conditions of all such permits, licenses and
authorizations, except where the failure to have or comply with such permits,
licenses and authorizations would not, individually or in the aggregate, have a
Material Adverse Effect.

 

67



--------------------------------------------------------------------------------

SECTION 3.07 Litigation.

(a) There are no actions, suits or proceedings at law or in equity by or before
any arbitrator or Governmental Authority pending against or, to the Knowledge of
it, threatened against or affecting it or any of its subsidiaries, Joint
Ventures or any business, Property or rights of it or any of its subsidiaries or
Joint Ventures that (i) if adversely determined, could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect (other than
the Disclosed Matters) or (ii) could reasonably be expected to adversely affect
any rights or remedies of the Secured Parties under any Loan Document or the
Transactions.

(b) Since the Effective Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.

(c) No Casualty Event has occurred that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

SECTION 3.08 Compliance with Laws and Agreements. It and each of its
subsidiaries and Joint Ventures is in compliance with all laws, regulations and
orders of any Governmental Authority and all indentures, agreements and other
instruments applicable to or binding upon it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

SECTION 3.09 Default. No Default has occurred and is continuing.

SECTION 3.10 Investment Company Status. Neither it nor any of its Restricted
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940. The Borrower is not subject to
regulation under any Federal or State statute or regulation which limits its
ability to incur Indebtedness.

SECTION 3.11 Taxes. It and each other Relevant Party has (a) timely filed or
caused to be timely filed, or an extension has been obtained for the filing of,
all material federal Tax returns and all material state, local and foreign Tax
returns or materials required to have been filed by it or such Relevant Party
and (b) duly and timely paid, collected or remitted or caused to be duly and
timely paid, collected or remitted all material Taxes (whether or not shown on
any Tax return) due and payable, collectible and remittable by it or such
Relevant Party and all assessments received by it or such Relevant Party, except
Taxes that (i) if Taxes of a Relevant Party, are being contested in good faith
by appropriate proceedings and for which it or such Restricted Subsidiary has
set aside on its books and records adequate reserves in accordance with GAAP and
(ii) could not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect. It and each other Relevant Party has made adequate
provision in accordance with GAAP for all Taxes not yet due and payable, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. Neither it nor any of
its Restricted Subsidiaries is aware of any proposed or pending Tax

assessments, deficiencies or audits relating to it or any other Relevant Party
that could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

 

68



--------------------------------------------------------------------------------

SECTION 3.12 ERISA. Except as could not reasonably be expected to have a
Material Adverse Effect, each ERISA Affiliate has fulfilled its obligations
under the minimum funding standards of ERISA and the Code with respect to each
Plan and is in compliance in all material respects with the presently applicable
provisions of ERISA and the Code with respect to each Plan. Except as could not
reasonably be expected to have a Material Adverse Effect, no ERISA Affiliate has
(a) sought a waiver of the minimum funding standard under Section 412 of the
Code in respect of any Plan, (b) failed to make any contribution or payment to
any Plan or Multiemployer Plan or in respect of any Benefit Arrangement or made
any amendment to any Plan or Benefit Arrangement, which has resulted or could
reasonably be expected to result in the imposition of a Lien or the posting of a
bond or other security under ERISA or the Code or (c) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA.

SECTION 3.13 Disclosure; No Material Misstatements. It has disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any other Relevant Party is subject (and all other matters known to it)
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. No written information, report, financial statement,
certificate, Borrowing Request, exhibit or schedule furnished by or on behalf of
it or any other Relevant Party to the Administrative Agent or any Lender in
connection with the negotiation of the Loan Documents or included therein or
delivered thereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, it represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

SECTION 3.14 Insurance. Schedule 3.14 hereto contains an accurate and complete
description of all material policies of fire, liability, worker’s compensation
and other forms of insurance that are owned or held by or could accrue to the
account of it or any other Relevant Party as of the Effective Date. All such
policies are in full force and effect, all premiums with respect thereto
covering all periods up to and including the Effective Date have been paid, and
no notice of cancellation or termination has been received with respect to any
such policy. Such policies (a) are sufficient for compliance with all material
Governmental Requirements and all material agreements to which it is a party,
(b) are valid, outstanding and enforceable policies, and (c) provide adequate
insurance coverage for the material assets and operations of it and each other
Relevant Party in at least such amounts and against at least such risks as are
usually insured against in the same general area by companies engaged in the
same or similar business. On or prior to the Effective Date, the Borrower shall
have used commercially reasonable efforts to cause such insurance policies
relating to the Borrower or any Restricted Subsidiary to (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least thirty days after receipt by the
Administrative Agent of written notice thereof, and (ii) name the Administrative
Agent as mortgagee (in the case of Real Property or, as applicable, Pipeline
insurance) or additional insured on behalf of the Secured Parties (in the case
of liability insurance) or loss payee (in the case of personal Property
insurance), as applicable.

 

69



--------------------------------------------------------------------------------

SECTION 3.15 Material Agreements. Schedule 3.15 hereto contains a complete and
correct list of all Material Agreements of it and its Restricted Subsidiaries
(other than the Loan Documents) in effect as of the Effective Date. Copies of
such documents have been provided to the Administrative Agent. All Material
Agreements are in full force and effect (except any such Material Agreement that
has expired by its terms) and neither it nor any of the Relevant Parties is in
default thereunder, and there is no uncured default by any affiliate predecessor
in interest to it or any of the Relevant Parties or, to its Knowledge, by any
predecessor in interest to it or any of the Relevant Parties (other than an
affiliate predecessor) or counterparty thereto and neither it nor any of the
Relevant Parties has altered or amended any material item or provision of any
Material Agreement except where such non-enforceability, default, alterations or
amendments, individually or in the aggregate, could not reasonably be expected
to have an adverse effect on the Administrative Agent, the Issuing Banks or the
Lenders.

SECTION 3.16 Solvency. After giving effect to the Transactions and immediately
following the making of each Loan and after giving effect to the application of
the proceeds of each Loan, (a) the fair value of the Properties of the Borrower
and each other Relevant Party, on a consolidated basis with their respective
subsidiaries, and of each of the Borrower and each Material Subsidiary,
individually, (in each case determined on a going concern basis) will exceed the
probable liability of their or its debts and other liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the Property of
the Borrower and each other Relevant Party, on a consolidated basis with their
respective subsidiaries, and of each of the Borrower and each Material
Subsidiary, individually, will be greater than the amount that will be required
to pay the probable liability of their or its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Borrower and each other Relevant Party, on
a consolidated basis with their respective subsidiaries, and each of the
Borrower and each Material Subsidiary, individually, will be able to pay their
or its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) the Borrower and each
other Relevant Party, on a consolidated basis with their respective
subsidiaries, and each of the Borrower and each Material Subsidiary,
individually, will not have unreasonably small capital with which to conduct
business in which they or it are engaged as such business is now conducted and
is proposed to be conducted.

SECTION 3.17 Labor Disputes and Acts of God. (a) As of the Effective Date, there
are no strikes, lockouts or slowdowns against it or any of its Restricted
Subsidiaries pending or, to the Knowledge of it or any of its Restricted
Subsidiaries, threatened. The hours worked by and payments made to employees of
it or any of its Restricted Subsidiaries have not been in violation of the Fair
Labor Standards Act of 1938, as amended, or any other applicable federal, state,
local or foreign law dealing with such matters in any manner that could
reasonably be expected to have a Material Adverse Effect. All payments due from
it or any of its Restricted Subsidiaries or for which any claim may be made
against it or any of its Restricted Subsidiaries on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of it or such Restricted Subsidiary, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect. The consummation of the Transactions will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which it or any of its Restricted
Subsidiaries is bound, which could reasonably be expected to have a Material
Adverse Effect.

 

70



--------------------------------------------------------------------------------

(b) Except as disclosed in Schedule 3.17, neither the business nor the
Properties of it nor any of its Restricted Subsidiaries has been affected by any
fire, explosion, accident, drought, storm, hail, earthquake, embargo, act of God
or of the public enemy or other casualty (whether or not covered by insurance),
which could reasonably be expected to have a Material Adverse Effect.

SECTION 3.18 Equity Interests and Subsidiaries. (a) Schedule 3.18(a) dated as of
the Effective Date sets forth a list of (i) all of the Subsidiaries and Joint
Ventures and their jurisdictions of organization as of the Effective Date,
(ii) whether each Subsidiary is a Restricted Subsidiary or an Unrestricted
Subsidiary as of the Effective Date, and (iii) the number of each class of its
Equity Interests authorized, and the number outstanding, as of the Effective
Date and the number of shares covered by all outstanding options, warrants,
rights of conversion or purchase and similar rights as of the Effective Date.
All Equity Interests of each of its Restricted Subsidiaries are duly and validly
issued and are fully paid and non-assessable, except as such non-assessability
may be affected by Sections 17-303 and 17-607 of the Delaware Revised Uniform
Partnership Act (or any similar provision of any similar statute). It and each
of its Restricted Subsidiaries is the record and beneficial owner of, and has
good and defensible title to, the Equity Interests pledged by it under the
Guarantee and Collateral Agreement, free of any and all Liens, rights or claims
of other Persons, except the security interest created by the Guarantee and
Collateral Agreement, and there are no outstanding options, warrants or other
rights to purchase, or shareholder, voting trust or similar agreements
outstanding with respect to, or Property that is convertible into, or that
requires the issuance or sale of, any such Equity Interests, other than equity
interests in Joint Ventures and non-wholly owned Subsidiaries. All Restricted
Subsidiaries are Guarantors.

(b) No Consent of Third Parties Required. No consent of any Person including any
other general or limited partner, any other member of a limited liability
company, any other shareholder or any other trust beneficiary is necessary or
reasonably desirable (from the perspective of a secured party) in connection
with the creation, perfection or First Priority status of the Lien granted to
the Administrative Agent for the benefit of the Secured Parties on the Equity
Interests pledged under the Guarantee and Collateral Agreement or the exercise
by the Administrative Agent of the voting or other rights with respect to such
Equity Interests provided for in the Guarantee and Collateral Agreement or the
exercise of remedies in respect thereof, except for those consents set forth on
Schedule 3.18(b) and consents that have been obtained.

(c) Organizational Chart. An accurate organizational chart, showing the
ownership structure of the Borrower and each Subsidiary and Joint Venture as of
the Effective Date and after giving effect to the Transactions is set forth on
Schedule 3.18(c).

SECTION 3.19 Intellectual Property.

(a) Ownership/No Claims. It and each of its Restricted Subsidiaries owns, or is
licensed to use, all patents, patent applications, trademarks, trade names,
servicemarks, copyrights, technology, trade secrets, proprietary information,
domain names, know-how and

 

71



--------------------------------------------------------------------------------

processes necessary for the conduct of its business as currently conducted (the
“Intellectual Property”), except for those the failure to own or license which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. No claim has been asserted and is pending by any Person
challenging or questioning the use of any such Intellectual Property or the
validity or effectiveness of any such Intellectual Property, nor does it nor any
of its Restricted Subsidiaries know of any valid basis for any such claim, in
each case that could reasonably be expected to have a Material Adverse Effect.
The use of such Intellectual Property by it and each of its Restricted
Subsidiaries does not infringe the rights of any person, except for such claims
and infringements that, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

(b) Registrations. Except pursuant to licenses and other user agreements entered
into by it and each of its Restricted Subsidiaries in the ordinary course of
business that are listed in Schedule 12(a) or 12(b) to the Perfection
Certificate, on and as of the Effective Date (i) it and each of its Restricted
Subsidiaries owns and possesses the right to use, and has done nothing to
authorize or enable any other person to use, any copyright, patent or trademark
material to the Borrower’s Business and listed in Schedule 12(a) or 12(b) to the
Perfection Certificate and (ii) all registrations material to the Borrower’s
Business and listed in Schedule 12(a) or 12(b) to the Perfection Certificate are
valid and in full force and effect.

(c) No Violations or Proceedings. To its Knowledge, on and as of the Effective
Date, there is no violation by others of any right of it or any of its
Restricted Subsidiaries with respect to any copyright, patent or trademark
material to the Borrower’s Business listed in Schedule 12(a) or 12(b) to the
Perfection Certificate, pledged by it under the name of it or any such
Restricted Subsidiary except as may be set forth on Schedule 3.19(c) or as could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.20 Environmental Matters. Neither it nor any of its subsidiaries or
Joint Ventures nor any of their respective Facilities or operations for which
they are liable (a) has any Environmental Liability or (b) is subject to any
outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity that, in each case, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
Neither it nor any of its subsidiaries has received any letter or request for
information under Section 104 of the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9604) (“CERCLA”) or any comparable
state law which it reasonably expects will lead to liability having a Material
Adverse Effect. None of its or any of its subsidiaries’ or Joint Ventures’ Real
Property, Pipelines or Facilities is (i) listed or proposed for listing on the
National Priorities List promulgated pursuant to CERCLA, (ii) listed on the
Comprehensive Environmental Response, Compensation and Liability Information
System promulgated pursuant to CERCLA or (iii) included on any similar list
maintained by any Governmental Authority, including any such listing relating to
petroleum, where the inclusion on such list(s) could reasonably be expected to
result in, individually or in the aggregate, a Material Adverse Effect. To its
Knowledge, there are and have been no conditions, occurrences or Hazardous
Materials Activities which could reasonably be expected to form the basis of an
Environmental Claim against it or any of its subsidiaries or Joint Ventures
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Compliance with reasonably foreseeable future
requirements

 

72



--------------------------------------------------------------------------------

pursuant to or under Environmental Laws is not reasonably expected to result in,
individually or in the aggregate, a Material Adverse Effect. To its Knowledge,
no event or condition has occurred or is occurring with respect to it or any of
its subsidiaries relating to any Environmental Law, any release of Hazardous
Materials, or any Hazardous Materials Activity that individually or in the
aggregate has resulted in or could reasonably be expected to have a Material
Adverse Effect. No material Lien has been recorded or, to its Knowledge,
threatened, under any Environmental Law with respect to any Property, including
Real Property and Pipelines, of it or any Restricted Subsidiary. It has made or
has caused its Restricted Subsidiaries to make available to the Administrative
Agent all material records and files in their possession concerning compliance
with or liability under Environmental Law, including those concerning the
existence of Hazardous Material at Facilities or Real Property or Pipelines
currently or formerly owned, operated, leased or used by it or any of its
Restricted Subsidiaries. It has made, has caused its Unrestricted Subsidiaries
to make, and has used commercially reasonable efforts to cause its Joint
Ventures to make available to the Administrative Agent all records and files in
their possession concerning compliance by it and its subsidiaries and Joint
Ventures, as applicable, with or liability under Environmental Law, including
those concerning the existence of Hazardous Material at Facilities or Real
Property or Pipelines currently or formerly owned, operated, leased or used by
it or any of its Unrestricted Subsidiaries or Joint Ventures, if the contents of
such records and files relate to events or occurrences that could reasonably be
expected to have a Material Adverse Effect.

SECTION 3.21 Security Documents. (a) Guarantee and Collateral Agreement. The
Guarantee and Collateral Agreement is effective to create in favor of the
Administrative Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Collateral and, (i) when
financing statements and other filings in appropriate form are filed in the
offices specified on Schedule 7 to the Perfection Certificate and (ii) upon the
taking of possession or control by the Administrative Agent of the Collateral
with respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Administrative Agent
to the extent possession or control by the Administrative Agent is required by
the Guarantee and Collateral Agreement), the Liens created by the Guarantee and
Collateral Agreement shall constitute fully perfected First Priority Liens on,
and security interests in, all right, title and interest of the grantors
thereunder in the Collateral (other than such Collateral in which a security
interest cannot be perfected under the UCC as in effect at the relevant time in
the relevant jurisdiction), in each case with no other Liens except for
Permitted Encumbrances.

(b) Mortgages. Each Mortgage is effective to create, in favor of the
Administrative Agent for the benefit of the trustee named therein and the
Secured Parties, legal, valid and enforceable First Priority Liens on, and
security interests in, all of its and its Restricted Subsidiaries’ right, title
and interest in and to the Mortgaged Properties thereunder and the proceeds
thereof, with no other Liens except for Permitted Encumbrances, and when the
Mortgages are filed in the offices specified on Schedule 8(a) to the Perfection
Certificate dated as of the Effective Date (or, in the case of any Mortgage
executed and delivered after the date thereof in accordance with the provisions
of Sections 5.10 and 5.11, when such Mortgage is filed in the offices specified
in the local counsel opinion delivered with respect thereto in accordance with
the provisions of Sections 5.10 and 5.11), the Mortgages shall constitute First
Priority fully perfected Liens on, and security interests in, all right, title
and interest of it and its Restricted Subsidiaries in the Mortgaged Properties
and the proceeds thereof, in each case prior and superior in right to any other
person, with no other Liens except for Permitted Encumbrances and other Liens
permitted by such Mortgage.

 

73



--------------------------------------------------------------------------------

(c) Valid Liens. Each Security Document delivered pursuant to Sections 5.10 and
5.11, upon execution and delivery thereof, be effective to create in favor of
the Administrative Agent, for the benefit of the Secured Parties, legal, valid
and enforceable Liens on, and security interests in, all of its and its
Restricted Subsidiaries’ right, title and interest in and to the Collateral
thereunder, and when all appropriate filings or recordings are made in the
appropriate offices as may be required under applicable Governmental
Requirements, such Security Document will constitute First Priority fully
perfected Liens on, and security interests in, all right, title and interest of
it and its Restricted Subsidiaries in such Collateral, in each case with no
other Liens except for Permitted Encumbrances.

SECTION 3.22 Anti-Terrorism Law.

(a) Neither it nor any of its Restricted Subsidiaries nor, to its Knowledge, any
of its Affiliates, is in violation of any law relating to terrorism or money
laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.

(b) Neither it nor any of its Restricted Subsidiaries nor, to its Knowledge, any
of its Affiliates or broker or other agent of it or any of its Restricted
Subsidiaries acting or benefiting in any capacity in connection with the Loans
is any of the following:

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

(c) Neither it nor any of its Restricted Subsidiaries nor, to its Knowledge, any
broker or other agent of it or any of its Affiliates acting in any capacity in
connection with the Loans (i) conducts any business or engages in making or
receiving any contribution of funds, goods or

 

74



--------------------------------------------------------------------------------

services to or for the benefit of any person described in paragraph (b) above,
(ii) deals in, or otherwise engages in any transaction relating to, any Property
or interests in Property blocked pursuant to the Executive Order or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

(d) Notwithstanding anything in Section 3.22(a) through (c) to the contrary,
such representations shall not be deemed breached unless the circumstances
giving rise to such breach could, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect or otherwise adversely affect the
Lenders.

SECTION 3.23 Federal Reserve Regulations. Neither it nor any of its Restricted
Subsidiaries is engaged principally or as one of its important activities in the
business of extending credit for the purpose of buying or carrying Margin Stock.
No part of the proceeds of any Loan or Letter of Credit will be used directly or
indirectly, whether used immediately, incidentally or ultimately, for any
purpose that entails a violation of or that is inconsistent with the provisions
of the regulations of the Board, including Regulation T, Regulation U or
Regulation X. The pledge of the Equity Interests pledged pursuant to the
Guarantee and Collateral Agreement does not violate such regulations.

SECTION 3.24 Use of Proceeds. The Borrower has used the proceeds of the Loans in
accordance with Section 5.08.

ARTICLE IV

CONDITIONS

SECTION 4.01 Effective Date. The obligations of the Lenders to make additional
Loans and of any Issuing Bank to issue additional Letters of Credit hereunder
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a duly executed promissory
note, dated the date hereof, payable to each Lender (other than with respect to
any Lender that has requested not to receive a promissory note) in a principal
amount equal to such Lender’s Committed Amount.

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Akin Gump Strauss Hauer & Feld LLP, counsel for the Borrower Parties,
covering such matters relating to the Borrower Parties, this Agreement, the
other Loan Documents and the Transactions as the Required Lenders shall
reasonably request. The Borrower hereby requests such counsel to deliver such
opinion.

 

75



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received the following, in each case in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel: (i) copies of each Organizational Document executed and delivered by
each Relevant Party and certified as of the Effective Date by the applicable
Relevant Party, as applicable, and, to the extent applicable, certified by the
appropriate governmental official, (ii) signature and incumbency certificates of
the officers of each Relevant Party executing any Loan Document on behalf of
such Relevant Party, (iii) resolutions of the board of directors or similar
governing body of each Borrower Party, NEJD SPE 2 or the General Partner or a
Borrower Party’s general partner approving and authorizing the execution,
delivery and performance of this Agreement and the other Loan Documents to which
such Borrower Party, NEJD SPE 2 or the General Partner is a party or by which
its assets may be bound as of the Effective Date certified by its secretary or
any assistant secretary as being in full force and effect without modification
or amendment; and (iv) a good standing certificate from the applicable
Governmental Authority of each Relevant Party’s jurisdiction of organization or
formation and in each jurisdiction in which each such Person is qualified as a
foreign corporation or other entity to do business, each dated a recent date
prior to the Effective Date.

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02 and certifying compliance with
Section 3.16 as of the Effective Date after giving effect to the Loans hereunder
made on the Effective Date.

(f) The Administrative Agent, the Arrangers and the Lenders shall have received
all fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder.

(g) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower either (i) attaching copies of all consents, licenses
and approvals required or, in the discretion of the Administrative Agent,
advisable in connection with the execution, delivery and performance by and the
validity against each Borrower Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (ii) stating that no such consents, licenses or approvals are so
required.

(h) The Administrative Agent shall have received a letter duly executed and
delivered by the Process Agent dated on or prior to the Effective Date pursuant
to which it accepts its appointment as Process Agent for each of the Borrower
Parties hereunder and under the other Loan Documents.

(i) The Administrative Agent shall have received (i) the Guarantee and
Collateral Agreement, (ii) all necessary financing statements and financing
statement amendments, (iii) amendments to all existing Mortgages reflecting the
increase in the Committed Amounts and the Maturity Date, as applicable, and
(iv) any other Security Documents or amendments thereto reasonably requested by
the Administrative Agent for the creation and perfection of Liens in favor of
the Secured Parties as contemplated by the Loan Documents, in each case, duly
completed and executed (as applicable) in sufficient number of counterparts and
in proper form for recording, if necessary, and for perfecting Liens in favor of
the Secured Parties on the Collateral covered thereby and in form and substance
satisfactory to the Administrative Agent.

 

76



--------------------------------------------------------------------------------

(j) The Administrative Agent shall have received a completed Perfection
Certificate dated the Effective Date and executed by a Responsible Officer of
the Borrower, together with all attachments contemplated thereby.

(k) The Administrative Agent shall have received the certificates, if any,
representing the Equity Interests (if certificated) pledged on the Effective
Date pursuant to the Security Documents, together with an undated stock power or
equivalent for each such certificate executed in blank by a Responsible Officer
of the pledgor thereof.

(l) All other Property which the Administrative Agent shall, at such time, be
entitled to have a Lien in its favor for the benefit of the Secured Parties
pursuant to any Loan Document shall have been physically delivered to the
possession of the Administrative Agent or any bailee accepted by the
Administrative Agent to the extent that such possession is necessary or
desirable for the purpose of perfecting the Administrative Agent’s Lien in such
Collateral for the benefit of the Secured Parties.

(m) The Administrative Agent shall have received (i) a certificate or
certificates of insurance coverage evidencing that the Borrower Parties are
carrying insurance in accordance with Section 5.12, and the Borrower shall have
used commercially reasonable efforts (as determined in the discretion of the
Administrative Agent) to cause such certificates to (A) show that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least thirty days after receipt by the
Administrative Agent of written notice thereof, and (B) name the Administrative
Agent as mortgagee (in the case of Real Property or, as applicable, Pipeline
insurance) or additional insured on behalf of the Secured Parties (in the case
of liability insurance) or loss payee (in the case of personal Property
insurance), as applicable, and (ii) a Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Mortgaged Property on
which a building or a mobile home is located.

(n) The Borrower and the Subsidiaries shall have paid or made arrangements to
pay all applicable recording taxes, fees, charges, costs and expenses required
for the recording of the Security Documents to be recorded on or about the
Effective Date.

(o) The Arrangers shall have received financial projections of the Borrower and
its Restricted Subsidiaries, including cash distributions expected from Joint
Ventures and Unrestricted Subsidiaries, through the Maturity Date, which shall
show compliance on a Pro Forma Basis with the financial covenants set forth in
Section 6.14 and shall be otherwise reasonably acceptable to the Arrangers.

(p) The Administrative Agent shall have received appropriate Uniform Commercial
Code search results for each jurisdiction requested by the Administrative Agent
reflecting no prior Liens encumbering the Property of the Borrower Parties,
other than Liens being released on or prior to the Effective Date and Permitted
Encumbrances.

(q) The Borrower shall have paid any outstanding fees owed to the Existing
Issuing Bank under the Existing Credit Agreement with respect to the Existing
Letters of Credit.

 

77



--------------------------------------------------------------------------------

(r) The Borrower Parties shall have provided the documentation and other
information to the Lenders that is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and the Anti-Terrorism Laws.

(s) The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make additional Loans and of
any Issuing Bank to issue additional Letters of Credit under this Agreement
shall not become effective unless each of the foregoing conditions is satisfied
(or waived pursuant to Section 9.02).

Without limiting the generality of the provisions of Article IX, for purposes of
determining compliance with the conditions specified in this Section 4.01, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Administrative Agent, the Arrangers or the Lenders unless
the Administrative Agent and the Arrangers shall have received notice from such
Lender prior to the proposed Effective Date specifying its objection thereto.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan
(including conversions and continuations of Loans) on the occasion of any
Borrowing, and of any Issuing Bank to issue, amend, renew or extend any Letter
of Credit, is subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Borrower, the General Partner or
any other Relevant Party set forth in this Agreement and the other Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable (except such representations and
warranties that are stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) In the case of any Inventory Financing Sublimit Borrowing, (i) all of the
Petroleum Products to which such Inventory Financing Sublimit Borrowing relates
(the “New Financed Inventory”) shall constitute Eligible Inventory, (ii) the
price risk relating to such New Financed Inventory shall have been fully hedged
pursuant to a Hedging Agreement or sold forward pursuant to a sales contract
(subject to immaterial deficiencies described in Section 5.16(b)), and (iii) the
Borrower shall have delivered to the Administrative Agent a Borrowing Request
(Financed Inventory), whereby the Borrower certifies (A) as to clauses (i) and
(ii) above, and (B) that the amount of such Inventory Financing Sublimit
Borrowing does not exceed

 

78



--------------------------------------------------------------------------------

an amount equal to the product of (1) 90% and (2) an amount equal to the sum of
(x) the Sale Value of such New Financed Inventory that is subject to sales
contracts measured as of the date of such Borrowing plus (y) the Hedged Value of
such New Financed Inventory that is not subject to sales contracts measured as
of the date of such Borrowing minus (z) all related storage, transportation and
other applicable costs reasonably estimated by the Borrower to be applicable to
such New Financed Inventory in the future.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 4.02.

ARTICLE V

AFFIRMATIVE COVENANTS

Commencing on the date of this Agreement, until the Committed Amounts shall have
expired or been terminated and the principal of and interest on each Loan and
all fees and then-accrued expenses payable hereunder shall have been paid in
full and all Letters of Credit (other than those that have been fully cash
collateralized on customary terms reasonably acceptable to the Issuing Bank)
shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01 Financial Statements; Ratings Change and Other Information. It will
furnish to the Administrative Agent:

(a) no later than 15 days following the date required by applicable SEC rules
(without giving effect to any extensions available thereunder) for the filing of
such financial statements after the end of each fiscal year of the Borrower,
(i) the audited consolidated balance sheet and related statements of operations,
partners’ capital and cash flows of the Borrower as of the end of and for such
year, setting forth in each case in comparative form the figures from the
previous fiscal year, all reported on by Deloitte and Touche LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition, results and operations and cash flows of the Borrower and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP
consistently applied and (ii) the unaudited consolidated balance sheet and
related statements of operations of the Borrower as of the end of and for such
year with separate columns indicating amounts attributable to all Unrestricted
Subsidiaries;

(b) as soon as available, but in any event within forty-five days of the end of
the first three fiscal quarters of the Borrower, (i) the unaudited consolidated
balance sheet as of the end of such fiscal quarter, the unaudited consolidated
statements of operations for such fiscal quarter and the then-elapsed portion of
the fiscal year and the unaudited consolidated statements of cash flows for the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of the previous fiscal year) and
the unaudited consolidated statement of partners’ capital for the then elapsed
portion of the fiscal year, all certified by a Financial Officer of the

 

79



--------------------------------------------------------------------------------

Borrower as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes and (ii) the
unaudited consolidated balance sheet as of the end of such fiscal quarter and
the unaudited consolidated statements of operations for such fiscal quarter and
the then-elapsed portion of the fiscal year with separate columns indicating
amounts attributable to all Unrestricted Subsidiaries;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate signed by a Financial Officer of the
Borrower;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of a Financial Officer of the Borrower either
(i) attaching a supplement to the Perfection Certificate showing all changes and
updates to the information disclosed in the Perfection Certificate since the
later of the date of the Perfection Certificate or the date the Perfection
Certificate was last supplemented or (ii) confirming that there has been no
change in the information disclosed in the Perfection Certificate since the
later of the date of the Perfection Certificate or the date the Perfection
Certificate was last supplemented;

(e) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines and such
accounting firm’s internal policies and procedures);

(f) by the fifth Business Day of each calendar month, a Borrowing Base
Certificate providing information as of the last day of the immediately
preceding calendar month;

(g) promptly upon their becoming available, true and correct copies of (i) all
financial statements, reports, notices and proxy statements sent by the Borrower
to its unitholders and all registration statements, periodic reports and other
statements and schedules filed by any Relevant Party with and as required by the
SEC and made available on EDGAR, which shall be made available on the Borrower’s
website, and (ii) as reasonably requested by the Administrative Agent, all
reports, forms and notices filed by any Relevant Party with FERC or any similar
Governmental Authority;

(h) promptly upon the receipt thereof by the Borrower or any other Borrower
Party, a copy of any “management letter” received by any such Person from its
certified public accountants that indicates, in the reasonable good faith
judgment of the General Partner’s board of directors, a potential material
weakness in such Person’s internal controls or procedures and the management’s
responses thereto;

(i) on or before the first day of each fiscal year of the Borrower, a copy of
the annual budget and projections for such fiscal year for the Borrower and the
Restricted Subsidiaries, including cash distributions expected from Joint
Ventures and Unrestricted Subsidiaries, in form and substance reasonably
satisfactory to the Administrative Agent, accompanied by a certificate of a
Financial Officer of the Borrower to the effect that such budget and projections
have been prepared on the basis of sound financial planning practice and that
such Financial Officer has no reason to believe they are incorrect or misleading
in any material respect;

 

80



--------------------------------------------------------------------------------

(j) at any time upon or after the Borrower or any Restricted Subsidiary having
Indebtedness rated by Moody’s or S&P, prompt written notice of such rating or
change in such rating;

(k) a notice within the time period required by applicable SEC rules of it or
any Relevant Party entering into or terminating a Material Agreement, including,
upon the request of the Administrative Agent, a copy of any new Material
Agreement;

(l) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Relevant Party
(including unaudited consolidating financial statements), or compliance with the
terms of this Agreement and the other Loan Documents, as the Administrative
Agent or any Lender may reasonably request; and

(m) with respect to any Material Project, within five Business Days after the
occurrence thereof, written notice of the Commencement Date and the Commercial
Operation Date, as applicable.

Any information that Borrower is required to deliver to the Administrative Agent
or any Lender pursuant to this Section 5.01 shall be deemed delivered if and
when such information is filed on EDGAR or the equivalent thereof with the SEC.

SECTION 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority or any other claim (i) that, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect or (ii) relating to any Loan Document;

(c) if and when any ERISA Affiliate (i) gives or is required to give notice to
the PBGC of any “reportable event” (as defined in Section 4043 of ERISA) with
respect to any Plan which could reasonably be expected to constitute grounds for
a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
Withdrawal Liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Code, a copy of such application; (v) gives notice of intent
to terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any

 

81



--------------------------------------------------------------------------------

Benefit Arrangement or makes any amendment to any Plan or Benefit Arrangement
which has resulted or could reasonably be expected to result in the imposition
of a Lien or the posting of a bond or other security, a certificate of a
Financial Officer of the Borrower setting forth details as to such occurrence
and action, if any, which the Borrower or applicable ERISA Affiliate is required
or proposes to take, but only to the extent occurrences described in the
preceding clauses (i) through (vii), individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect;

(d) any Environmental Claim or Environmental Liability that could reasonably be
expected to exceed $10,000,000 or more, or any notice of potential liability
under Environmental Laws that might reasonably be expected to exceed such
amount;

(e) the occurrence of any material Casualty Event relating to Property of the
Borrower or any other Relevant Party;

(f) the incurrence of any material Lien against the Collateral unless such Liens
are permitted by Section 6.02; and

(g) any other development that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other Responsible Officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

SECTION 5.03 Existence; Conduct of Business.

(a) It will, and will cause each other Relevant Party to, do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except as otherwise permitted under Section 6.03 or
Section 6.06 or, in the case of any other Relevant Party, where the failure to
perform such obligation, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

(b) (i) It will do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, leases,
servitudes, easements, permits, privileges, franchises, authorizations, patents,
copyrights, trademarks and trade names necessary for the conduct of its and each
other Relevant Party’s business; (ii) it will or will cause each other Relevant
Party to maintain and operate such business in substantially the manner in which
it is presently conducted and operated; (iii) it will and will cause its
subsidiaries and Joint Ventures to comply with all applicable Governmental
Requirements (including any and all zoning, building, Environmental Law,
ordinance, code or approval or any building permits or restrictions of record or
agreements affecting the Real Property or Pipelines) and decrees and orders of
any Governmental Authority, whether now in effect or hereafter enacted; (iv) it
will pay and perform and cause its Restricted Subsidiaries to pay and perform
its and their respective obligations under all leases and Loan Documents; and
(v) it will at all times and will cause each other Relevant Party at all times
to preserve and protect all Property material to the conduct of such business
and keep all such Property in good working order and condition (other than wear

 

82



--------------------------------------------------------------------------------

and tear occurring in the ordinary course of business or caused by Casualty
Events) and from time to time make or cause to be made all needful and proper
repairs, renewals, additions, improvements and replacements thereto necessary in
order that the business carried on in connection therewith may be properly
conducted at all times, except in the case of each of clause (i) through
(v) above, where the failure to comply, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect; provided that
nothing in this Section 5.03(b) shall prevent (x) sales of Property,
consolidations or mergers by or involving it or any other Relevant Party in
accordance with Section 6.03 and Section 6.06, (y) the withdrawal by it or any
other Relevant Party of its or their respective foreign qualification in any
jurisdiction where such withdrawal, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect or (z) the abandonment
by it or any other Relevant Party of any rights, franchises, licenses,
trademarks, trade names, copyrights or patents that such Person reasonably
determines are not useful to such Person’s business or are no longer
commercially desirable.

SECTION 5.04 Payment of Obligations and Taxes. It will, and will cause each of
its Restricted Subsidiaries to, pay its and their respective material
Indebtedness and obligations promptly and in accordance with their terms and pay
and discharge promptly when due all material Taxes, assessments and governmental
charges or levies imposed upon it or them or its or their respective income or
profits in respect of its or their respective Property, before the same shall
become delinquent or in default, as well as all material lawful claims for
labor, services, materials and supplies or otherwise that, if unpaid, might give
rise to a Lien other than any Lien permitted by Section 6.02 upon such
Properties or any part thereof, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) it or such
Restricted Subsidiary has set aside on its books adequate reserves or other
appropriate provisions with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
have a Material Adverse Effect. It will and will cause each other Relevant Party
to timely file all material Tax returns.

SECTION 5.05 Material Agreements. It will, and will cause each of its Restricted
Subsidiaries and, in the case of clauses (a) and (b), NEJD SPE 2 to (a) maintain
in full force and effect each Material Agreement to which it is party except any
such Material Agreement as shall expire by its terms, (b) observe and comply
with the terms of each such Material Agreement and enforce the observance and
compliance thereof by the counterparties thereto, (c) maintain in full force and
effect its Organizational Documents including the Partnership Agreement, and
(d) observe and comply with the terms of such Organizational Documents and
enforce the observance and compliance thereof by the counterparties thereto,
except, in each case, where the failure to so maintain, observe or comply,
individually or in the aggregate, could not reasonably be expected to have an
adverse effect on the Administrative Agent, the Issuing Banks or the Lenders.

SECTION 5.06 Books and Records; Inspection Rights. It will, and will cause each
of its Restricted Subsidiaries to, in all material respects, keep proper books
of record and account in which full, true and correct entries (in conformity
with Governmental Requirements, as applicable) allowing for financial statements
to be prepared in conformity with GAAP are made of all dealings and transactions
in relation to the Borrower’s Business and the business of each Material
Subsidiary. Upon reasonable notice, it will, and will cause each of its
Restricted

 

83



--------------------------------------------------------------------------------

Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, to visit and inspect the financial records and Property
(including the Eligible Inventory and the Hedging Agreements and sales contracts
related thereto) of such Person at reasonable times during normal business hours
and as often as reasonably requested and at such time to make extracts from and
copies of such financial records, and permit any representatives designated by
the Administrative Agent or any Lender to discuss the affairs, finances,
accounts and condition of such Person with the officers and employees thereof
and advisors thereof (including independent accountants).

SECTION 5.07 Compliance with Laws. It will, and will cause each of its
subsidiaries and Joint Ventures to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its Property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

SECTION 5.08 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for working capital and general partnership purposes of the
Borrower and the other Borrower Parties (including for distributions to holders
of Equity Interests in the Borrower to the extent permitted by Section 6.08, to
make Investments to the extent permitted by Section 6.04, and to make
Acquisitions to the extent permitted by Section 6.05). The Letters of Credit
shall be used for general business purposes in the ordinary course of business.
Notwithstanding anything in this Section 5.08 to the contrary, no part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulation T, Regulation U and Regulation X.

SECTION 5.09 Environmental Laws.

(a) It shall at its sole expense: (i) comply and cause its and its subsidiaries’
and Joint Ventures’ Properties and operations to comply with all Environmental
Laws, the violation of which could, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, (ii) not dispose or permit any of
its subsidiaries to dispose of or otherwise release any oil, oil and gas waste,
Hazardous Material or solid waste on, under, about or from any of its or its
subsidiaries’ or Joint Ventures’ Property or any other Property to the extent
caused by its or any of its subsidiaries’ or Joint Ventures’ operations, the
disposal or release of which could, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, (iii) timely obtain or file and
cause each of its subsidiaries and Joint Ventures to timely obtain and file all
notices, permits, licenses, exemptions, approvals, registrations or other
authorizations, if any, required under Environmental Law to be obtained or filed
in connection with operation or use of its or its subsidiaries’ or Joint
Ventures’ Properties, which failure to obtain or file could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect,
(iv) promptly commence or cause each of its subsidiaries and Joint Ventures to
promptly commence and diligently prosecute to completion any assessment,
evaluation, investigation, monitoring, containment, clean-up, removal, repair,
restoration, remediation or other remedial obligations (collectively, the
“Remedial Work”) in the event any Remedial Work is required or reasonably
necessary under Environmental Law because of or in connection with the actual or
alleged past, present or future disposal or other release or any oil, oil and
gas waste, Hazardous Material or solid waste on, under, about or from any of its
or any of its subsidiaries’ or Joint Ventures’ Properties, which failure to
commence and diligently prosecute to completion could, individually

 

84



--------------------------------------------------------------------------------

or in the aggregate, reasonably be expected to have a Material Adverse Effect,
and (v) establish and implement and cause each of its subsidiaries and Joint
Ventures to establish and implement such procedures as may be necessary to
continuously determine and assure that its and its subsidiaries’ and Joint
Ventures’ obligations under this Section 5.09(a) are timely and fully satisfied,
which failure to establish and implement could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(b) If a Default caused by reason of a breach of Section 3.20 or Section 5.09(a)
shall have occurred and be continuing for more than twenty days after it or its
subsidiaries or Joint Ventures become aware of such Default without it or its
subsidiaries or Joint Ventures commencing activities reasonably likely to cure
such Default or otherwise responding to such Default as required by
Environmental Laws, then at the reasonable request of the Administrative Agent
or the Required Lenders, it will provide or (to the extent it has the power and
right) cause its subsidiaries or Joint Ventures to provide, at its expense, an
environmental assessment report regarding the matters that are the subject of
such Default, prepared by an environmental consulting firm and in form and
substance reasonably acceptable to the Administrative Agent indicating the
environmental conditions creating the Default and the estimated cost of any
compliance or response to address them; provided, however, that it will not be
required to conduct any invasive procedures in connection with any such
assessment. If any invasive procedures are performed in connection with any such
assessment, it will provide or cause its Subsidiaries to provide information
relating to such invasive procedures to the Administrative Agent.

SECTION 5.10 Additional Collateral; Additional Guarantors.

(a) With respect to any right, title or interest of it or any of its Restricted
Subsidiaries in (x) Equity Interests, Real Property, Pipelines or other Property
of a type subject to the Security Documents and acquired after the date of this
Agreement (other than from Organic Growth) or (y) any Property of a type subject
to the Security Documents and arising from Organic Growth, in the case of (x) or
(y) other than Covered Property or Excluded Property (it being understood that
the exception for Excluded Property herein is not intended to prevent the
granting or perfection of security interests in Excluded Property to the extent
such can be accomplished solely pursuant to the Guarantee and Collateral
Agreement without amendment thereto (other than joinders and similar documents
that may be required as a result of Sections 5.10(b) or (c) below) and the
filing of a UCC-1 financing statement), it will, in the case of (x), no later
than the date that is 30 calendar days after such acquisition is consummated, or
in the case of (y), prior to or concurrently with the next delivery of financial
statements under Section 5.01(a) or (b), (i) deliver a certificate similar to
that required by Section 5.01(d) solely with respect to any such Property and
(ii) grant or cause to be granted to the Administrative Agent for the benefit of
the Secured Parties a First Priority Lien of record on all such Equity
Interests, Real Property, Pipelines and other Property (with no other Liens
other than Permitted Encumbrances), upon terms substantially the same as those
set forth in the Security Documents for Property of a similar type, complete
such other actions as would have been necessary to satisfy the conditions set
forth in Section 4.01 or in the definition of Real Property Requirements had
such Property been owned thereby on the date of this Agreement, complete such
other actions as may be reasonably requested by the Administrative Agent
pursuant to Section 5.11, provide such legal opinions as may be reasonably
requested by the Administrative Agent and pay, or cause to be

 

85



--------------------------------------------------------------------------------

paid, all taxes and fees related to any necessary registration, filing or
recording in connection therewith; provided however, that, without limiting the
right of the Administrative Agent to request legal opinions as described above,
in the case of any New Pipeline, the Borrower and the Restricted Subsidiaries
shall be deemed to have caused a Lien of record to have been so granted, and
such actions so taken, and any requirement herein otherwise with respect to the
creation or perfection of a Lien thereon shall be deemed duly satisfied, in each
case so long as a duly completed UCC financing statement indicating such New
Pipeline as collateral and specifying the debtor as a “transmitting utility” has
been duly filed in the central filing office of the state in which such New
Pipeline is located and other jurisdictions as may be reasonably requested by
the Administrative Agent, in each case in form and substance reasonably
acceptable to the Administrative Agent (but without the filing or recording of a
Mortgage in any real property record with respect to such New Pipeline being
required).

(b) It will cause each Restricted Subsidiary that is created or acquired
subsequent to the date of this Agreement to become a party to each applicable
Loan Document, including the Guarantee and Collateral Agreement, and to promptly
execute and deliver to the Administrative Agent all such documents, agreements
and instruments necessary to accomplish such obligation, including supplements
to the Perfection Certificate and legal opinions (if reasonably requested by the
Administrative Agent) relating to such Restricted Subsidiary, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent. It will, or will cause its Restricted Subsidiaries to,
pledge all of the Equity Interests of such newly created or acquired Restricted
Subsidiary (including delivery of original stock certificates or other
certificates evidencing the Equity Interests of such Restricted Subsidiary, if
any, together with an appropriate undated stock power for each certificate duly
executed in blank by the registered owner thereof) to the Administrative Agent.
The Borrower shall cause 100% of the Equity Interests owned directly or
indirectly by the Borrower in all Restricted Subsidiaries to be pledged to the
Administrative Agent at all times pursuant to the Guarantee and Collateral
Agreement or a substantially similar agreement reasonably satisfactory to the
Administrative Agent.

(c) With respect to each Unrestricted Subsidiary and Joint Venture, it will
pledge or cause each Restricted Subsidiary that owns any Equity Interests in any
Unrestricted Subsidiary or Joint Venture to pledge all of the Equity Interests
that are in a domestic Unrestricted Subsidiary and/or a domestic Joint Venture
owned (of record) by it, and 65% of the voting Equity Interests that are in a
foreign Unrestricted Subsidiary and/or a foreign Joint Venture owned (of record)
by it; provided that a pledge of such Equity Interests shall not be required
(i) with respect to the Equity Interests of NEJD SPE 2 owned by NEJD SPE 1,
(ii) with respect to the Equity Interests of FS SPE 2 owned by FS SPE 1, or
(iii) if (x) such Equity Interests are otherwise required to be pledged in order
to secure the Non-Recourse Obligations of such Unrestricted Subsidiary or Joint
Venture, or (y) with respect to Joint Ventures, (A) the Organizational Documents
of such Joint Venture prohibit such pledge or (B) such Equity Interests are
otherwise required to be pledged to secure obligations to the other holders of
Equity Interests in such Joint Venture; provided that in the event such Equity
Interests are required to be so pledged, the direct parent of the Restricted
Subsidiary that owns such pledged Equity Interests shall have pledged (pursuant
to the Guarantee and Collateral Agreement) 100% of the Equity Interests of such
Restricted Subsidiary.

 

86



--------------------------------------------------------------------------------

SECTION 5.11 Security Interests; Further Assurances. Promptly upon the
reasonable request of the Administrative Agent or any Lender, at its expense, it
will execute, acknowledge and deliver, and cause its Restricted Subsidiaries to
execute, acknowledge and deliver and thereafter register, file or record, and
cause its Restricted Subsidiaries to register, file or record, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by the Administrative Agent
reasonably necessary or desirable for the continued validity, perfection and
priority of the Liens on the Collateral covered thereby with no other Liens
thereon except for Permitted Encumbrances, or obtain any consents or waivers as
may be necessary or appropriate in connection therewith. It will and will cause
its Restricted Subsidiaries to deliver or cause to be delivered to the
Administrative Agent from time to time such other documentation, consents,
authorizations, approvals and orders in form and substance reasonably
satisfactory to the Administrative Agent as the Administrative Agent shall
reasonably deem necessary to perfect or maintain the Liens on the Collateral
pursuant to the Security Documents. Upon the exercise by the Administrative
Agent or any Lender of any power, right, privilege or remedy pursuant to any
Loan Document which requires any consent, approval, registration, qualification
or authorization of any Governmental Authority, it will and will cause its
Restricted Subsidiaries to execute and deliver all applications, certifications,
instruments and other documents and papers that the Administrative Agent or such
Lender may require. If the Administrative Agent or the Required Lenders
determine that they are required by law to have appraisals prepared in respect
of the Real Property of any Restricted Subsidiary constituting or about to
become Collateral, it shall provide to the Administrative Agent appraisals that
satisfy the applicable requirements of the Real Estate Appraisal Reform
Amendments of FIRREA and are otherwise in form and substance reasonably
satisfactory to the Administrative Agent.

SECTION 5.12 Insurance. Except as disclosed in Schedule 5.12:

(a) Generally. It will and will cause its Restricted Subsidiaries to keep its
and their respective insurable Property adequately insured at all times by
reputable insurers that are, to the respective Knowledge of it or such
Restricted Subsidiary, financially sound; and maintain other insurance, to such
extent and against such risks as is customary with companies in the same or
similar businesses operating in the same or similar locations, including
insurance with respect to Mortgaged Properties and other properties material to
the Borrower’s Business or material to the business of any Material Subsidiary
against such casualties and contingencies and of such types and in such amounts
with such deductibles as is customary in the case of similar businesses
operating in the same or similar locations.

(b) Requirements of Insurance. The Borrower shall use commercially reasonable
efforts to cause such insurance to (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least thirty days after receipt by the Administrative Agent of written
notice thereof, and (ii) name the Administrative Agent as mortgagee (in the case
of Real Property or, as applicable, Pipeline insurance) or additional insured on
behalf of the Secured Parties (in the case of liability insurance) or loss payee
(in the case of personal Property insurance), as applicable. All such insurance
shall be reasonably satisfactory in all other respects to the Administrative
Agent.

 

87



--------------------------------------------------------------------------------

(c) Certificates. Concurrently with the annual renewal of the insurance required
to be maintained pursuant to this Section 5.12, if requested by the
Administrative Agent, the Borrower shall deliver a certificate or certificates
of insurance showing that all insurance required to be maintained pursuant to
this Section 5.12 has been obtained and is in effect to the Administrative
Agent.

(d) Flood Insurance. With respect to each portion of Mortgaged Property (other
than Pipelines) on which improvements are located, it will and will cause its
Restricted Subsidiaries to obtain flood insurance in such total amount as the
Administrative Agent or the Required Lenders may from time to time require, if
at any time the area in which any improvements located on any Mortgaged Property
is designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as amended from time to time.

SECTION 5.13 Agreements Respecting Unrestricted Subsidiaries and Foreign
Subsidiaries.

(a) It will operate each Unrestricted Subsidiary in such a manner as to make it
apparent to all creditors of such Unrestricted Subsidiary that such Unrestricted
Subsidiary is a legal entity separate and distinct from the Borrower or any
Restricted Subsidiary and as such is solely responsible for its debts and other
obligations.

(b) It will, in connection with any Indebtedness or Guarantee obligations
incurred by each Unrestricted Subsidiary, except as permitted pursuant to
Section 5.13(c) and Section 6.04(g) and except in respect of the NEJD
Transaction Documents or the NEJD Intercompany Financing Agreements, (i) cause
such Unrestricted Subsidiary to incur such Indebtedness only as a Non-Recourse
Obligation, and (ii) cause such Unrestricted Subsidiary to incur any such
Indebtedness or Guarantee obligations relating to borrowed money in excess of
$5,000,000 only under a loan agreement, note, lease, instrument or other
agreement that expressly states that such Indebtedness is being incurred by such
Unrestricted Subsidiary as a Non-Recourse Obligation (for the avoidance of
doubt, this clause (ii) is not intended to limit the restrictions set forth in
Section 5.13 or Section 6.04 or elsewhere in the Loan Documents); provided that
no such agreement, note, lease, instrument or other agreement shall be required
to include such statement if such agreement, note, lease, instrument or other
agreement was in effect on the date such Person became an Unrestricted
Subsidiary.

(c) Notwithstanding any provision of the Loan Documents to the contrary, the
Borrower and the other Borrower Parties may incur Guarantee obligations in the
ordinary course of business consisting of Guarantees of performance obligations
of Unrestricted Subsidiaries as long as such Guarantees do not constitute
Guarantees of payment or Guarantees of performance of obligations that would
result in the payment of any Indebtedness; provided, that the amount that has
been or could reasonably be expected to be incurred pursuant to all such
performance Guarantees is not greater than $1,000,000 in the aggregate.

(d) It will designate and maintain each Foreign Subsidiary as an Unrestricted
Subsidiary.

 

88



--------------------------------------------------------------------------------

SECTION 5.14 Disposition of NEJD SPE 2 Property. Without limiting the
restrictions set forth in Section 6.03, upon any conveyance, sale, lease,
sublease, assignment, transfer or other disposition of any material Property of
NEJD SPE 2, it will cause NEJD SPE 1 to cause NEJD SPE 2 to (i) conduct such
conveyance, sale, lease, sublease, assignment, transfer or other disposition in
all material respects only to the extent permitted by and in compliance with the
terms and provisions of the NEJD Transaction Documents, (ii) convey, sell,
lease, sublease, assign, transfer or otherwise dispose of such Property in all
material respects for fair market value, and (iii) after payment in full of the
NEJD Intercompany Note, distribute the net cash proceeds of such conveyance,
sale, lease, sublease, assignment, transfer or other disposition to NEJD SPE 1.

SECTION 5.15 Compliance with Risk Management Requirements. It will, and will
cause each of its Restricted Subsidiaries to, comply with the terms of the
requirements set forth on Schedule 5.15 (“Risk Management Requirements”) with
respect to all Financed Eligible Inventory and all Hedging Agreements and
forward sale contracts related thereto.

SECTION 5.16 Inventory Financing Sublimit Tranche.

(a) It will provide prompt notice of any change, amendment or modification that
occurs with respect to a Hedging Agreement or sales contract related to Financed
Eligible Inventory to the extent that such change, amendment or modification
relates to the timing or amount of payments thereunder or would cause a
prepayment to be required under Section 2.11(d).

(b) It will, and will cause each of its Restricted Subsidiaries to, maintain
full Hedging Agreements or forward sale contracts at all times with respect to
Financed Eligible Inventory; provided that the unavailability of derivatives
with respect to the precise type of Petroleum Product that constitutes given
Financed Eligible Inventory, basis differentials that cannot be fully hedged, or
similar circumstances, shall not result in given Financed Eligible Inventory
being considered to be not “fully hedged” for purposes of this clause (b), so
long as the Borrower is in good faith attempting to cause its commodity price
risk with respect to such Financed Eligible Inventory to be minimized as
reasonably possible.

SECTION 5.17 Post-Effective Date Items. It will execute and deliver the
documents and complete the tasks set forth on Schedule 5.17, in each case within
the time limits specified on such schedule, as such time limits may be extended
by the Administrative Agent in its reasonable discretion.

ARTICLE VI

NEGATIVE COVENANTS

Commencing on the date of this Agreement, until the Committed Amounts shall have
expired or been terminated and the principal of and interest on each Loan and
all fees and then-accrued expenses payable hereunder shall have been paid in
full and all Letters of Credit (other than those that have been fully cash
collateralized on customary terms reasonably acceptable to the Issuing Bank)
shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

 

89



--------------------------------------------------------------------------------

SECTION 6.01 Indebtedness and Disqualified Equity. It will not, and will not
permit any of its Restricted Subsidiaries to, create, incur, assume or permit to
exist any Indebtedness or Disqualified Equity, except:

(a) Indebtedness incurred in connection with the Loan Documents (including the
Existing Letters of Credit);

(b) Indebtedness existing on the Effective Date and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

(c) Indebtedness or Disqualified Equity of the Borrower to or in any Restricted
Subsidiary and of any Restricted Subsidiary to or in the Borrower or any other
Restricted Subsidiary;

(d) Guarantees by any Borrower Party of obligations of the Borrower or any
Restricted Subsidiary that are otherwise permitted hereunder;

(e) Indebtedness pursuant to Hedging Agreements permitted pursuant to
Section 6.07;

(f) Indebtedness of any Borrower Party owing in connection with deferred
payments of insurance premiums; provided that the aggregate principal amount of
all such Indebtedness of all Borrower Parties shall not exceed $15,000,000
outstanding at any one time;

(g) Indebtedness or Disqualified Equity of a Restricted Subsidiary assumed by
such Restricted Subsidiary in connection with any Acquisition permitted pursuant
to Section 6.05 (or, if such Restricted Subsidiary is acquired as part of such
Acquisition, existing prior thereto); provided that (i) such Indebtedness or
Disqualified Equity shall only be secured to the extent permitted by
Section 6.02(h), (ii) such Indebtedness or Disqualified Equity exists at the
time of such Acquisition at least in the amounts assumed in connection therewith
and is not drawn down, created or increased in contemplation of or in connection
with or subject to such Acquisition, and (iii) no Person, other than the obligor
or obligors thereon at the time of such acquisition, shall become liable for
such Indebtedness or Disqualified Equity;

(h) Indebtedness in respect of Purchase Money Obligations and refinancings or
renewals thereof; provided that (i) such Indebtedness shall only be secured to
the extent permitted by Section 6.02(f) and (ii) the aggregate principal amount
of such Indebtedness, together with all Indebtedness outstanding under clauses
(i) and (k) of this Section 6.01, shall not exceed, in the aggregate at any one
time, 10% of Consolidated Net Tangible Assets as of the most recent delivery of
financial statements pursuant to Section 5.01(a) or Section 5.01(b);

(i) Indebtedness constituting current trade liabilities; provided that the
aggregate principal amount of such Indebtedness, together with all Indebtedness
outstanding under clauses (h) and (k) of this Section 6.01, shall not exceed, in
the aggregate at any one time, 10% of Consolidated Net Tangible Assets as of the
most recent delivery of financial statements pursuant to Section 5.01(a) or
Section 5.01(b);

 

90



--------------------------------------------------------------------------------

(j) other unsecured Indebtedness thereof or Disqualified Equity issued by one or
both of the Borrower and Finance Co and Guarantees thereof by any Restricted
Subsidiary; provided that (i) such Indebtedness or Disqualified Equity shall
(A) not have a scheduled final maturity date, or require any scheduled
amortization or other scheduled payments of principal earlier than six months
after the Maturity Date, (B) have no financial maintenance covenants that are
more restrictive than those in this Agreement, (C) have no other covenants or
events of default that, taken as a whole, are more restrictive than those in
this Agreement and (D) have no mandatory prepayment or redemption provisions
other than prepayments required as a result of a “change of control” or asset
sale, (ii) no Default or Event of Default exists or would exist immediately
after the issuance of such Indebtedness or Disqualified Equity, and (iii) no
Subsidiary that is not also a Guarantor shall guarantee such Indebtedness;

(k) Guarantees by any Borrower Party of obligations of one or more Joint
Ventures. which for the avoidance of doubt shall include performance guarantees;
provided that the outstanding amount of such obligations, together with all
Indebtedness outstanding under clauses (h) and (i) of this Section 6.01 but
excluding performance guarantees provided by any Borrower Party prior to the
Effective Date in connection with the SEKCO Joint Venture, shall not exceed, in
the aggregate at any one time, 10% of Consolidated Net Tangible Assets as of the
most recent delivery of financial statements pursuant to Section 5.01(a) or
Section 5.01(b);

(l) limited Guarantees by any Borrower Party in connection with such Borrower
Party’s pledge of the Equity Interests of an Unrestricted Subsidiary or Joint
Venture to secure the Non-Recourse Obligations of such Unrestricted Subsidiary
or Joint Venture as permitted by Section 5.10(c)(iii)(x); provided that recourse
under any such Guarantee is limited to only the pledged Equity Interests in the
applicable Unrestricted Subsidiary or Joint Venture; and

(m) such other Indebtedness or Disqualified Equity not otherwise permitted by
the foregoing clauses of this Section 6.01; provided, that the aggregate
principal amount or liquidation value of all such Indebtedness and Disqualified
Equity (i) shall not exceed $20,000,000 outstanding at any one time and
(ii) shall be unsecured.

SECTION 6.02 Liens. It will not, and will not permit any other Relevant Party
to, create, incur, assume or permit to exist any Lien on any Property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) Liens entered into under the Loan Documents, including the Security
Documents;

(c) any Lien on any Property or asset of it or any other Borrower Party existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other Property or asset of the Borrower or any Restricted
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

 

91



--------------------------------------------------------------------------------

(d) Liens created pursuant to construction, operating, reciprocal easements,
farmout and maintenance agreements, space lease agreements, joint venture
agreements and related documents (to the extent requiring a Lien on the Equity
Interest owned by any Borrower Party in the applicable Joint Venture is required
thereunder), division order, contracts for sale, transportation or exchange of
oil and natural gas, unitization and pooling declarations and agreements, area
of mutual interest agreements and other similar agreements, in each case having
ordinary and customary terms (including with respect to Liens) and entered into
in the ordinary course of business and securing obligations other than
Indebtedness;

(e) Liens (i) represented by the escrow of cash or Permitted Investments
securing the obligations of any Borrower Party under any agreement to acquire,
or pursuant to which it acquired, any Property, which Liens secure the
obligations of such Borrower Party to the seller of such Property, or (ii) on
assets pursuant to merger agreements, stock or asset purchase agreements and
similar agreements in respect of the disposition of such assets, provided that
such acquisition or agreement is permitted pursuant to the terms of this
Agreement;

(f) purchase money Liens on Property to secure Indebtedness permitted by
Section 6.01(h), or renewals or refinancings of any of the foregoing Liens for
the same or a lesser amount; provided, however, that (i) the aggregate principal
amount of such Indebtedness secured by such Liens shall not exceed $25,000,000
in the aggregate at any one time outstanding, (ii) no such Lien may extend to or
cover (A) Equity Interests or (B) any Property other than the Property being
acquired and improvements and accessions thereto and proceeds thereof, (iii) no
such renewal or refinancing may extend to or cover any Property not previously
subject to the Lien being renewed or refinanced, and (iv) the Indebtedness
secured thereby does not exceed the cost or fair market value, whichever is
lower, of the Property being acquired on the date of acquisition;

(g) Liens expressly permitted by Section 5.10(c)(iii);

(h) Liens securing Indebtedness permitted by Section 6.01(g), or renewals or
refinancings of any of the foregoing Liens for the same or a lesser amount;
provided that (i) no such Lien may extend to or cover Equity Interests, (ii) any
such Liens attach only to the Property acquired in such acquisition (and
improvements and accessions thereto and proceeds thereof) secured by such
Indebtedness immediately prior thereto and do not encumber any other Property of
any Borrower Party and (iii) neither the aggregate principal amount of such
Indebtedness nor the aggregate fair market value of the Property securing it may
exceed $30,000,000 at any one time; and

(i) Liens granted on cash pledged as margin collateral securing Indebtedness
owing under Hedging Agreements with counterparties permitted by Section 6.07
(other than Secured Hedging Agreements) in an amount not to exceed $30,000,000
in the aggregate at any time outstanding; provided, that, no cash shall be
pledged as margin collateral securing Indebtedness owing under Hedging Areements
other than pursuant to this Section 6.02(i).

SECTION 6.03 Fundamental Changes; Limitations on Business.

(a) It will not, and will not permit any other Borrower Party to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions)

 

92



--------------------------------------------------------------------------------

all or substantially all of the assets of the Borrower and its Restricted
Subsidiaries, taken as a whole, or all or substantially all of the Equity
Interests of its Restricted Subsidiaries (taken as a whole) (in each case,
whether now owned or hereafter acquired), or liquidate or dissolve, except for
transactions permitted by Section 6.05 or 6.06, and except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Restricted Subsidiary may merge into the
Borrower in a transaction in which the Borrower is the surviving corporation,
(ii) any Restricted Subsidiary may merge into any other Restricted Subsidiary in
a transaction in which the surviving entity is a Borrower Party and (iii) any
immaterial Subsidiary may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Issuing Banks or the
Lenders.

(b) It will not and will not permit any of its Restricted Subsidiaries to engage
to any material extent in any business other than (i) refining services,
gathering, transporting (by barge, pipeline, ship, truck or other modes of
transportation), terminalling, storing, producing, acquiring, developing,
exploring for, processing, dehydrating, marketing, trading, fractionating and
otherwise handling hydrocarbons (including crude oil, natural gas, condensate,
natural gas liquids, liquefied natural gas, refined petroleum products and
petrochemicals), sulfur, sodium chloride, carbon dioxide, sodium hydrosulfide
and caustic soda, including constructing pipeline, platform, dehydration,
processing and other related facilities, activities, services or derivative
products related or ancillary thereto, (ii) businesses of the type conducted by
it and its Subsidiaries and Joint Ventures as of the date of this Agreement and
businesses reasonably related thereto, and (iii) any other businesses as long as
the consolidated total assets principally relating to such other businesses,
taken together, would not constitute greater than 5% of consolidated total
assets.

(c) It will not permit any Restricted Subsidiary which is a general partner in
or owner of a general partnership interest in an Unrestricted Subsidiary or a
Joint Venture to acquire any material Property after the Effective Date (or, if
later, the date of acquisition or formation of such Unrestricted Subsidiary or
Joint Venture) except for distributions made to it by such Unrestricted
Subsidiary or Joint Venture or other rights or interests relating to such
Unrestricted Subsidiary or Joint Venture; or permit any Restricted Subsidiary
which is a general partner in or owner of a general partnership interest in an
Unrestricted Subsidiary or Joint Venture to engage in any material business or
activity other than holding the Equity Interest in and other rights or interests
relating to such Unrestricted Subsidiary or Joint Venture held by it on the
Effective Date (or, if later, the date of formation or acquisition of such
Unrestricted Subsidiary or Joint Venture). With respect to Unrestricted
Subsidiaries and Joint Ventures formed after the Effective Date, it will not,
and will not permit any other Borrower Party to, permit any Restricted
Subsidiary to be the general partner in or owner of a general partnership
interest in such Joint Venture or Unrestricted Subsidiary, unless such
Restricted Subsidiary is a corporation, a limited liability company or a limited
partnership.

(d) It will not permit any of its Unrestricted Subsidiaries or Joint Ventures to
Control, or own directly or indirectly any Equity Interests in, the General
Partner.

 

93



--------------------------------------------------------------------------------

SECTION 6.04 Investments, Loans, Advances, and Guarantees. It will not, and will
not permit any of its Restricted Subsidiaries to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Wholly Owned
Subsidiary prior to such merger) any Equity Interest, evidences of Indebtedness
or other securities (including any option, warrant or other right to acquire any
of the foregoing) of, make or permit to exist any loans or advances to,
Guarantee any obligations of, or make or permit to exist any Investment or any
other interest in, any other Person, except:

(a) Permitted Investments;

(b) Investments by it existing on the date hereof and set forth on Schedule
6.04, and additional Investments in the Equity Interests of any Restricted
Subsidiaries;

(c) loans or advances made by the Borrower to any Restricted Subsidiary and by
any Restricted Subsidiary to the Borrower or to any other Restricted Subsidiary;

(d) performance Guarantees issued by (i) any Borrower Party guaranteeing the
obligations of the Borrower or any Restricted Subsidiary, (ii) any Restricted
Subsidiary guaranteeing the obligations of the Borrower or any other Restricted
Subsidiary, (iii) any Borrower Party guaranteeing obligations of Unrestricted
Subsidiaries as permitted by Section 5.13(c);

(e) Guarantees constituting Indebtedness permitted by Section 6.01;

(f) Permitted Acquisitions;

(g) Investments in Unrestricted Subsidiaries, in an amount not to exceed
$25,000,000 in the aggregate outstanding at any one time during the term of this
Agreement;

(h) Investments in Unrestricted Subsidiaries owned by GEL Wyoming in respect of
the GEL Wyoming Business in an amount not to exceed $50,000,000 in the aggregate
outstanding at any one time during the term of this Agreement;

(i) Investments evidenced by Hedging Agreements permitted by Section 6.07;

(j) the contribution by the Borrower or any Restricted Subsidiary of the Equity
Interests owned by it in a Joint Venture to another Joint Venture or the
investment by the Borrower or any Restricted Subsidiary in another Joint Venture
to the extent made with Equity Interests in a Joint Venture owned by it as long
as the Borrower or such Restricted Subsidiary receives in exchange equity
interests in such transferee Joint Venture;

(k) Investments (i) consisting of extensions of credit in the nature of accounts
receivable arising from the grant of trade credit in the ordinary course of
business and Investments by the Borrower or any other Borrower Party in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to prevent or limit financial loss or (ii) consisting of the acquisition
of securities in connection with the bankruptcy or reorganization of suppliers
and customers;

 

94



--------------------------------------------------------------------------------

(l) (i) an equity contribution to FS SPE 2 in an aggregate amount not to exceed
$50,000,000 during the term of this Agreement and (ii) a term loan made by NEJD
SPE 1 to NEJD SPE 2 in a principal amount equal to $175,000,000, made on May 30,
2008 pursuant to the terms of the NEJD Intercompany Note, for the purpose of
enabling NEJD SPE 2 to pay an equal amount to Onshore pursuant to the NEJD
Transaction Documents on May 30, 2008; provided, that such loan shall at all
times be evidenced by the NEJD Intercompany Note and be secured by the NEJD
Intercompany Collateral pursuant to the NEJD Intercompany Security Documents;

(m) Investments in Permitted Joint Ventures; provided that, immediately before
and immediately after the consummation of, acquisition of or Investment in each
such Joint Venture, at least $50,000,000 in aggregate unfunded Committed Amounts
is available to be drawn, and if $50,000,000 were to be borrowed at such time
(regardless of whether such a Borrowing is contemplated), no Default would occur
and the Borrower would be in pro forma compliance with the covenants set forth
in Section 6.14 after giving effect to such Borrowing; and

(n) such other Investments not otherwise permitted by the foregoing clauses in
this Section 6.04; provided, that all such Investments shall not exceed an
amount equal to 5% of Consolidated Net Tangible Assets in the aggregate
outstanding at any one time.

SECTION 6.05 Acquisitions. It will not, and will not permit any of its
Restricted Subsidiaries to, purchase or otherwise acquire (in one transaction or
a series of transactions) any assets of any other Person outside of the ordinary
course of business except (a) acquisitions solely among the Borrower Parties,
(b) Permitted Acquisitions, (c) Organic Growth and (d) Investments permitted
pursuant to Section 6.04.

SECTION 6.06 Sale of Assets. It will not, and will not permit any of its
Restricted Subsidiaries to, enter into any Divestiture or any other conveyance,
sale, lease, sublease, assignment, transfer, or other disposition of any
Property, or issue or dispose of any Equity Interests of any Subsidiary to any
Person other than a Borrower Party, except:

(a) sales of inventory and cash or Permitted Investments in the ordinary course
of business;

(b) disposition of used, worn out, obsolete or surplus Property in the ordinary
course of business;

(c) leases of Real Property or personal Property to third parties in the
ordinary course of business;

(d) any disposition of assets, or issuance or disposition of Equity Interests,
by the Borrower to any Restricted Subsidiary (except that the Borrower shall not
issue Equity Interests to a Restricted Subsidiary) and by any Restricted
Subsidiary to the Borrower or to any other Restricted Subsidiary;

(e) transfers of assets into a Joint Venture or Unrestricted Subsidiary so long
as such Investment in such Joint Venture or Unrestricted Subsidiary is permitted
pursuant to Section 6.04;

 

95



--------------------------------------------------------------------------------

(f) the sale or other disposition of any Unrestricted Subsidiary, other than
NEJD SPE 2, or any Joint Venture;

(g) dispositions of overdue accounts receivable in the ordinary course of
business in connection with the compromise or collection thereof;

(h) the disposition of the Fuel Masters, LLC business (whether directly or
indirectly by sale of the applicable assets and/or liabilities or equity
interests);

(i) as long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower Parties may sell or otherwise dispose of
Property (other than Equity Interests in NEJD SPE 2) if 75% of the consideration
therefor is cash or Permitted Investments paid to a Borrower Party; provided,
that the aggregate cash proceeds and other consideration therefor (excluding
customary fees, expenses, costs and Taxes paid in connection with the
consummation of such sale or disposition) received by the Borrower Parties in
any twelve month period resulting from all such sales or dispositions, together
with the value of all consideration received during such twelve month period
pursuant to clause (j) of this Section 6.06, shall not exceed $20,000,000;

(j) as long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower Parties may sell or otherwise dispose of
Property (other than Equity Interests in NEJD SPE 2) if less than 75% of the
consideration therefor is cash or Permitted Investments paid to a Borrower
Party; provided, that the aggregate cash proceeds and other consideration
therefor (excluding customary fees, expenses, costs and Taxes paid in connection
with the consummation of such sale or disposition) received by the Borrower
Parties in any twelve month period resulting from all such sales or dispositions
shall not exceed $5,000,000;

(k) dispositions of cash or other Property solely to effect any Investments
permitted under Section 6.04(f) or (n), in each case so long as such Investment
is permitted pursuant to Section 6.04; and

(l) dispositions of claims related to the bankruptcy of MFGlobal Holdings Ltd.
and its affiliates; provided, that the aggregate value of all such claims
disposed of pursuant to this clause (l) shall not exceed $2,000,000.

To the extent the Required Lenders waive the provisions of this Section 6.06
with respect to the disposition of any Collateral, or any Collateral is disposed
as permitted by this Section 6.06, such Collateral (unless disposed of to a
Borrower Party) shall be sold free and clear of the Liens created by the
Security Documents, and the Administrative Agent shall take all actions it deems
appropriate in order to effect the foregoing.

SECTION 6.07 Hedging Agreements. It will not, and will not permit any of its
subsidiaries or Joint Ventures to, enter into any Hedging Agreement, except for
Hedging Agreements that are for the sole purpose of hedging in the normal course
of business consistent with industry practices and not for speculative purposes.

 

96



--------------------------------------------------------------------------------

SECTION 6.08 Restricted Payments. It will not, and will not permit any of its
Restricted Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) any Restricted Subsidiary may
declare and make Restricted Payments pro rata to the owners of its Equity
Interests, (b) the Borrower may make Restricted Payments to the owners of its
Equity Interests to the extent of the amount of “Available Cash” (as defined in
the Partnership Agreement) in accordance with the terms of the Partnership
Agreement, (c) the Borrower may make and declare Restricted Payments in exchange
for, or out of the net cash proceeds from the substantially concurrent sale
(other than to a Restricted Subsidiary) of, Equity Interests of the Borrower
(other than Disqualified Equity), and (d) the Borrower and each Restricted
Subsidiary may purchase, redeem or otherwise acquire (on a pro rata basis with
respect to all of its Equity Interests) Equity Interests issued by it with the
proceeds received from the substantially concurrent issuance by it of new Equity
Interests (other than Disqualified Equity); provided, with respect to each of
clauses (a), (b), (c) and (d) above, that no Default has occurred and is
continuing or would result therefrom.

SECTION 6.09 Transactions with Affiliates. It will not, and will not permit any
of its Restricted Subsidiaries to, sell, lease or otherwise transfer any
Property or assets to, or purchase, lease or otherwise acquire any Property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not less favorable
to it or such Restricted Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among the
Borrower Parties not involving any other Affiliate, (c) any Restricted Payment
permitted by Section 6.08 and any Investment permitted by Section 6.04, and
(d) pursuant to agreements that are in effect as of the date hereof as set forth
on Schedule 6.09.

SECTION 6.10 Restrictive Agreements. It will not, and will not permit any of its
Restricted Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement, other than the Loan Documents, that
prohibits, restricts or imposes any condition upon (a) except for Liens on
Equity Interests in Joint Ventures owned by a Restricted Subsidiary created by
the customary provisions in Joint Venture agreements and other similar
agreements applicable to Joint Ventures or created by agreements evidencing
Indebtedness of Joint Ventures, the ability of it or any of its Restricted
Subsidiaries to create, incur or permit to exist any Lien created under a Loan
Document upon any of its Property or assets, or (b) the ability of (x) any of
its Restricted Subsidiaries to make Restricted Payments with respect to any of
its Equity Interests or to make or repay loans or advances to it or any other
Restricted Subsidiary or (y) it or any of its Restricted Subsidiaries to
Guarantee Indebtedness of it or any other Restricted Subsidiary; provided that
(i) the foregoing clauses (a) and (b) shall not apply to restrictions and
conditions imposed by law or by this Agreement, (ii) the foregoing clauses
(a) and (b) shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of a Restricted Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Restricted
Subsidiary that is to be sold and such sale is permitted hereunder, (iii) the
foregoing clauses (a) and (b) shall not apply to such prohibitions, restrictions
and conditions contained in any agreement evidencing or governing, or pursuant
to which there has been issued, Indebtedness or Disqualified Equity permitted by
Section 6.01(g), so long as the Liens created under the Security Documents are
not prohibited, restricted or conditioned in any manner (except as to the assets
of the applicable Restricted Subsidiary that secure such Indebtedness, if any),
(iv) clause (a) above shall not apply to such prohibitions,

 

97



--------------------------------------------------------------------------------

restrictions and conditions contained in any agreement evidencing or governing,
or pursuant to which there has been issued, Indebtedness permitted by
Section 6.01(h), so long as the Liens created under the Security Documents are
not prohibited, restricted or conditioned in any manner (except as to the
Property securing such Indebtedness), (v) clause (a) above shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof, (vi) clause (a) above shall not apply to such prohibitions,
restrictions and conditions contained in the Free State Acquisition Documents
applicable to FS SPE 1, subject to the limitations on amendment set forth in the
Loan Documents, and so long as the Liens created under the Security Documents
are not prohibited, restricted or conditioned in any manner, (vii) clause
(a) above shall not apply to such prohibitions, restrictions and conditions
contained in the NEJD Transaction Documents applicable to NEJD SPE 1, subject to
the limitations on amendment set forth in the Loan Documents, and so long as the
Liens created under the Security Documents are not prohibited, restricted or
conditioned in any manner (other than a condition requiring the execution of the
NEJD Consent which was satisfied on May 30, 2008), (viii) clause (a) above shall
not apply to such prohibitions, restrictions and conditions contained in any
Material Agreements evidencing or governing, or pursuant to which there has been
issued, Indebtedness or Disqualified Equity permitted by Section 6.01(j),
subject to the limitations on amendments as set forth in the Loan Documents, so
long as the Liens created under the Security Documents are not prohibited,
restricted or conditioned in any manner, and (ix) clause (b)(y) above shall not
apply to such prohibitions, restrictions and conditions contained in any
Material Agreements evidencing or governing, or pursuant to which there has been
issued, Indebtedness or Disqualified Equity permitted by Section 6.01(g), (h) or
(j) so long as (A) such prohibitions, restrictions and conditions, taken as a
whole, are no more restrictive on the Borrower Parties than those contained in
this Agreement and (B) the Guarantees of the Secured Obligations created under
the Loan Documents are not prohibited, restricted or conditioned in any manner.

SECTION 6.11 Limitation on Modifications of Material Agreements. It will not and
will not permit any other Relevant Party to (a) amend, modify or change, or
consent to any amendment, modification or change to, any of the terms of any
Material Agreement, (b) amend, modify or change, or consent to any amendment,
modification or change to, any of the terms of its or their Organizational
Documents, including the Partnership Agreement (other than as described in
clause (c)), or (c) amend “Available Cash” (as defined in the Partnership
Agreement) in a manner that would be materially adverse to the Administrative
Agent or the Lenders, except, with respect to clauses (a) and (b) above to the
extent that (i) amendments to Material Agreements evidencing or governing, or
pursuant to which there has been issued, Indebtedness or Disqualified Equity
permitted by Section 6.01(g), 6.01(h) or 6.01(j) do not materially adversely
affect the rights of the Administrative Agent or the Lenders, (ii) amendments to
any NEJD Transaction Document or the Organizational Documents of NEJD SPE 2
(A) do not have an adverse effect on the Borrower Parties of more than
$5,000,000 and (B) are not reasonably expected to have an adverse impact (other
than a de minimis impact) on the Administrative Agent or the Lenders and
(iii) amendments to Material Agreements other than those covered by
(i)-(ii) above do not materially and adversely effect the Borrower or other
Borrower Parties.

 

98



--------------------------------------------------------------------------------

SECTION 6.12 Creation of Subsidiaries.

(a) It will not, and will not permit any of its Restricted Subsidiaries to, at
any time (i) create or acquire any Restricted Subsidiary unless (A) it has
caused such Restricted Subsidiary to comply with the requirements of Sections
5.10 and 5.11, and (B) such creation or acquisition complies with Sections 6.04
and 6.05; or (ii) create or acquire any Unrestricted Subsidiary or Joint Venture
except as permitted pursuant to Section 6.04; or (iii) designate any Subsidiary
as an Unrestricted Subsidiary except in accordance with the definition of
“Unrestricted Subsidiary”; or (iv) redesignate any Unrestricted Subsidiary as a
Restricted Subsidiary except in accordance with the definition of “Restricted
Subsidiary”. Notwithstanding the foregoing, it will not permit any Unrestricted
Subsidiary to own, directly or indirectly, any Equity Interests in any
Restricted Subsidiary; and

(b) It will not permit any of its Joint Ventures to at any time create or
acquire any Restricted Subsidiary without the prior written consent of the
Required Lenders.

SECTION 6.13 Sale and Leasebacks. It will not and will not permit any of its
Restricted Subsidiaries to enter into any arrangement, directly or indirectly,
with any Person whereby it or any of its Restricted Subsidiaries shall sell or
transfer any of its Property, whether now owned or hereafter acquired, and
whereby it or any of its Restricted Subsidiaries shall then or thereafter rent
or lease such Property or any part thereof or other Property that it or such
Restricted Subsidiary intend to use for substantially the same purpose or
purposes as the Property sold or transferred.

SECTION 6.14 Financial Condition Covenants.

(a) Leverage Ratio. The Borrower will not permit its Consolidated Leverage Ratio
to be in excess of 5.00 to 1.00 at any time; provided that upon the consummation
of a Material Acquisition that is a Permitted Acquisition, the Borrower will not
permit such ratio to exceed 5.50 to 1.00 until the end of the last day of the
third full fiscal quarter of the Borrower after the consummation of such
Material Acquisition, at which time the maximum Leverage Ratio permitted to be
maintained by the Borrower will automatically revert back to 5.00 to 1.00.

(b) Senior Secured Leverage Ratio. The Borrower will not permit its Consolidated
Senior Secured Leverage Ratio to be in excess of 3.75 to 1.00 at any time;
provided that upon the consummation of a Material Acquisition that is a
Permitted Acquisition, the Borrower will not permit such ratio to exceed 4.25 to
1.00 until the end of the last day of the third full fiscal quarter of the
Borrower after the consummation of such Material Acquisition, at which time the
maximum Senior Secured Leverage Ratio permitted to be maintained by the Borrower
will automatically revert back to 3.75 to 1.00.

(c) Minimum Interest Coverage. The Borrower will not permit its Consolidated
Interest Coverage Ratio to be less than 3.00 to 1.00 at any time; provided that
upon the consummation of a Material Acquisition that is a Permitted Acquisition,
the Borrower will not permit such ratio to be less than 2.75 to 1.00 until the
end of the last day of the third full fiscal quarter of the Borrower after the
consummation of such Material Acquisition, at which time the lowest Consolidated
Interest Coverage Ratio permitted to be maintained by the Borrower will
automatically revert back to 3.00 to 1.00.

 

99



--------------------------------------------------------------------------------

SECTION 6.15 Fiscal Year. It will not and will not permit any of its Restricted
Subsidiaries to change the fiscal year of such Person.

SECTION 6.16 Control Agreements. Neither it nor any of its Restricted
Subsidiaries shall open any deposit account, securities account or commodities
account without subjecting such account to a First Priority Lien in favor of the
Administrative Agent for the benefit of the Secured Parties, subject to
Permitted Encumbrances, pursuant to a Control Agreement in form and substance
satisfactory to the Administrative Agent; provided, that the Permitted JV
Accounts shall not be subject to the requirements of this Section 6.16, and the
Borrower Parties shall be permitted to maintain other operating accounts not
subject to the requirements of this Section 6.16 if the aggregate balance of
such other operating accounts does not exceed $5,000,000 at any time
(collectively, the “Excluded Accounts”).

SECTION 6.17 Prepayments on Indebtedness or Disqualified Equity. It will not and
will not permit any of its Restricted Subsidiaries to, directly or indirectly,
make (or give any notice in respect of) any voluntary or optional payment or
prepayment on or redemption or acquisition for value of, or any prepayment,
repurchase or redemption as a result of any asset sale, change of control or
similar event of, any outstanding Indebtedness or Disqualified Equity, except
(a) payments, prepayments, redemptions, repurchases, or acquisitions for value
of (i) the Secured Obligations, (ii) immaterial Indebtedness in the ordinary
course of business, (iii) Indebtedness or Disqualified Equity issued pursuant to
and in accordance with Section 6.01(j) with the net cash proceeds of, or in
exchange for, other Indebtedness or Disqualified Equity issued pursuant to and
in accordance with Section 6.01(j), (iv) Indebtedness or Disqualified Equity
assumed or otherwise incurred pursuant to and in accordance with Section 6.01(g)
with the net cash proceeds of, or in exchange for, other Indebtedness or
Disqualified Equity incurred pursuant to Section 6.01(j), and (v) Indebtedness
issued pursuant to and in accordance with Section 6.01(b) with the net cash
proceeds of, or in exchange for, other Indebtedness issued as extensions,
renewals, replacements or refinancings thereof pursuant to and in accordance
with Section 6.01(b), respectively, and (b) notices in respect of repurchases
(but not the repurchases themselves) pursuant to “change of control” or “asset
sale” provisions of Indebtedness or Disqualified Equity permitted by
Section 6.01(j).

SECTION 6.18 Anti-Terrorism Law; Anti-Money Laundering.

(a) It will not and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, (i) conduct any business or engage in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person described in Section 3.22, (ii) deal in, or otherwise engage in any
transaction relating to, any Property or interests in Property blocked pursuant
to the Executive Order or any other Anti-Terrorism Law, or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law (and it and its Restricted Subsidiaries shall
deliver to the Lenders any certification or other evidence requested from time
to time by any Lender in its reasonable discretion, confirming their compliance
with this Section 6.18).

 

100



--------------------------------------------------------------------------------

(b) It will not and will not permit any of its Restricted Subsidiaries to cause
or permit any of the funds of any Borrower Party that are used to repay the
Loans to be derived from any unlawful activity with the result that the making
of the Loans would be in violation of any law.

(c) Notwithstanding anything in Section 6.18(a) or (b) or Section 6.19 to the
contrary, such covenants and agreements shall not be deemed breached unless the
circumstances giving rise to such breach could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect or otherwise
adversely affect the Lenders.

SECTION 6.19 Embargoed Person. It will not and will not permit any of its
Restricted Subsidiaries to cause or permit (a) any of the funds or properties of
the Borrower Parties that are used to repay the Loans to constitute Property of,
or be beneficially owned directly or indirectly by, any person subject to
sanctions or trade restrictions under United States law (“Embargoed Person” or
“Embargoed Persons”) that is identified on (i) the “List of Specially Designated
Nationals and Blocked Persons” maintained by OFAC and/or on any other similar
list maintained by OFAC pursuant to any authorizing statute including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Order or Requirement of Law promulgated thereunder, with the result
that the investment in the Borrower Parties (whether directly or indirectly) is
prohibited by a Requirement of Law, or the Loans made by the Lenders would be in
violation of a Requirement of Law or (ii) the Executive Order, any related
enabling legislation or any other similar Executive Orders or (b) to the
knowledge of the Borrower, any Embargoed Person to have any direct or indirect
interest, of any nature whatsoever in the Borrower Parties, with the result that
the investment in the Borrower Parties (whether directly or indirectly) is
prohibited by law or the Loans are in violation of any law.

SECTION 6.20 Amendments to Risk Management Requirements. It will not, and will
not permit any of its Restricted Subsidiaries to, amend, modify or supplement
the Risk Management Requirements without providing prior written notice and
description of such amendment, modification or supplement to the Administrative
Agent.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01 Events of Default. If any of the following events (each, an “Event
of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment (whether voluntary or mandatory) thereof or by acceleration
thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any Borrower
Party shall fail to pay any fee or any other amount (other than an amount
referred to in clause (a) of this Section) payable under this Agreement or any
other Loan Document to which it is a party, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of
three Business Days;

 

101



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made by or on behalf of any
Relevant Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification hereof or waiver
thereunder, shall prove to have been false or misleading in any material respect
when so made, deemed made or furnished;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, Section 5.03 (with respect to the
Borrower’s existence), Section 5.04, the last sentence of Section 5.06,
Section 5.08, Section 5.14 or in Article VI;

(e) any Relevant Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document to which it is a party (other than
those specified in clause (a), (b) or (d) of this Section), and such failure
shall continue unremedied for a period of thirty days after receipt of written
notice thereof from the Administrative Agent or any Lender;

(f) the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (other
than the Secured Obligations);

(g) the Borrower or any Restricted Subsidiary shall fail to observe or perform
any other term, covenant, condition or agreement contained in any agreement or
instrument evidencing or governing Indebtedness, which failure results in, or
any event or condition occurs that results in, any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the General Partner, the Borrower, any Guarantor or any other
Relevant Party or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the General
Partner, the Borrower, any Guarantor or any other Relevant Party or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i) the Borrower, any Guarantor or any other Relevant Party shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the General
Partner, the Borrower, any Guarantor or any other Relevant Party or for a

 

102



--------------------------------------------------------------------------------

substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) any Guarantor or any Relevant Party shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of 3% of Consolidated Net Tangible Assets as of the most recent delivery
of financial statements pursuant to Section 5.01(a) or Section 5.01(b) shall be
rendered against the Borrower, any other Relevant Party or any combination
thereof and the same shall remain undischarged, unvacated or unbonded for a
period of thirty consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any other Relevant Party to
enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and the
other Relevant Parties in an aggregate amount exceeding 3% of Consolidated Net
Tangible Assets as of the most recent delivery of financial statements pursuant
to Section 5.01(a) or Section 5.01(b);

(m) a Change in Control shall occur;

(n) any Loan Document or any material provision thereof after delivery thereof
shall for any reason, except to the extent permitted by the terms thereof (or as
waived by the Lenders in accordance with Section 9.02), cease to be valid,
binding and enforceable in accordance with its terms against the Borrower, the
General Partner, any Guarantor or any Subsidiary party thereto or shall be
repudiated by any of them, or the Borrower, the General Partner, any Guarantor
or any Subsidiary shall so state in writing;

(o) any security interest or Lien purported to be created and granted by any
Security Document with respect to any Collateral shall cease to be in full force
and effect, or shall cease to give the Administrative Agent, for the benefit of
the Secured Parties, the Liens, rights, powers and privileges purported to be
created and granted under such Security Document (including a perfected security
interest and Lien on all of such Collateral with the priority required by such
Security Document or this Agreement) in favor of the Administrative Agent, or
shall be asserted by the Borrower or any other Borrower Party or the General
Partner not to be a valid, perfected, First Priority (with no other Liens except
for Permitted Encumbrances) security interest in or Lien on such Collateral;

(p) the Borrower Parties shall be collectively subject to any Environmental
Liability that has a Material Adverse Effect;

(q) the General Partner shall voluntarily liquidate or dissolve;

then, and in every such event (other than an event described in clause (h) or
(i) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take any or all of the

 

103



--------------------------------------------------------------------------------

following actions, at the same or different times: (i) terminate the Committed
Amounts, and thereupon the Committed Amounts shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration, or other notice of any
kind, all of which are hereby waived by the Borrower, and (iii) enforce any and
all security interests, Liens and other remedies pursuant to the Security
Documents; and in case of any event described in clause (h) or (i) of this
Article, the Committed Amounts shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration, or other notice of any
kind, all of which are hereby waived by the Borrower, and the Administrative
Agent may, and at the request of the Required Lenders shall, enforce any and all
security interests, Liens and other remedies pursuant to the Security Documents.

SECTION 7.02 Application of Proceeds. The proceeds received by the
Administrative Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Administrative Agent of its remedies shall be applied, in full or in part,
together with any other sums then held by the Administrative Agent pursuant to
this Agreement, promptly by the Administrative Agent as follows:

(a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Administrative Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Administrative Agent
or an Arranger in connection therewith and all amounts for which the
Administrative Agent or such Arranger is entitled to indemnification pursuant to
the provisions of any Loan Document, together with interest on each such amount
at the highest rate then in effect under this Agreement from and after the date
such amount is due, owing or unpaid until paid in full;

(b) Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including compensation to the other
Lenders and their agents and counsel and all costs, liabilities and advances
made or incurred by the other Lenders in connection therewith, together with
interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;

(c) Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting obligations hereunder (other than principal and
reimbursement obligations hereunder) and any fees, premiums and scheduled
periodic payments due under Secured Hedging Agreements and any interest accrued
thereon, in each case equally and ratably in accordance with the respective
amounts thereof then due and owing;

 

104



--------------------------------------------------------------------------------

(d) Fourth, to the indefeasible payment in full in cash, pro rata, of the
principal amount of the obligations hereunder (including reimbursement
obligations) and any breakage, termination or other payments under Secured
Hedging Agreements and any interest accrued thereon; and

(e) Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Borrower Party or its successors or assigns) or as a
court of competent jurisdiction may direct.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 7.02, the Borrower Parties
shall remain liable, jointly and severally, for any deficiency. Each Borrower
Party acknowledges the relative rights, priorities and agreements of the
Administrative Agent, the Arrangers, the Lenders and counterparties to Secured
Hedging Agreements, as set forth in this Agreement, including as set forth in
this Section 7.02.

ARTICLE VIII

THE ADMINISTRATIVE AGENT; THE ARRANGERS

SECTION 8.01 Appointment. Each Lender hereby irrevocably designates and appoints
Wells Fargo Bank, National Association as Administrative Agent of such Lender
under this Agreement and the other Loan Documents and as Administrative Agent of
the Secured Parties under and pursuant to the Security Documents, and each such
Lender irrevocably authorizes the Administrative Agent, in such capacity, to
take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto. Each Lender hereby irrevocably designates and appoints the
Arrangers in their capacity as such under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes the Arrangers, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Arrangers by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement, none of the Administrative Agent, the
Co-Syndication Agents, the Documentation Agent or the Arrangers shall have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent, the Co-Syndication Agents, the Documentation Agent or the
Arrangers.

SECTION 8.02 Delegation of Duties. The Administrative Agent and the Arrangers
may execute any of their respective duties under this Agreement and the other
Loan Documents by or through agents or attorneys-in-fact and shall be entitled
to advice of counsel concerning all matters pertaining to such duties. Neither
the Administrative Agent nor the Arrangers shall not be responsible for the
negligence or misconduct of any agents or attorneys in-fact selected by it with
reasonable care.

 

105



--------------------------------------------------------------------------------

SECTION 8.03 Exculpatory Provisions. None of the Administrative Agent or the
Arrangers nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or any other Loan Document (except for its or such Person’s own
gross negligence or willful misconduct) or (b) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by the General Partner or any other Borrower Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent or the Arrangers under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of the General Partner or any other Borrower Party
to perform its obligations hereunder or thereunder. Neither the Administrative
Agent nor the Arrangers shall be under any obligation to any Lender to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of the General Partner or any other
Borrower Party.

SECTION 8.04 Reliance by the Administrative Agent and the Arrangers. The
Administrative Agent and the Arrangers shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, counsel
to the Borrower Parties), independent accountants and other experts selected by
the Administrative Agent or the Arrangers. The Administrative Agent may deem and
treat the payee of any note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent and the Arrangers
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless the Administrative Agent or the
Arrangers, as applicable, shall first receive such advice or concurrence of the
Required Lenders (or, where unanimous consent of the Lenders is expressly
required hereunder, such Lenders) as the Administrative Agent or the Arrangers,
as applicable, deem appropriate or the Administrative Agent or the Arrangers, as
applicable, shall first be indemnified to their respective satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
and the Arrangers shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, where unanimous consent
of the Lenders is expressly required hereunder, such Lenders), and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Loans.

SECTION 8.05 Notice of Default. Neither the Administrative Agent nor any
Arranger shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder unless the Administrative Agent or such
Arranger, respectively, has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” In the event that the

 

106



--------------------------------------------------------------------------------

Administrative Agent or any Arranger receives such a notice, the Administrative
Agent or such Arranger shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders;
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

SECTION 8.06 Non-Reliance on Administrative Agent or the Arrangers and Other
Lenders. Each Lender expressly acknowledges that none of the Administrative
Agent or the Arrangers, nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates, has made any representations
or warranties to it and that no act by the Administrative Agent or the Arrangers
hereafter taken, including any review of the affairs of any Borrower Party,
shall be deemed to constitute any representation or warranty by the
Administrative Agent or the Arrangers to any Lender. Each Lender represents to
the Administrative Agent and the Arrangers that it has, independently and
without reliance upon the Administrative Agent, the Arrangers or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of each
Borrower Party and made its own decision to make Loans and issue Letters of
Credit hereunder and enter into this Agreement. Each Lender also represents that
it will, independently and without reliance upon the Administrative Agent, the
Arrangers or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of each Borrower Party. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent or the Arrangers hereunder, none of the Administrative
Agent nor the Arrangers shall have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Borrower Party which may come into the possession of the Administrative
Agent or the Arrangers or any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

SECTION 8.07 Indemnification. The Lenders agree to indemnify the Administrative
Agent and the Arrangers in their capacities as such (to the extent not
reimbursed by the Borrower and without limiting the obligation the Borrower to
do so), ratably according to their respective Committed Amounts in effect on the
date on which indemnification is sought, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the
obligations under this Agreement) be imposed on, incurred by or asserted against
the Administrative Agent or the Arrangers in any way relating to or arising out
of, the Committed Amounts, this Agreement, any of the other Loan Documents or
any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
the Administrative Agent or the Arrangers under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties,

 

107



--------------------------------------------------------------------------------

actions, judgments, suits, costs, expenses or disbursements resulting solely
from the Administrative Agent’s or the Arrangers’ gross negligence or willful
misconduct. The agreements in this subsection shall survive the payment of all
obligations under this Agreement and all other amounts payable hereunder.

SECTION 8.08 Administrative Agent and Arrangers in Their Respective Individual
Capacities. The Administrative Agent and the Arrangers and its or their
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Borrower Party as though the Administrative Agent were
not the Administrative Agent, and the Arrangers were not the Arrangers,
hereunder and under the other Loan Documents. With respect to the Loans made and
Letters of Credit issued by it, the Administrative Agent and the Arrangers shall
have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though the Administrative
Agent was not the Administrative Agent, and the Arrangers were not the
Arrangers, and the terms “Lender” and “Lenders” shall include each of the
Administrative Agent and each Arranger in its individual capacity.

SECTION 8.09 Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent upon thirty days’ notice to the Lenders and, upon the
expiration of such period, such resigning Administrative Agent’s rights, powers
and duties as Administrative Agent hereunder shall be terminated, without any
other or further act or deed on the part of such resigning Administrative Agent
or any of the parties to this Agreement, any holders of the Loans or any Secured
Party. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents (or as Administrative Agent for the
Secured Parties under the Security Documents), then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent, with the consent of the Borrower (such consent not to be
unreasonably withheld or delayed), shall succeed to the rights, powers and
duties of the Administrative Agent hereunder and or thereunder, as applicable.
Effective upon such appointment and approval, the term “Administrative Agent”
shall mean such successor agent. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Article VIII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.
The Administrative Agent may be removed at any time with or without cause by the
Required Lenders (which for this purpose, shall not include the Loans or the
Committed Amount of the Administrative Agent), provided that on the
effectiveness of such removal the Secured Obligations owing to such
Administrative Agent as a Lender are repaid in full and as an Issuing Bank are
cash collateralized or otherwise secured. If the Administrative Agent is
removed, the procedures set forth in this Section 8.09 shall apply in appointing
a successor Administrative Agent.

SECTION 8.10 Successor Arranger. Any Arranger may resign as Arranger upon thirty
days’ notice to the Lenders. If an Arranger shall resign as Arranger under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders and their Affiliates a successor arranger for the
Lenders, which successor arranger, with the consent of the Borrower (not to be
unreasonably withheld or delayed), shall succeed to the rights, powers and
duties of such Arranger hereunder and or thereunder, as applicable. Effective
upon such appointment and approval, the term “Arranger” shall include such
successor arranger, and the

 

108



--------------------------------------------------------------------------------

former Arranger’s rights, powers and duties as Arranger shall be terminated,
without any other or further act or deed on the part of such former Arranger or
any of the parties to this Agreement, any holders of the Loans or any Secured
Party. After any retiring Arranger’s resignation as Arranger, the provisions of
this Article VIII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Arranger under this Agreement and the other Loan
Documents. Any Arranger may be removed at any time with or without cause by the
Required Lenders (which for this purpose, shall not include the Loans or the
Committed Amount of such Arranger), provided that on the effectiveness of such
removal the Secured Obligations owing to such Arranger as a Lender are repaid in
full and as an Issuing Bank are cash collateralized or otherwise secured. If any
Arranger is removed, the procedures set forth in this Section 8.10 shall apply
in appointing a successor Arranger.

SECTION 8.11 Issuing Bank. The provisions of this Article VIII applicable to the
Administrative Agent shall apply to any Issuing Bank in the performance of its
duties under the Loan Documents, mutatis mutandis.

SECTION 8.12 Collateral Matters.

(a) Each Lender authorizes and directs the Administrative Agent to enter into
the Security Documents for the benefit of the Lenders and the other Secured
Parties. Each Lender hereby agrees, and each holder of any Loan or Committed
Amount (or any note evidencing a Loan) by the acceptance thereof will be deemed
to agree, that, except as otherwise set forth herein, any action taken by the
Required Lenders in accordance with the provisions of this Agreement or the
Security Documents and the exercise by the Required Lenders of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders. The
Administrative Agent is hereby authorized on behalf of all of the Lenders,
without the necessity of any notice to or further consent from any Lender, from
time to time prior to an Event of Default, to take any action with respect to
any Collateral or the Security Documents which may be necessary to perfect and
maintain perfected the security interest in and Liens upon the Collateral
granted pursuant to the Security Documents.

(b) The Lenders hereby authorize the Administrative Agent, at its option and in
its discretion, to release any Lien granted to or held by the Administrative
Agent upon any Collateral (i) upon the termination or expiration of the
Committed Amounts and the payment and satisfaction of all principal of and
interest on each Loan and all fees and then-accrued expenses payable hereunder
and the expiration or termination of all Letters of Credit (other than those
that have been fully cash collateralized on customary terms reasonably
acceptable to the Issuing Bank) and the reimbursement of all LC Disbursements,
(ii) constituting property being sold or otherwise disposed of (to Persons other
than the Borrower and the Restricted Subsidiaries) upon the sale or other
disposition thereof in compliance with Section 6.06, (iii) if approved,
authorized or ratified in writing by the Required Lenders (or all of the Lenders
hereunder, to the extent required by Section 9.02) or (iv) as otherwise may be
expressly provided in the relevant Security Documents. Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 8.12.

 

109



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have no obligation whatsoever to the Lenders
or to any other Person to assure that the Collateral exists or is owned by any
Borrower Party or any other grantor of a Lien under the Security Documents) or
is cared for, protected or insured or that the Liens granted to the
Administrative Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Administrative
Agent in this Section 8.12 or in any of the Security Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, the Administrative Agent may act in any manner it may
deem appropriate, in its sole discretion, given the Administrative Agent’s own
interest in the Collateral as one of the Lenders, and that the Administrative
Agent shall have no duty or liability whatsoever to the Lenders, except for its
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

SECTION 8.13 Hedging Arrangements. To the extent any Affiliate of a Lender is a
party to a Secured Hedging Agreement with the Borrower or a Guarantor, such
Affiliate of a Lender shall be deemed to appoint the Administrative Agent its
nominee and agent, and to act for and on behalf of such Affiliate in connection
with the Security Documents and to be bound by this Article VIII.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower or any other Borrower Party, to it at 919 Milam, Suite
2100, Houston, Texas 77002, (713) 860-2640;

(ii) if to the Administrative Agent, to Wells Fargo Bank, National Association
at 1000 Louisiana Street, 8th Floor, MAC T0002-090, Houston, Texas 77002,
Attention: Andrew Ostrov, Telephone: (713) 319-1841, Facsimile: (866) 620-0623,
Email: andrew.ostrov@wellsfargo.com, with a copy to, Wells Fargo Bank, National
Association, 1525 West W.T. Harris Boulevard, MAC D1109-019, Charlotte, NC
28262, Attention: Hunter Holland, Telephone: (704) 590-2723, Facsimile:
(704) 590-2782, Email: hunter.holland@wellsfargo.com;

(iii) if to the Arrangers, to (A) Wells Fargo Securities, LLC at 1000 Louisiana
Street, 12th Floor, MAC T0002-120, Houston, Texas 77002, Attention: Chris Lyons,
Telephone: (713) 346-2739, Facsimile: (713) 374-6596, Email:
chris.lyons@wellsfargo.com, with a copy to, Wells Fargo Bank, National
Association, 1525 West W.T. Harris Boulevard, MAC D1109-019, Charlotte, NC
28262, Attention:

 

110



--------------------------------------------------------------------------------

Hunter Holland, Telephone: (704) 590-2723, Facsimile: (704) 590-2782, Email:
hunter.holland@wellsfargo.com; (B) BMO Capital Markets, U.S. Energy and Power at
700 Louisiana St., Suite 2100, Houston, Texas 77002, Attention: Kevin Utsey,
Telephone: (713) 546-9720, Email: kevin.utsey@bmo.com; and (C) Merrill Lynch,
Pierce, Fenner & Smith, 214 North Tryon Street, NC 1-027-14-01, Charlotte. NC
28255-0001 Attention: Jeffrey Bloomquist, Telephone: (980) 683-4389, Facsimile:
(617) 310-3015, Email: jeffrey.j.bloomquist@baml.com;

(iv) if to Wells Fargo Bank, National Association, in its capacity as Issuing
Bank, to it at Wells Fargo Bank, National Association at 1000 Louisiana Street,
8th Floor, MAC T0002-090, Houston, Texas 77002, Attention: Andrew Ostrov,
Telephone: (713) 319-1841, Email: andrew.ostrov@wellsfargo.com, with a copy to,
Wells Fargo Bank, National Association, 1525 West W.T. Harris Boulevard, MAC
D1109-019, Charlotte, NC 28262, Attention: Hunter Holland, Telephone:
(704) 590-2723, Facsimile: (704) 590-2782, Email: hunter.holland@wellsfargo.com;

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank, any
Arranger or any Lender in exercising any right or power hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, any
Issuing Banks, the Arrangers and the Lenders hereunder are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by the
Borrower or any Subsidiary therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Arranger, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.

 

111



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any Loan Document nor any provision hereof or
thereof may be waived, amended or modified (except as expressly set forth herein
or therein) except pursuant to an agreement or agreements in writing entered
into by the Borrower and the General Partner and any other affected Borrower
Party, as applicable, on the one hand, and the Required Lenders, on the other
hand, or by the Borrower and any affected Borrower Party and the General
Partner, as applicable, on the one hand, and the Administrative Agent with the
consent of the Required Lenders, on the other hand; provided that no such
agreement shall (i) increase the Committed Amount of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder (other than the definition of “Consolidated Leverage Ratio”
and the other defined terms that are components thereof whether or not the
effect of such waiver, amendment or modification could reasonably be expected to
result in reducing the amount of interest or fees payable hereunder) without the
written consent of each Lender affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Committed Amount, without the written consent of each Lender affected thereby,
(iv) change Section 2.18(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender, (vi) release the Borrower, the General Partner or any
Material Subsidiary from its Guarantee obligations pursuant to the Security
Documents (except if such entity, other than the Borrower, is no longer a
Restricted Subsidiary in compliance with this Agreement), without the consent of
each Lender, or (vii) release all or substantially all of the Collateral,
without the consent of each Lender; provided further that (A) no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Arrangers or any Issuing Bank hereunder without the
prior written consent of the Administrative Agent, the Arrangers or such Issuing
Bank, as the case may be and (B) any amendment, waiver, or modification which
has an adverse effect on a Lender or Affiliate thereof in its capacity as party
to a Secured Hedging Agreement and expressly impacts such Lender or Affiliate in
such capacity in a different manner than the Lenders are impacted generally
shall require the consent of each such Lender or Affiliate; provided further
that the Borrower may amend, modify or supplement Schedule 5.15 in accordance
with Section 6.20 upon providing prior written notice and description of such
amendment, modification or supplement to the Administrative Agent (without the
consent of the Administrative Agent or any Lender).

(c) Without the consent of any other Person, the applicable Borrower Party or
Borrower Parties or the General Partner, as applicable, and the Administrative
Agent may (in its or their respective sole discretion, or shall, to the extent
required by any Loan Document) enter into any waiver, amendment or modification
of any Loan Document, or enter into any new agreement or instrument, in each
case to effect the granting, perfection, protection, expansion or enhancement of
any security interest in any Collateral or additional Property to become
Collateral for the benefit of the Secured Parties, or as required by local law
to give effect to, or protect any security interest for the benefit of the
Secured Parties, in any Property or so that the security interests therein
comply with applicable Governmental Requirements.

 

112



--------------------------------------------------------------------------------

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, each Arranger and their respective Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent and each Arranger, in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the Transactions
shall be consummated), (ii) all reasonable out-of-pocket expenses incurred by
any Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, any
Arranger, any Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Arranger, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, each Arranger, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, penalties (including,
without limitation, any civil penalties or fines assessed by OFAC), damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or the consummation of
the Transactions, (ii) any Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by any Issuing Bank to honor a demand for
payment under a Letter of Credit issued by it if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any Property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party, by the Borrower, by any other Borrower Party or by the General Partner,
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted solely from the gross negligence or willful misconduct of such
Indemnitee.

 

113



--------------------------------------------------------------------------------

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, any Arranger or any Issuing Bank under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, such Arranger or such Issuing Bank, as the case may be,
such Lender’s Ratable Portion (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, such Arranger or such Issuing Bank in its
capacity as such.

(d) To the extent permitted by applicable Governmental Requirements, no Borrower
Party shall assert, and hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

(e) All amounts due under this Section shall be payable no later than three
Business Days after written demand therefor.

SECTION 9.04 Successors and Assigns.

(a) This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lenders, the Administrative Agent, the Arrangers, all future
holders of the Loans and any notes hereunder and their respective successors and
assigns, except that the Borrower may not assign or transfer any of its rights
or obligations under this Agreement without the prior written consent of each
Lender.

(b) Any Lender may, in accordance with applicable Governmental Requirements and
at no cost or expense to the Borrower, at any time sell to one or more banks or
other entities (“Participants”) participating interests in any Loan owing to
such Lender, any Committed Amount of such Lender or any other interest of such
Lender hereunder and under the other Loan Documents. In the event of any such
sale by a Lender of a participating interest to a Participant, (i) such Lender’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible for the
performance thereof, (iii) such Lender shall remain the holder of any such Loan
(and any note evidencing such Loan) for all purposes under this Agreement and
the other Loan Documents, (iv) the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Loan
Documents, and (v) in any proceeding under the Bankruptcy Code, the Lender shall
be, to the extent permitted by Governmental Requirements, the sole
representative with respect to the obligations held in the name of such Lender,
whether for its own account or for the account of any Participant. No Lender
shall be entitled to create in favor of any Participant, in the participation
agreement pursuant to which such Participant’s participating interest shall be
created or otherwise, any right to vote on, consent to or approve any matter
relating to this Agreement or any other Loan Document except for those specified
the first proviso to Section 9.02(b) if it affects such Participant. The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 with respect to its participation in the Committed

 

114



--------------------------------------------------------------------------------

Amounts and the Loans and Letters of Credit outstanding from time to time as if
it was a Lender; provided that, in the case of Section 2.17, such Participant
shall have complied with the requirements of said section and provided further
that no Participant shall be entitled to receive any greater amount pursuant to
any such section than the transferor Lender would have been entitled to receive
in respect of such amount of the participation transferred by such transferor
Lender to such Participant had no such transfer occurred.

(c) Any Lender may, in accordance with applicable Governmental Requirements, at
any time and from time to time assign to any Lender or any Affiliate thereof or,
with the prior written consent of the Administrative Agent, the Borrower and
each Issuing Bank (which in each case shall not be unreasonably withheld), to an
additional bank or financial institution or other entity (other than a Borrower
Party or an Affiliate thereof) (an “Assignee”) all or any part of its rights and
obligations under this Agreement and the other Loan Documents including its
Committed Amount, Loans and Letters of Credit pursuant to an Assignment and
Assumption executed by such Assignee and such assigning Lender (and, in the case
of an Assignee that is not then a Lender or an Affiliate of a Lender, by the
Borrower, the Administrative Agent and each Issuing Bank) and delivered to the
Administrative Agent for its acceptance and recording in the Register, provided
that (i) (unless the Borrower and the Administrative Agent otherwise consent in
writing) no such transfer to any Assignee (other than a Lender or any Affiliate
thereof) shall be in an aggregate principal amount less than $5,000,000 in the
aggregate (or, if less, the full amount of such assigning Lender’s Committed
Amount, Loans and Letters of Credit), and (ii) if any Lender assigns all or any
part of its rights and obligations under this Agreement to one of its Affiliates
in connection with or in contemplation of the sale or other disposition of its
interest in such Affiliate, the Borrower’s, the Administrative Agent’s and each
Issuing Bank’s prior written consent shall be required for such assignment
(which shall not be unreasonably withheld). Upon such execution, delivery,
acceptance and recording, from and after the effective date determined pursuant
to such Assignment and Assumption, (A) the Assignee thereunder shall be a party
hereto and, to the extent provided in such Assignment and Assumption, have the
rights and obligations of a Lender hereunder with a Committed Amount as set
forth therein, and (B) the assigning Lender thereunder shall, to the extent
provided in such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such assigning Lender shall cease to be a party hereto).
Notwithstanding any provision of this Section 9.04(c) or Section 9.04(e) to the
contrary, the consent of the Borrower shall not be required for any assignment
which occurs at any time when any Default shall have occurred and be continuing.

(d) The Administrative Agent, on behalf of the Borrower but acting solely for
this purpose as a non-fiduciary agent of the Borrower, shall maintain at the
address of the Administrative Agent referred to in Section 9.01 a copy of each
Assignment and Assumption delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders, and the Committed
Amounts of, and principal amount of the Loans owing to, each Lender from time to
time. The entries in the Register shall be conclusive in the absence of manifest
error, and the Borrower, the Administrative Agent and the Lenders may (and in
the case of any Loan or obligation hereunder not evidence by a note, shall)
treat each Person whose name is recorded in the Register as the owner of a Loan
or other obligation hereunder as the owner thereof for all purposes of this
Agreement and the other Loan Documents, notwithstanding any

 

115



--------------------------------------------------------------------------------

notice to the contrary. Any assignment of any Loan or other obligation hereunder
not evidenced by a note shall be effective only upon appropriate entries with
respect thereto being made in the Register. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

(e) Notwithstanding anything in this Agreement to the contrary, no assignment
under Section 9.04(c) of any rights or obligations under or in respect of any
Loans, any notes or the Letters of Credit shall be effective unless the
Administrative Agent shall have recorded the assignment pursuant to
Section 9.04(d). Upon its receipt of an Assignment and Assumption executed by an
assigning Lender and an Assignee (and, in the case of an Assignee that is not
then a Lender or an Affiliate thereof, by the Borrower, the Administrative Agent
and each Issuing Bank) together with payment to the Administrative Agent of a
registration and processing fee of $3,500 (other than in the case of an
assignment by a Lender to an Affiliate of such Lender), the Administrative Agent
shall (i) promptly accept such Assignment and Assumption and (ii) on the
effective date determined pursuant thereto record the information contained
therein in the Register and give notice of such acceptance and recordation to
the Lenders and the Borrower. On or prior to such effective date, the assigning
Lender shall surrender any outstanding notes held by it all or a portion of
which are being assigned, and the Borrower, at its own expense, shall execute
and deliver to the Administrative Agent (in exchange for the outstanding notes
of the assigning Lender) a new note to such Assignee in an amount equal to the
amount of such Assignee’s Committed Amount after giving effect to such
Assignment and Assumption and, if the assigning Lender has retained a Committed
Amount hereunder, a new note to the assigning Lender in an amount equal to the
amount of such Lender’s Committed Amount after giving effect to such Assignment
and Assumption. Any such new notes shall be dated the Effective Date and shall
otherwise be in the form of the note replaced thereby. Any notes surrendered by
the assigning Lender shall be returned by the Administrative Agent to the
Borrower marked “canceled.”

(f) The Borrower authorizes each Lender to disclose to any Participant or
Assignee (each, a “Transferee”) and any prospective Transferees any and all
financial information in such Lender’s possession concerning the Borrower
Parties and their Affiliates that has been delivered to such Lender by or on
behalf of the Borrower pursuant to this Agreement or that has been delivered to
such Lender by or on behalf of the Borrower in connection with such Lender’s
credit evaluation of the Borrower Parties and their Affiliates prior to becoming
a party to this Agreement.

(g) For the avoidance of doubt, the parties to this Agreement acknowledge that
the provisions of this Section 9.04 concerning assignments of Loans and notes
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including any pledge or assignment by a
Lender or any Loan or note to any Federal Reserve Bank in accordance with
applicable Governmental Requirements.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any

 

116



--------------------------------------------------------------------------------

such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding (and has not been fully cash collateralized on customary terms
reasonably acceptable to the Issuing Bank) and so long as the Committed Amounts
have not expired or terminated. The provisions of Section 2.15, Section 2.16,
Section 2.17 and Section 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the Transactions, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Committed Amounts or the termination of this Agreement or any provision
hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Borrower Party
against any of and all the obligations of any Borrower Party now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured; provided that in the event any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.20(a)(iii) and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks, and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of

setoff. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.

 

117



--------------------------------------------------------------------------------

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the Borrower Parties hereby irrevocably and unconditionally submits,
for itself and its Property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Borrower Party or its
Properties in the courts of any jurisdiction.

(c) Each of the Borrower Parties hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each Borrower Party hereby agrees that the service of all writs, process and
summonses in any such suit, action or proceeding brought in the State of New
York against it may be made upon CT Corporation System (the “Process Agent”), at
111 Eighth Avenue, New York, New York 10011, and each Borrower Party hereby
irrevocably agrees that the Process Agent has been duly and irrevocably
appointed as its agent and true and lawful attorney-in-fact in its name, place
and stead to accept such service of any and all such writs, process and
summonses, and agrees that the failure of the Process Agent to give any notice
of any such service of process to it shall not impair or affect the validity of
such service or any judgment based thereon. Each Borrower Party hereby further
irrevocably consents to the service of process in any suit, action or proceeding
in such courts against it by the mailing thereof by the Administrative Agent by
registered or certified mail, postage prepaid, at its address set forth in
Section 9.01.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER

 

118



--------------------------------------------------------------------------------

THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Administrative Agent, the Arrangers,
any Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
and the disclosing party will be responsible for any unpermitted disclosures by
the receiving party), (b) to the extent requested by any regulatory authority or
self regulatory authority, (c) to the extent required by applicable Governmental
Requirements or regulations or by any subpoena or similar legal process, (d) to
any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such information and instructed to keep such information
confidential and the disclosing party will be responsible for any unpermitted
disclosures by the receiving party), to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any Hedging Agreement relating to any Borrower Party and
its obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Borrower. For the purposes of this Section, “Information” means all information
received from any Borrower Party relating to such Borrower Party or its
business, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the such Borrower Party; provided that, in the case of
information received from such Borrower Party after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Governmental

 

119



--------------------------------------------------------------------------------

Requirements (collectively the “Charges”), shall exceed the maximum lawful rate
(the “Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender holding such Loan in accordance with applicable
Governmental Requirements, the rate of interest payable in respect of such Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

SECTION 9.14 USA Patriot Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), hereby notifies the Borrower Parties that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies the Borrower Parties, which information
includes the name and address of the Borrower Parties and other information that
will allow such Lender to identify the Borrower Parties in accordance with the
Patriot Act.

SECTION 9.15 Limitation of Liability. Except as set forth in the Loan Documents
or in the case of fraud or intentional misrepresentation, neither the General
Partner nor any other owner of Equity Interests in the Borrower (if such owner
is not owned directly or indirectly, in whole or in part, by the Borrower) shall
be liable for the obligations of the Borrower Parties under the Loan Documents
including, in each case, by reason of any payment obligation imposed by
governing state partnership statutes, or be subject to claims, judgments, or
suits against them or their assets for the purpose of obtaining satisfaction and
payments of amounts owed under any Loan Document.

SECTION 9.16 Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent, the Arrangers nor any Lender has any
fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Administrative Agent and the Lenders, on one hand, and
the Borrower Parties on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the Transactions among the Lenders or among the
Borrower Parties and the Lenders.

SECTION 9.17 Certain Permitted Transactions. Notwithstanding anything to the
contrary set forth in the Loan Documents, the Borrower and the other Borrower
Parties shall have the right from time to time to consummate the disposition of
Fuel Masters, LLC.

 

120



--------------------------------------------------------------------------------

SECTION 9.18 Amendment and Restatement; Binding Effect.

(a) On the Effective Date, the Existing Credit Agreement shall be amended and
restated in its entirety by this Agreement, and the Existing Credit Agreement
shall thereafter be of no further force and effect, except that the Borrower,
the Administrative Agent and the Lenders agree that (i) the incurrence by the
Borrower of “Indebtedness” under and as defined in the Existing Credit Agreement
(whether or not such “Indebtedness” is contingent as of the Effective Date)
shall continue to exist under and be evidenced by this Agreement and the other
Loan Documents, (ii) the Borrower shall pay any breakage costs incurred on the
Effective Date under Section 2.16 of the Existing Credit Agreement, (iii) the
Existing Credit Agreement shall continue to evidence the representations and
warranties made by the Borrower prior to the Effective Date, (iv) except as
expressly stated herein or amended, the other Loan Documents are ratified and
confirmed as remaining unmodified and in full force and effect with respect to
all Secured Obligations, and (v) the Existing Credit Agreement shall continue to
evidence any action or omission performed or required to be performed pursuant
to the Existing Credit Agreement prior to the Effective Date (including any
failure, prior to the Effective Date, to comply with the covenants contained in
the Existing Credit Agreement). The amendments and restatements set forth herein
shall not cure any breach thereof or any “Default” or “Event of Default” under
and as defined in the Existing Credit Agreement existing prior to the Effective
Date. This Agreement is not in any way intended to constitute a novation of the
obligations and liabilities existing under the Existing Credit Agreement or
evidence payment of all or any portion of such obligations and liabilities.

(b) The terms and conditions of this Agreement and the Administrative Agent’s,
the Lenders’ and the Issuing Banks’ rights and remedies under this Agreement and
the other Loan Documents shall apply to all of the Indebtedness incurred under
the Existing Credit Agreement and the Letters of Credit issued thereunder.

(c) On and after the Effective Date, (i) all references to the Existing Credit
Agreement (or to any amendment or any amendment and restatement thereof) in the
Loan Documents (other than this Agreement) shall be deemed to refer to the
Existing Credit Agreement, as amended and restated hereby (as it may be further
amended, modified or restated), (ii) all references to any section (or
subsection) of the Existing Credit Agreement or in any Loan Document (but not
herein) shall be amended to become, mutatis mutandis, references to the
corresponding provisions of this Agreement and (iii) except as the context
otherwise provides, on or after the Effective Date, all references to this
Agreement herein (including for purposes of indemnification and reimbursement of
fees) shall be deemed to be references to the Existing Credit Agreement, as
amended and restated hereby (as it may be further amended, modified or
restated).

(d) This amendment and restatement is limited as written and is not a consent to
any other amendment, restatement or waiver, whether or not similar and, except
as expressly provided herein or in any other Loan Document, all terms and
conditions of the Loan Documents remain in full force and effect unless
specifically amended hereby or by any other Loan Document.

SECTION 9.19 Consents. Each Lender authorizes and instructs the Administrative
Agent (a) to take assignment of each of the NEJD Consent and the NEJD
Intercompany Consent and to be bound thereby to the same extent as the
Predecessor Agent, (b) in the event the

 

121



--------------------------------------------------------------------------------

Exchange Consent is executed and delivered pursuant to Section 2(b) of the NEJD
Consent, to enter into the Exchange Consent (together with the NEJD Consent and
the NEJD Intercompany Consent, collectively, the “Consents”) on behalf of the
Lenders and (c) to take all actions (and execute all documents) required (or
deemed advisable) by it in accordance with the terms of the Consents. Each
Lender agrees to be bound by the terms and provisions of the Consents.

SECTION 9.20 Florida Mortgage Tax Provision. This Agreement renews, extends,
increases and/or modifies that certain Credit Agreement dated November 15, 2006,
as amended and restated as the Existing Credit Agreement, as further amended,
restated, supplemented or otherwise modified prior to the date hereof, last
providing for a revolving credit of up to a maximum aggregate principal
indebtedness in the amount of $775,000,000.00. Pursuant to Florida Statutes
Section 201.08(1)(b), documentary stamp taxes in the amount of $26,084.45 and
intangible tax in the amount of $14,905.33 due on the amount apportioned to the
real property located in the state of Florida of the $225,000,000.00 (in the
apportioned amount of $7,452,665.11) in additional revolving credit made
available to the Borrower pursuant to this Agreement, will be paid on the
recordation of the Third Amendment to Deed of Trust, Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement to be recorded in the
Public Records of Santa Rosa County, Florida in connection with the simultaneous
recording in Escambia County, Florida. No additional documentary stamp tax or
intangible tax are payable on this Agreement or any promissory note issued
evidencing indebtedness owing by the Borrower hereunder because all remaining
documentary stamp tax and intangible tax due on the maximum aggregate principal
indebtedness provided for pursuant to the revolving credit made available
hereunder or evidenced by any promissory note issued hereunder evidencing
indebtedness owing by the Borrower hereunder were paid on the recordation of the
instruments recorded in O.R. Book 6034, Page 1909, of the Public Records of
Escambia County, Florida, and in O.R. Book 3007, Page 1947 and O.R. Book 3081,
Page 269, both of the Public Records Santa Rosa County, Florida.

[Signature page follows]

 

122



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:   GENESIS ENERGY, L.P.   By: GENESIS ENERGY, LLC, its general partner
  By:         /s/ R. V. Deere                                      
Name:    Robert V. Deere   Title:      Chief Financial Officer

 

[Signature Page – Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent, Issuing

Bank and a Lender

By:

  /s/ Andrew Ostrov  

 

Name:

  Andrew Ostrov

Title:

  Director

 

[Signature Page – Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO SECURITIES, LLC as Joint Lead Arranger By:   /s/ J. Christopher
Lyons  

 

Name:   J. Christopher Lyons Title:   Managing Director

 

[Signature Page – Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Bank of America, N.A.,

as a Lender

By:   /s/ Christopher Renyi  

 

Name:   Christopher Renyi Title:   Managing Director

 

[Signature Page – Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

MERRILL LYNCH, PIERCE, FENNER

& SMITH INCORPORATED

as Joint Lead Arranger By:  

/s/ Jeffrey Bloomquist

Name:   Jeffrey Bloomquist Title:   Managing Director

 

[Signature Page – Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BMO Harris Financing, Inc., as a Lender By:  

/s/ Kevin Utsey

Name:   Kevin Utsey Title:   Director

 

[Signature Page – Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BMO CAPITAL MARKETS as Joint Lead Arranger By:  

/s/ Kevin Utsey

Name:   Kevin Utsey Title:   Director

 

[Signature Page – Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION as a Lender By:  

/s/ Jonathan H. Lee

Name:   Jonathan H. Lee Title:   Vice President

 

[Signature Page – Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

ABN AMRO Capital USA LLC, as a Lender By:   /s/ David L. Montgomery Name:  
David L. Montgomery Title:   Director By:   /s/ Darrell Holley Name:   Darrell
Holley Title:   Managing Director

 

[Signature Page – Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:   /s/ Blake Kirshman Name:   Blake Kirshman Title:
  Assistant Vice President

 

[Signature Page – Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Citibank, N.A., as a Lender By:   /s/ Mason McGurrin Name:   Mason McGurrin
Title:   Vice President

 

[Signature Page – Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Deutsche Bank Trust Company Americas, as a Lender By:   /s/ Omayra Laucella
Name:   Omayra Laucella Title   Director By:   /s/ Marcus M. Tarkington Name:  
Marcus M. Tarkington Title   Director

 

[Signature Page – Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:   /s/ Jason S. York Name:   Jason S. York
Title:   Authorized Signatory

 

[Signature Page – Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:   /s/ Mark Sparrow Name:   Mark Sparrow
Title:   Director

 

[Signature Page – Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Regions Bank, as a Lender By:   /s/ David Valentine Name:   David Valentine
Title:   Vice President

 

[Signature Page – Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

AMEGY BANK NATIONAL ASSOCIATION, as a Lender By:   /s/ H. Brock Hudson Name:  
H. Brock Hudson Title:   Senior Vice President

 

[Signature Page – Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Cadence Bank, .A., as a Lender By:   /s/ Randy Petersen Name:   Randy Petersen
Title:   Executive Vice President

 

[Signature Page – Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:   /s/ Brenton Bellamy Name:   Brenton Bellamy
Title:   Assistant Vice President

 

[Signature Page – Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Sovereign Bank, N.A., as a Lender By:   /s/ Mark Connelly Name:   Mark Connelly
Title:   Senior Vice President By:   /s/ Aidan Lanigan Name:   Aidan Lanigan
Title:   Senior Vice President

 

[Signature Page – Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION as a Lender By:   /s/ Shuji Yabe Name:  
Shuji Yabe Title:   Managing Director

 

[Signature Page – Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Trustmark Bank, as a Lender By:   /s/ Jeff Deutsch Name:   Jeff Deutsch Title:  
SVP

 

[Signature Page – Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 2.01

Committed Amounts

 

Name of Lender

   Committed Amount  

Wells Fargo Bank, National Association

   $ 90,000,000.00   

Bank of America, N.A.

   $ 90,000,000.00   

Bank of Montreal

   $ 90,000,000.00   

U.S. Bank National Association

   $ 73,000,000.00   

ABN AMRO Capital USA LLC

   $ 73,000,000.00   

Compass Bank

   $ 73,000,000.00   

Citibank, N.A.

   $ 73,000,000.00   

Deutsche Bank Trust Company Americas

   $ 73,000,000.00   

Royal Bank of Canada

   $ 73,000,000.00   

The Bank of Nova Scotia

   $ 73,000,000.00   

Regions Bank

   $ 59,000,000.00   

Amegy Bank National Association

   $ 35,000,000.00   

Cadence Bank, N.A.

   $ 30,000,000.00   

Comerica Bank

   $ 25,000,000.00   

Sovereign Bank

   $ 25,000,000.00   

Sumitomo Mitsui Banking Corporation

   $ 25,000,000.00   

Trustmark National Bank

   $ 20,000,000.00   

Total

   $ 1,000,000,000.00   

 

1



--------------------------------------------------------------------------------

SCHEDULE 2.06

Existing Letters of Credit

 

Issued By

  

Party

   Amount      Issue Date      Expiration Date  

Bank of America

  

Liberty Mutual Insurance Company

H.O. Financial – Credit

175 Berkeley Street

Boston, MA 02117

   $ 1,770,000         January 6, 2012         January 5, 2013   

Wells Fargo

  

Hilcorp Energy Company

1201 Louisiana,

Suite 1400,

Houston, TX 77002

   $ 1,150,000         June 7, 2012         July 27, 2012   

Wells Fargo

  

Hilcorp Energy Company

1201 Louisiana,

Suite 1400,

Houston, TX 77002

   $ 800,000         July 3, 2012         August 27, 2012   

Wells Fargo

  

Encana Oil and Gas USA, Inc.

c/o Encana Corporation Attn: Credit Department 1800-855 2nd Street, S.W.

Calgary, Alberta, Canada T2P-255

   $ 9,250,000         June 7, 2012         August 27, 2012   

Credit Agreement Schedule 2.06-1



--------------------------------------------------------------------------------

SCHEDULE 3.05

Certain Obligations

None.

Credit Agreement Schedule 3.05-1



--------------------------------------------------------------------------------

SCHEDULE 3.06(a)

Properties

None.

Credit Agreement Schedule 3.06(a)-1



--------------------------------------------------------------------------------

SCHEDULE 3.07

Disclosed Matters

None.

Credit Agreement Schedule 3.07-1



--------------------------------------------------------------------------------

SCHEDULE 3.14

Insurance

 

1. General Liability/Marine Terminal Operators

Limit: $500,000 per occurrence for non-spill claims, $2 million aggregate

Period: 11/1/11 – 11/1/12

Carrier: Zurich America Insurance Company

 

2. Excess Liability – First Layer

Limit: $15 million excess of underlying liability policies

Period: 11/1/11 – 11/1/12

Carrier: American Guarantee Liability Insurance Company

 

3. Excess Liability – Second Layer

Limit: $25 million excess of underlying $15 million layer

Period: 11/1/11 – 11/1/12

Carrier: Westchester Surplus Lines Insurance

 

4. Excess Liability – Third Layer

Limit: $20 million excess of underlying $40 million layer

Period: 11/1/11 – 11/1/12

Carrier: Axis Surplus Insurance Company

 

5. Excess Liability – Fourth Layer

Limit: $15 million excess of underlying $60 million layer

Period: 11/1/11 – 11/1/12

Carrier: ACE Property and Casualty Insurance Company

 

6. Excess Liability – Fifth Layer

Limit: $25 million excess of underlying $75 million layer

Period: 1/20/12 – 11/1/12

Carrier: Ironshore Specialty Insurance Company

 

7. Excess Liability – Sixth Layer

Limit: $25 million excess of underlying $100 million

Period: 1/20/12 – 11/1/12

Carrier: XL Insurance (Bermuda) Ltd.

 

8. Auto Liability

Limit: $1 million

Period: 1/1/12 – 1/1/13

Carrier: Liberty Mutual Insurance Company

 

9. Truckers’ Liability

Limit: $1 million

Period: 1/1/12 – 1/1/13

Carrier: Liberty Mutual Insurance Company

 

Credit Agreement Schedule 3.14-1



--------------------------------------------------------------------------------

10. Open Marine Cargo/Motor Truck Cargo

Limit: Varies with cargo shipment – maximum $4.5 million per conveyance

Period: 11/1/11 – 11/1/12

Carrier: Starr Indemnity and Liability Company

 

11. Charterers Legal Liability

Limit: $1,000,000

Period: 11/1/11 – 11/1/12

Carrier: Starr Indemnity and Liability Company

 

12. Stevedore’s Liability

Limit: $1,000,000

Period: 11/1/11 – 11/1/12

Carrier: Starr Indemnity and Liability Company

 

13. Excess Marine Liabilities

Limit: $4,000,000

Period: 11/1/11 – 11/1/12

Carrier: Starr Indemnity and Liability Company

 

14. Foreign Liability Package

Limit: $4,000,000 GL, $1,000,000 AL and EL

Period: 11/1/11 – 11/1/12

Carrier: AIG Subsidiary – Insurance Company of the State of PA

 

15. Pollution Legal Liability

Limit: $5,000,000

Period: 7/25/10 – 7/25/13

Carrier: AIG Subsidiary – American International Specialty Lines

 

16. Workers’ Compensation and Employer’s Liability

Limit: Statutory

Period: 1/1/12 – 11/1/13

Carrier: Liberty Mutual Insurance Company

 

17. Property Damage – Onshore

Limit: Scheduled estimated replacement cost for above-ground assets

Period: 11/1/11 – 11/1/12

Carrier: Alterra Excess and Surplus Insurance Company

 

18. Property Damage – Offshore

Limit: $60 million platform, $30 million pipelines, $30 million business
interruption

Period: 11/23/11 – 11/23/12

Carrier: Lloyd’s Syndicates

 

Credit Agreement Schedule 3.14-2



--------------------------------------------------------------------------------

19. OSFR (Oil Spill Financial Responsibility)

Limit: $35 million (face policy that relies on 1-3 above for actual coverage)

Period: 11/1/11 – 11/1/12

Carrier: Lloyd’s Syndicates

 

20. Non-owned Aircraft Liability

Limit: $250 million

Period: 07/22/12 – 7/22/13

Carrier: Federal Insurance Company

 

21. General Partners’ Liability

Limit: $10 million

Period: 5/1/12 – 5/1/13

Carrier: Associated Electric and Gas Insurance Services Ltd. (Aegis)

 

22. Excess General Partners’ Liability

Limit: $10 million excess of underlying $10 million

Period: 5/1/12 – 5/1/13

Carrier: Zurich American Insurance Company

 

23. Excess General Partners’ Liability

Limit: $10 million excess of underlying $20 million

Period: 5/1/12 – 5/1/13

Carrier: Axis Insurance Company

 

24. Excess General Partners’ Liability

Limit: $10 million excess of underlying $30 million

Period: 5/1/12 – 5/1/13

Carrier: Twin City Fire Insurance Company (The Hartford)

 

25. Excess General Partners’ Liability

Limit: $10 million excess of underlying $40 million

Period: 5/1/12 – 5/1/13

Carrier: Federal Insurance Company (Chubb)

 

26. Excess General Partners’ Liability-A-Side Management Liability

Limit: $10 million excess of underlying $50 million

Period: 5/1/12 – 5/1/13

Carrier: XL Specialty Insurance Company

 

27. Excess General Partners’ Liability – A-Side Management Liability

Limit: $10 million excess of underlying $60 million

Period: 5/1/12 – 5/1/13

Carrier: Berkley Insurance Company

 

Credit Agreement Schedule 3.14-3



--------------------------------------------------------------------------------

28. Fiduciary Liability

Limit: $5 million

Period: 1/1/12 – 1/1/13

Carrier: Executive Risk Indemnity Inc.

 

29. Crime

Limit: $5 million

Period: 1/1/12 – 1/1/13

Carrier: Executive Risk Indemnity Inc.

 

30. General Partners’ Liability – Run-off

Limit: $5 million

Period: 2/5/10 – 2/5/16

Carrier: Associated Electric and Gas Insurance Services Ltd. (Aegis)

 

31. Excess General Partners’ Liability – Run-off

Limit: $5 million excess of underlying $5 million

Period: 2/5/10 – 2/5/16

Carrier: Twin City Fire Insurance Company (The Hartford)

 

32. Excess General Partners’ Liability – Run-off

Limit: $5 million excess of underlying $10 million

Period: 2/5/10 – 2/5/16

Carrier: Zurich American Insurance Company

 

33. Excess General Partners’ Liability – Run-off

Limit: $5 million excess of underlying $15 million

Period: 2/5/10 – 2/5/16

Carrier: U.S. Specialty Insurance Company

 

34. Excess General Partners’ Liability – Run-off

Limit: $5 million excess of underlying $20 million

Period: 2/5/10 – 2/5/16

Carrier: Illinois National Insurance Company (Chartis)

 

35. Excess General Partners’ Liability-A-Side Management Liability – Run-off

Limit: $10 million excess of underlying $40 million

Period: 3/15/10 – 02/5/16

Carrier: XL Specialty Insurance Company

 

36. Excess General Partners’ Liability – A-Side Management Liability – Run-off

Limit: $5 million excess of underlying $50 million

Period: 3/15/10 – 02/5/16

Carrier: Federal Insurance Company (Chubb)

 

Credit Agreement Schedule 3.14-4



--------------------------------------------------------------------------------

37. Boiler and Machinery

Limit: $20 million

Period: 11/1/11 – 11/1/12

Carrier: Continental Casualty Company

 

38. Hull and Machinery (Vessel Property Damage)

Limit: Schedule Values

Period: 7/18/12 – 7/18/13

Carrier: Starr Indemnity and Liability Company

 

39. Protection and Indemnity (Vessel Liability and Crew)

Limit: $1 million

Period: 7/18/12 – 7/18/13

Carrier: Starr Indemnity and Liability Company

 

40. Vessel Pollution Liability

Limit: $5 million

Period: 7/18/12 – 7/18/13

Carrier: Water Quality Insurance Syndicate

 

41. Bumbershoot Liability

Limit: $20 million

Period: 7/18/12 – 7/18/13

Carrier: Various Carriers led by Lloyd’s

 

42. Excess Bumbershoot Liability

Limit: $105 million excess underlying $20 million layer

Period: 7/18/12 – 7/18/13

Carrier: Various Carriers led by Lloyd’s

 

Credit Agreement Schedule 3.14-5



--------------------------------------------------------------------------------

SCHEDULE 3.15

Material Agreements

 

1. Certificate of Limited Partnership of Genesis Energy, L.P.

 

2. Amendment to the Certificate of Limited Partnership of Genesis Energy, L.P.

 

3. Fifth Amended and Restated Agreement of Limited Partnership of Genesis
Energy, L.P.

 

4. Certificate of Conversion of Genesis Energy, Inc., a Delaware corporation,
into Genesis Energy, LLC, a Delaware limited liability company

 

5. Certificate of Formation of Genesis Energy, LLC (formerly Genesis Energy,
Inc.)

 

6. Second Amended and Restated Limited Liability Company Agreement of Genesis
Energy, LLC dated December 28, 2010

 

7. Purchase and Sale Agreement by and between Valero Energy Corporation, Valero
Services, Inc., Valero Unit Investments, LLC, Genesis Energy, LP, Genesis CHOPS
I, LLC and Genesis CHOPS II, LLC dated October 22, 2010

 

8. Agreement and Plan of Merger by and among Genesis Energy, L.P., Genesis
Acquisition, LLC and Genesis Energy, LLC dated as of December 28, 2010

 

9. Purchase and Sale Agreement by and among Florida Marine Transporters, Inc.,
FMT Heavy Oil Transportation, LLC, FMT Industries, LLC, JAR Assets, Inc.,
Pasentine Family Enterprises, LLC, PBC Management, Inc., and GEL Marine, LLC
dated June 24, 2011

 

10. Purchase and Sale Agreement, dated October 28, 2011, by and between Marathon
Oil Company and Genesis Energy, L.P. regarding interest in Poseidon Oil Pipeline
Company, L.L.C.

 

11. Purchase and Sale Agreement, dated October 28, 2011, by and between Marathon
Oil Company and Genesis Energy, L.P. regarding interest in Odyssey Pipeline
L.L.C.

 

12. Purchase and Sale Agreement, dated October 28, 2011, by and between Marathon
Oil Company and Genesis Energy, L.P. regarding interests in Eugene Island
Pipeline System and certain related pipelines

 

13. Purchase and Sale Agreement between Denbury Onshore, LLC and Genesis Free
State Pipeline, LLC dated May 30, 2008

 

14. Form of Unit Certificate of Genesis Energy, L.P.

 

15. Indenture, dated November 18, 2010, among Genesis Energy, L.P., Genesis
Energy Finance Corporation, certain subsidiary guarantors named therein and U.S.
Bank National Association, as trustee

 

Credit Agreement Schedule 3.15-1



--------------------------------------------------------------------------------

16. Supplemental Indenture, dated as of November 24, 2010, by and among Genesis
Energy, L.P., Genesis Energy Finance Corporation, the Guarantors named therein
and U.S. Bank National Association, as trustee

 

17. Second Supplemental Indenture, dated as of December 27, 2010, by and among
Genesis Energy, L.P., Genesis Energy Finance Corporation, the Guarantors named
therein and U.S. Bank National Association, as trustee

 

18. Third Supplemental Indenture, dated as of February 28, 2011, by and among
Genesis Energy, L.P., Genesis Energy Finance Corporation, the Guarantors named
therein and U.S. Bank National Association, as trustee

 

19. Fourth Supplemental Indenture, dated as of June 30, 2011, by and among
Genesis Energy, L.P., Genesis Energy Finance Corporation, the Guarantors named
therein and U.S. Bank National Association, as trustee

 

20. Fifth Supplemental Indenture, dated as of September 13, 2011, by and among
Genesis Energy, L.P., Genesis Energy Finance Corporation, the Guarantors named
therein and U.S. Bank National Association, as trustee

 

21. Sixth Supplemental Indenture, dated as of September 22, 2011, by and among
Genesis Energy, L.P., Genesis Energy Finance Corporation, the Guarantors named
therein and U.S. Bank National Association, as trustee

 

22. Seventh Supplemental Indenture, dated as of December 5, 2011, by and among
Genesis Energy, L.P., Genesis Energy Finance Corporation, the Guarantors named
therein and U.S. Bank National Association, as trustee

 

23. Eighth Supplemental Indenture, dated as of January 3, 2012 2011, by and
among Genesis Energy, L.P., Genesis Energy Finance Corporation, the Guarantors
named therein and U.S. Bank National Association, as trustee

 

24. Ninth Supplemental Indenture, dated as of January 27, 2012, by and among
Genesis Energy, L.P., Genesis Energy Finance Corporation, the Guarantors named
therein and U.S. Bank National Association, as trustee

 

25. Registration Rights Agreement, dated as of December 28, 2010, by and among
Genesis Energy, L.P. and the former unitholders of Genesis Energy, LLC

 

26. Registration Rights Agreement dated February 1, 2012 among Genesis Energy,
L.P., Genesis Energy Finance Corporation, certain subsidiary guarantors named
therein and Deutsche Bank Securities Inc., BMO Capital Markets Corp., Citigroup
Global Markets Inc., RBC Capital Markets, LLC, and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as representatives of the several initial
purchasers

 

27. Registration Rights Agreement, dated July 25, 2007, by and among Genesis
Energy, L.P., Davison Petroleum Products, L.L.C., Davison Transport, Inc.,
Transport Company, Davison Terminal Service, Inc., Sunshine Oil & Storage, Inc.,
and T&T Chemical, Inc.

 

Credit Agreement Schedule 3.15-2



--------------------------------------------------------------------------------

28. Amendment No. 1 to the Davison Registration Rights Agreement dated
November 16, 2007

 

29. Amendment No. 2 to the Davison Registration Rights Agreement dated
December 6, 2007

 

30. Amendment No. 3 to the Davison Registration Rights Agreement, dated as of
December 28, 2010

 

31. Unitholder Rights Agreement, dated as of July 25, 2007, by and among Genesis
Energy, L.P., Genesis Energy, Inc., Davison Petroleum Products, L.L.C., Davison
Transport, Inc., Transport Company, Davison Terminal Service, Inc., Sunshine Oil
and Storage, Inc., and Denbury Marketing & Gathering, Inc.

 

32. Amendment No. 1 to Unitholder Rights Agreement dated as of October 15, 2007

 

33. Amendment No. 2 to Unitholder Rights Agreement dated as of December 28, 2010

 

34. Pipeline Financing Lease Agreement by and between Genesis NEJD Pipeline,
LLC, as Lessor and Denbury Onshore, LLC, as Lessee for the North East Jackson
Dome Pipeline dated May 30, 2008

 

35. Transportation Services Agreement between Genesis Free State Pipeline, LLC,
as Lessor and Denbury Onshore, LLC dated May 30, 2008

 

36. Form of Indemnity Agreement, among Genesis Energy, L.P., Genesis Energy, LLC
and Quintana Energy Partners II, L.P. and each of the Directors of Genesis
Energy, LLC

 

37. Amendment No. 1 to the Indemnity Agreement dated March 4, 2010

 

38. Genesis Energy, LLC First Amended and Restated Stock Appreciation Rights
Plan

 

39. Form of Stock Appreciation Rights Plan Grant Notice

 

40. Genesis Energy, Inc. 2007 Long Term Incentive Plan

 

41. Genesis Energy, L.P. 2010 Long-Term Incentive Plan

 

42. Genesis Energy, LLC 2010 Long-Term Incentive Plan Form of Directors Phantom
Unit with DERs Agreement

 

43. Genesis Energy, LLC 2010 Long-Term Incentive Plan Form of Executive Phantom
Unit with DERs Award – Officers

 

44. Genesis Energy, LLC 2010 Long-Term Incentive Plan Form of Employee Phantom
Unit with DERs Agreement

 

45. Form of 2007 Phantom Unit Grant Agreement (3-Year Graded)

 

46. Form of 2007 Phantom Unit Grant Agreement (3-Year Cliff)

 

Credit Agreement Schedule 3.15-3



--------------------------------------------------------------------------------

47. Employment Agreement by and between Genesis Energy, LLC and Grant E. Sims,
dated December 31, 2008

 

48. Employment Agreement by and between Genesis Energy, LLC and Robert V. Deere,
dated December 31, 2008

 

49. Employment Agreement by and between Genesis Energy, Inc. and Steve Nathanson
dated July 25, 2007

 

50. Waiver Agreement (Sims), dated February 5, 2010

 

51. Waiver Agreement (Deere), dated February 5, 2010

 

52. Purchase Agreement dated November 12, 2010 relating to 7.875% Senior Notes
due 2018

 

53. Purchase Agreement dated February 1, 2012 relating to 7.875% Senior Notes
due 2018

 

54. Closing Agreement dated as of May 30, 2008 between Genesis NEJD Pipeline,
LLC and Denbury Onshore, LLC

 

55. Memorandum of Lease, Deed of Trust, Security Agreement and UCC Fixture
Filing dated as of May 30, 2008 among Denbury Onshore, LLC and the trustee named
therein and Genesis NEJD Pipeline, LLC

 

56. Notice of Lease, Mortgage and Security Agreement dated as of May 30, 2008
between Denbury Onshore, LLC and Genesis NEJD Pipeline, LLC

 

57. Conveyance dated as of May 30, 2008 by Denbury Onshore, LLC to Genesis NEJD
Pipeline, LLC of property located in the certain counties in the State of
Mississippi

 

58. Conveyance dated as of May 30, 2008 by Denbury Onshore, LLC to Genesis NEJD
Pipeline, LLC of property located in certain parishes in the State of Louisiana

 

59. Guaranty dated as of May 30, 2008 by Denbury Resources Inc. in favor of
Genesis NEJD Pipeline, LLC

 

60. Special Representations and Covenants Agreement dated as of May 30, 2008
between Genesis Energy, L.P. and Denbury Onshore, LLC

 

Credit Agreement Schedule 3.15-4



--------------------------------------------------------------------------------

SCHEDULE 3.17

Force Majeure

None.

 

Credit Agreement Schedule 3.17-1



--------------------------------------------------------------------------------

SCHEDULE 3.18(a)

Subsidiaries and Joint Ventures

 

Legal Name

  

Type

of

Entity

   Jurisdiction
of
Organization    Restricted or
Unrestricted
Subsidiary    Class and
Number
Equity
Interests
Authorized    Class and
Number
Equity
Interests
Outstanding    Shares
Covered by
Outstanding
Options,
Warrants,
Rights of
Conversion,
etc. Subsidiaries Genesis Energy, LLC    LLC    Delaware    Restricted   
Membership
Interests    Membership
Interests    None Genesis Crude Oil, L.P.    LP    Delaware    Restricted    GP
Interest
LP Interest    GP Interest
LP Interest    None Antelope Refining, LLC    LLC    Delaware    Unrestricted   
Interests    Interests    None Davison Petroleum Supply, LLC    LLC    Delaware
   Restricted    Interests    Interests    None Davison Transportation Services,
Inc.    Corp    Delaware    Restricted    Common
Stock, 100
Shares    Common
Stock, 100
Shares    None Davison Transportation Services, LLC    LLC    Delaware   
Restricted    Interests    Interests    None Fuel Masters, LLC    LLC    Texas
   Restricted    Interests    Interests    None GEL CHOPS I, L.P.    LP   
Delaware    Restricted    GP Interest
LP Interest    GP Interest
LP Interest    None GEL CHOPS II, L.P.    LP    Delaware    Restricted    GP
Interest
LP Interest    GP Interest
LP Interest    None GEL CHOPS GP, LLC    LLC    Delaware    Restricted   
Interests    Interests    None GEL Louisiana Fuels, LLC    LLC    Delaware   
Restricted    Interests    Interests    None GEL Odyssey, LLC    LLC    Delaware
   Restricted    Interests    Interests    None

 

Credit Agreement Schedule 3.18(a)-1



--------------------------------------------------------------------------------

Legal Name

  

Type

of

Entity

   Jurisdiction
of
Organization    Restricted or
Unrestricted
Subsidiary    Class and
Number
Equity
Interests
Authorized    Class and
Number
Equity
Interests
Outstanding    Shares
Covered by
Outstanding
Options,
Warrants,
Rights of
Conversion,
etc. GEL Offshore, LLC    LLC    Delaware    Restricted    Interests   
Interests    None GEL Offshore Pipeline, LLC    LLC    Delaware    Restricted   
Interests    Interests    None GEL Poseidon, LLC    LLC    Delaware   
Restricted    Interests    Interests    None GEL Sekco, LLC    LLC    Delaware
   Restricted    Interests    Interests    None GEL Tex Marketing, LLC    LLC   
Delaware    Restricted    Interests    Interests    None GEL Wyoming, LLC    LLC
   Delaware    Restricted    Interests    Interests    None Genesis CHOPS I, LLC
   LLC    Delaware    Restricted    Interests    Interests    None Genesis CHOPS
II, LLC    LLC    Delaware    Restricted    Interests    Interests    None
Genesis CO2 Pipeline, L.P.    LP    Delaware    Restricted    GP Interest
LP Interest    GP Interest
LP Interest    None Genesis Davison, LLC    LLC    Delaware    Restricted   
Interest    Interests    None Genesis Energy Finance Corporation    Corp   
Delaware    Restricted    Common
Stock, 100
Shares    Common
Stock, 100
Shares    None Genesis Free State Holdings, LLC    LLC    Delaware    Restricted
   Interests    Interests    None Genesis Free State Pipeline, LLC    LLC   
Delaware    Unrestricted    Interests    Interests    None Genesis Marine, LLC
   LLC    Delaware    Restricted    Interests    Interests    None Genesis
Natural Gas Pipeline, L.P.    LP    Delaware    Restricted    GP Interest
LP Interest    GP Interest
LP Interest    None

 

Credit Agreement Schedule 3.18(a)-2



--------------------------------------------------------------------------------

Legal Name

  

Type

of

Entity

   Jurisdiction
of
Organization    Restricted or
Unrestricted
Subsidiary    Class and
Number
Equity
Interests
Authorized    Class and
Number
Equity
Interests
Outstanding    Shares
Covered by
Outstanding
Options,
Warrants,
Rights of
Conversion,
etc. Genesis NEJD Holdings, LLC    LLC    Delaware    Restricted    Interests   
Interests    None Genesis NEJD Pipeline, LLC    LLC    Delaware    Unrestricted
   Interests    Interests    None Genesis Odyssey, LLC    LLC    Delaware   
Restricted    Interests    Interests    None Genesis Offshore, LLC    LLC   
Delaware    Restricted    Interests    Interests    None Genesis Pipeline
Alabama, LLC    LLC    Alabama    Restricted    Interests    Interests    None
Genesis Pipeline Texas, L.P.    LP    Delaware    Restricted    GP Interest
LP Interest    GP Interest
LP Interest    None Genesis Pipeline USA, L.P.    LP    Delaware    Restricted
   GP Interest
LP Interest    GP Interest
LP Interest    None Genesis Poseidon, LLC    LLC    Delaware    Restricted   
Interests    Interests    None Genesis Rail Services, LLC    LLC    Delaware   
Restricted    Interests    Interests    None Genesis Sekco, LLC    LLC   
Delaware    Restricted    Interests    Interests    None Genesis Syngas
Investments, L.P.    LP    Delaware    Restricted    GP Interest
LP Interest    GP Interest
LP Interest    None Milam Services, Inc.    Corp.    Delaware    Restricted   
Common
Stock, 100
Shares    Common
Stock, 100
Shares    None Red River Terminals, L.L.C.    LLC    Louisiana    Restricted   
Interests    Interests    None TDC Americas, LLC    LLC    Delaware   
Unrestricted    Interests    Interests    None

 

Credit Agreement Schedule 3.18(a)-3



--------------------------------------------------------------------------------

Legal Name

  

Type

of

Entity

   Jurisdiction
of
Organization    Restricted or
Unrestricted
Subsidiary    Class and
Number
Equity
Interests
Authorized    Class and
Number
Equity
Interests
Outstanding    Shares
Covered by
Outstanding
Options,
Warrants,
Rights of
Conversion,
etc. TDC Energy Canada Ltd.    Co    Canada    Unrestricted    Unlimited    101
Class
“A” Voting
Common
Shares    None TDC, L.L.C.    LLC    Louisiana    Restricted    Interests   
Interests    None TDC Chile, SpA    LP    Chile    Unrestricted    1,000 shares
   1,000 shares    None TDC Peru S.A.C.    Corp    Peru    Unrestricted   
418,067 of
the Peruvian
equivalent of
shares of
Common
Stock    418,067 of
the Peruvian
equivalent of
shares of
Common
Stock    None TDC Services Corporation, Inc.    Corp    Delaware    Restricted
   Common
Stock, 100
Shares    Common
Stock, 100
Shares    None TDC South America, LLC    LLC    Delaware    Unrestricted   
Interests    Interests    None Texas City Crude Oil Terminal, LLC    LLC   
Delaware    Restricted    Interests    Interests    None Thunder Basin Holdings,
LLC    LLC    Delaware    Unrestricted    Interests    Interests    None Thunder
Basin Pipeline, LLC    LLC    Delaware    Unrestricted    Interests    Interests
   None

 

Credit Agreement Schedule 3.18(a)-4



--------------------------------------------------------------------------------

Legal Name

  

Type

of

Entity

   Jurisdiction
of
Organization    Restricted or
Unrestricted
Subsidiary    Class and
Number
Equity
Interests
Authorized    Class and
Number
Equity
Interests
Outstanding    Shares
Covered by
Outstanding
Options,
Warrants,
Rights of
Conversion,
etc. Joint Ventures Cameron Highway Oil Pipeline Company    JV – P    Delaware
   NA    Partnership
Interests    Partnership
Interests    None Faustina Hydrogen Products LLC    JV – LLC    Delaware    NA
   15,000,000
Common
Units,
100,000,000
Preferred
Units of
which
6,000,000 are
Class A
Preferred
Units,
4,950,000 are
Class B
Preferred
Units and
89,050,000
are Class C
Preferred
Units*    10,000,000
Common
Units,
70,072620

Preferred
Units of
which
6,000,000 are
Class A
Preferred
Units,
4,545,000 are
Class B
Preferred
Units and
59,527,620
are Class C
Preferred
Units

   Equity
interest
subject to
conversion,
preemptive
rights and
other rights. Odyssey Pipeline L.L.C.    JV – LLC    Delaware    NA   
Membership
Interests    Membership
Interests    None Poseidon Oil Pipeline Company, L.L.C.    JV – LLC    Delaware
   NA    Membership
Interests    Membership
Interests    None Sandhill Group, L.L.C.    JV – LLC    Mississippi    NA   
Membership
Interests    Membership
Interests    None Southeast Keathley Canyon Pipeline Company, L.L.C.    JV – LLC
   Delaware    NA    Membership
Interests    Membership
Interests    None T&P Syngas Supply Company    JV – P    Delaware    NA   
Partnership
Interests    Partnership
Interests    None

 

Credit Agreement Schedule 3.18(a)-5



--------------------------------------------------------------------------------

* To the knowledge of the Borrower, the following are the authorized classes of
Equity Interests for Faustina Hydrogen Products LLC: unlimited number of Class
“A” Voting Common Shares without par value; an unlimited number of Class “B”
Non-Voting Common shares without par value; an unlimited number of Class “C”
Voting Non-Participating shares without par value; an unlimited number of Class
“D” Non-Voting Preference shares with a par value of $0.01 each; an unlimited
number of Class “E” Non-Voting Preference shares with a par value of $0.01 each;
an unlimited number of Class “F” Non-Voting Preference Shares without par value;
an unlimited number of Class “G” Voting Common shares without par value; an
unlimited number of Class “H” Non-Voting Common shares without par value.

 

Co.         Company    Corp. – Corporation    GP – General Partnership JV –
Joint Venture    LLC – Limited Liability Company    LP – Limited Partnership P –
Partnership      

 

Credit Agreement Schedule 3.18(a)-6



--------------------------------------------------------------------------------

SCHEDULE 3.18(b)

Consents

 

1. Praxair Hydrogen Supply, Inc. consent to pledge all (or any portion) of
Genesis Crude Oil, L.P.’s interests in T&P Syngas Supply Company and the T&P
Syngas Supply Company Partnership Agreement.

 

2. The Magna Carta Group, L.L.C. consent to pledge of all (or any portion) of
Genesis Crude Oil, L.P.’s interests in Sandhill Group, L.L.C., the Sandhill
Group, L.L.C. Operating Agreement, other organizational documents of the
Sandhill Group, L.L.C. and any other Sandhill Group, L.L.C. related agreements.

 

Credit Agreement Schedule 3.18(b)-1



--------------------------------------------------------------------------------

SCHEDULE 3.18(c)

Organizational Chart

[Attached]

 

Credit Agreement Schedule 3.18(c)-1



--------------------------------------------------------------------------------

LOGO [g387227g27p46.jpg]



--------------------------------------------------------------------------------

SCHEDULE 3.19(c)

Copyright Violations

None.

 

Credit Agreement Schedule 3.19(c)-1



--------------------------------------------------------------------------------

SCHEDULE 5.12

Insurance

Insurance is not maintained on the NEJD Pipeline and the assets and operations
related thereto.

 

Credit Agreement Schedule 5.12-1



--------------------------------------------------------------------------------

SCHEDULE 5.15

Risk Management Requirements

The Borrower Parties, collectively, will not have any Open Positions in
Petroleum Inventory (crude oil or other products that Genesis Energy, L.P. and
its Restricted Subsidiaries market). Open Position means (i) any physical
Petroleum Inventory (other than Petroleum Inventory retained by Genesis Energy,
L.P. or a Restricted Subsidiary as a result of a customer failing to take all of
its reference nominations provided for under the applicable contract) or
(ii) any purchase or sale contract for Petroleum Inventory that does not have an
Offsetting Position. Offsetting Position means any offsetting sale or purchase
agreement, an offsetting NYMEX contract, an offsetting physical inventory
position or an offsetting swap, collar or option contract, in each case
substantially eliminating price risk.

Neither Genesis Energy, L.P. nor any Restricted Subsidiary will write (i.e.
sell) or otherwise participate in any swap, collar or similar agreement relating
to Petroleum Inventory, or write (i.e. sell) any option, unless it (or any other
Borrower Party) (i) has an Offsetting Position in Petroleum Inventory volumes
and (ii) the counter-party (or guarantor to the obligations of such
counter-party) at the time such financial instrument is made has one or more
long term unsecured debt obligations rated A or A2 or better, respectively, by
either S&P or Moody’s.

 

Credit Agreement Schedule 5.15-1



--------------------------------------------------------------------------------

SCHEDULE 5.17

Post-Effective Date Items

Borrower shall, and shall cause each of its Subsidiaries, as expeditiously as
reasonably possible, but in no event later than the number of days after the
Effective Date applicable to each item set forth below, provide the items or
perform the actions listed below to the extent not provided or performed prior
to the Effective Date; provided that (1) in each case, the Administrative Agent
may extend such number of days at any time and from time to time by such
additional term as it deems appropriate in its reasonable discretion and (2) in
each case, the Administrative Agent may, from time to time and at any time, in
its reasonable discretion, waive any requirement hereof in whole or in part,
subject to such conditions as the Administrative Agent may reasonably determine:

 

  1. Within 60 days after the Effective Date, the Borrower shall obtain each of
the following:

 

  a) a Certificate of Account Status for GEL CHOPS GP, LLC from the Texas
Comptroller of Public Accounts, showing that the entity is in good standing and
has no franchise tax reports or payments due; and

 

  b) a Certificate of Authorization for Fuel Masters, LLC from the Secretary of
State for the State of Tennessee, showing that the entity is not delinquent in
the payment of any fees, taxes or penalties owed to the State.

 

  2. Within 30 days after the Effective Date, the Borrower shall obtain a new
Control Agreement, with respect to each deposit account, securities account or
commodities account, included in the Collateral, subjecting such account to a
First Priority Lien in favor of the Administrative Agent for the benefit of the
Secured Parties (subject to Permitted Encumbrances) in accordance with the
requirements of Section 6.16 of the Agreement and Section 6.02(c) of the
Guarantee and Collateral Agreement and a favorable written opinion (addressed to
the Administrative Agent and the Lenders) covering each such Control Agreement.

 

  3.

Within 5 Business Days after the Effective Date, all valuations and supporting
documentation for the portions of the Mortgaged Property situated in Alabama and
Florida, respectively, sufficient for all purposes to apportion the values of
the Mortgaged Property located in such respective states, and to the applicable
counties or other jurisdictions within such states where the applicable
Mortgaged Property is located, for the purposes of calculating and paying all
applicable mortgage taxes, intangibles taxes, and similar taxes due and payable
in such states in connection with the recordation of the amendments to the
Mortgages in such states (including, without limitation, the execution and
delivery of all petitions, affidavits, certificates, and other documentation
necessary or advisable for such purpose); provided, that should Borrower fail to
deliver such valuations and other supporting documentation within such 5
Business Day period, Administrative Agent may, in its sole discretion, for and
on behalf of and for the account of Borrower, pay the maximum amount of such
applicable mortgage taxes, intangibles taxes, and similar taxes due and payable
in such states in connection with the recordation

 

Credit Agreement Schedule 5.17-1



--------------------------------------------------------------------------------

of the amendments to the Mortgages, calculated in each case without regard to
any apportionment or allocation of the value of the Mortgage Property either to
such states or to any counties or other jurisdictions within such states, and
Borrower shall be liable to Administrative Agent for the full amount thereof
(and such amounts shall be treated as Secured Obligations for all purposes
hereunder).

 

Credit Agreement Schedule 5.17-2



--------------------------------------------------------------------------------

SCHEDULE 6.01

Indebtedness

 

Description

   Amount  

Surety Bonds (not supported by a Letter of Credit)

   $ 6,296,600   

 

Credit Agreement Schedule 6.01-1



--------------------------------------------------------------------------------

SCHEDULE 6.02

Liens

 

1. Option granted to Denbury Resources, Inc. to purchase Mississippi pipeline
contained in Fourth Amended and Restated Partnership Agreement of Genesis
Energy, L.P.

 

2. Restriction on encumbrance or pledge pursuant to Production Payment Purchase
and Sale Agreement between Genesis Crude Oil, L.P. and Denbury Resources Inc.
dated November 14, 2003

 

3. Restriction on encumbrance or pledge pursuant to Carbon Dioxide
Transportation Agreement between Genesis Crude Oil, L.P. and Denbury Resources
Inc. dated September 1, 2003

 

4. Restriction on encumbrance or pledge pursuant to Second Production Payment
Purchase and Sale Agreement between Genesis Crude Oil, L.P. and Denbury Onshore
LLC dated August 26, 2004

 

5. Restriction on encumbrance or pledge pursuant to Second Carbon Dioxide
Transportation Agreement between Genesis Crude Oil, L.P. and Denbury Onshore LLC
dated July 1, 2004

 

6. Restriction on encumbrance or pledge pursuant to Third Production Payment
Purchase and Sale Agreement between Genesis Crude Oil, L.P. and Denbury Onshore
LLC dated October 11, 2005

 

7. Restriction on encumbrance or pledge pursuant to Third Carbon Dioxide
Transportation Agreement between Genesis Crude Oil, L.P. and Denbury Onshore LLC
dated September 1, 2005

 

8. Option granted to Denbury Onshore LLC to purchase Brookhaven Carbon Dioxide
Transportation Agreement made and entered into effective as of December 1, 2004,
by and between Genesis CO2 Pipeline, L.P. and Denbury Onshore, LLC

 

9. Right of first refusal pursuant to T&P Syngas Supply Company Partnership
Agreement

 

10. Right of first refusal pursuant to First Amended and Restated Limited
Liability Company Operating Agreement of Sandhill Group, L.L.C. dated April 4,
2006

 

11. Consent to assign or transfer pursuant to Amended and Restated Limited
Liability Agreement of Faustina Hydrogen Products LLC Agreement

 

12. Consent to assign or transfer pursuant to Faustina Investment and
Development Agreement

 

Credit Agreement Schedule 6.02-1



--------------------------------------------------------------------------------

13. Consent to assign pursuant to Olive McComb Field Transportation Agreement
made and entered into effective as of November 15, 2004, by and between Genesis
Pipeline USA, L.P. and Denbury Onshore, LLC

 

14. Consent to assign pursuant to Brookhaven Field Transportation Agreement made
and entered into effective as of January 1, 2004, by and between Genesis
Pipeline USA, L.P. and Denbury Onshore, LLC

 

Credit Agreement Schedule 6.02-2



--------------------------------------------------------------------------------

SCHEDULE 6.04

Investments

238 shares of LyondellBasell Industries N.V. (“Lyondell”) Class A Common Stock
held by Genesis Crude Oil, L.P. received in connection with Lyondell’s
reorganization.

 

Credit Agreement Schedule 6.04-1



--------------------------------------------------------------------------------

SCHEDULE 6.09

Transactions with Affiliates

 

1. Fifth Amended and Restated Agreement of Limited Partnership of Genesis
Energy, L.P.

 

2. Second Amended and Restated Limited Liability Company Agreement of Genesis
Energy, LLC

 

3. Fourth Amended and Restated Agreement of Limited Partnership of Genesis Crude
Oil, L.P.

 

4. Purchase and Sale Agreement for Membership Interest in Sandhill Group, L.L.C.
between The Magna Carta Group, L.L.C. and Genesis Crude Oil, L.P.

 

5. Earnout Agreement by and between the Magna Carta Group, L.L.C. and Genesis
Crude Oil, L.P.

 

6. Commercial Guaranty with Sandhill Group, L.L.C. as Borrower, Community Trust
Bank as Lender and Genesis Crude Oil, L.P. as Guarantor

 

7. First Amended and Restated Limited Liability Company Operating Agreement of
Sandhill Group, L.L.C. dated April 4, 2006

 

8. T&P Supply Company Partnership Agreement

 

9. Contract for Sale of Carbon Dioxide to Sandhill Group LLC by Denbury Onshore
LLC dated August 1, 2005, assigned to Genesis Crude Oil, L.P. effective
September 1, 2005

 

10. Registration Rights Agreement, dated July 25, 2007 and as amended from time
to time, by and among Genesis Energy, L.P., Davison Petroleum products, L.L.C.,
Davison Transport, Inc, Transport Company, Davison Terminal Service, Inc.,
Sunshine Oil & Storage, Inc., and T&T Chemical, Inc.

 

11. Registration Rights Agreement, dated as of December 28, 2010, by and among
Genesis Energy, L.P. and the former unitholders of Genesis Energy, LLC

 

12. Registration Rights Agreement dated February 1, 2012 among Genesis Energy,
L.P., Genesis Energy Finance Corporation, certain subsidiary guarantors named
therein and Deutsche Bank Securities Inc., BMO Capital Markets Corp., Citigroup
Global Markets Inc., RBC Capital Markets, LLC, and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as representatives of the several initial
purchasers

 

13. Unitholder Rights Agreement, dated as of July 25, 2007 and as amended from
time to time, by and among Genesis Energy, L.P., Genesis Energy, Inc., Davison
Petroleum Products, L.L.C., Davison Transport, Inc., Transport Company, Davison
Terminal Service, Inc., Sunshine Oil and Storage, Inc., and Denbury Marketing &
Gathering, Inc.

 

Credit Agreement Schedule 6.09-1



--------------------------------------------------------------------------------

14. Pledge and Security Agreement, dated July 25, 2007 and as amended from time
to time, by and among Genesis Energy, L.P., Davison Petroleum Products, L.L.C.,
and Genesis Davison, LLC

 

15. Aircraft Interchange Agreement among Genesis Crude Oil, L.P. and Davison
Petroleum Supply, L.L.C., Ruston Aviation, LLC and Davison Transport, Inc.,
dated December 28, 2007

 

16. Intercompany Note, made by Genesis NEJD Pipeline, LLC in favor of Genesis
NEJD Holdings, LLC dated May 30, 2008

 

17. NEJD Intercompany Collateral Agreement made by Genesis NEJD Pipeline, LLC in
favor of Genesis NEJD Holdings, LLC dated as of May 30, 2008

 

18. Consent and Agreement, dated as of May 30, 2008, among Genesis NEJD
Pipeline, LLC, Genesis NEJD Holdings, LLC, Genesis Energy, L.P., and Fortis
Capital Corp., as Administrative Agent

 

Credit Agreement Schedule 6.09-2



--------------------------------------------------------------------------------

Execution Version

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1. Assignor:

    

2. Assignee:

        [and is an Affiliate of [identify Lender]]

3. Borrower:

   Genesis Energy, L.P.

4. Administrative Agent:

  

Wells Fargo Bank, National Association,

as the Administrative Agent under the Credit Agreement

 

Exhibit A

Page 1



--------------------------------------------------------------------------------

5. Credit Agreement:

   The Third Amended and Restated Credit Agreement dated as of July 25, 2012
among Genesis Energy, L.P., as borrower, Wells Fargo Bank, National Association,
as administrative agent, and the lenders party thereto

6. Assigned Interest:

  

 

Committed Amount

Assigned

   Aggregate Committed
Amounts/Loans for
all Lenders    Amount of  Committed
Amount/Loans
Assigned      Percentage Assigned  of
Committed
Amounts/Loans1      $    $           %       $    $           %       $    $  
        %   

Effective Date:                        , 20                 [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:                                                             

Name:

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:                                                             

Name:

Title:

 

1 

Set forth, to at least 9 decimals, as a percentage of the Committed
Amounts/Loans of all Lenders thereunder.

 

Exhibit A

Page 2



--------------------------------------------------------------------------------

[Consented to and]2 Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

Administrative Agent

By:  

 

  Title: [Consented to:]3 [NAME OF RELEVANT PARTY] By:  

 

  Title:

 

 

2 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

3 

To be added only if the consent of the Borrower and/or other parties (e.g.,
Issuing Bank) is required by the terms of the Credit Agreement.

 

Exhibit A

Page 3



--------------------------------------------------------------------------------

ANNEX 1

TO

ASSIGNMENT AND ASSUMPTION

[                                 ]4

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant thereto, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (v) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, including pursuant to Section 2.17 thereof, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and

 

4 

Describe Credit Agreement at option of Administrative Agent.

 

Exhibit A

Page 4



--------------------------------------------------------------------------------

without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

Exhibit A

Page 5



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMMITTED AMOUNT DECREASE CERTIFICATE

[Date]

Wells Fargo Bank, National Association

[Address]

Attn:

Ladies and Gentlemen:

This Committed Amount Decrease Certificate is being delivered to you pursuant to
Sections 2.05(b) and 2.09(b) of that certain Third Amended and Restated Credit
Agreement dated as of July 25, 2012 (as the same may be amended, restated or
otherwise modified from time to time, the “Credit Agreement”), by and among
Genesis Energy, L.P., a Delaware limited partnership (the “Borrower”), the
lenders party thereto from time to time (the “Lenders”), and Wells Fargo Bank,
National Association, as administrative agent for the Lenders (in such capacity,
and together with its permitted successors, the “Administrative Agent”).
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Credit Agreement. The undersigned, Chief Financial Officer of the
General Partner, hereby requests on behalf of the Borrower pursuant to
Sections 2.05(b) and 2.09(b) of the Credit Agreement that the Committed Amount
be decreased as set forth below:

 

Current Committed Amount:

   $         

Requested Decreased Committed Amount:

   $         

Effective Date for Decrease:

     1

Each Lender’s Ratable Portion of the decrease to the aggregate Committed Amounts
is set forth on Schedule A hereto.

[signature page follows]

 

 

1 

For decreases to the Committed Amount, the effective date shall be third
Business Day after receipt of this Certificate by the Administrative Agent. The
Borrower may request a later effective date for decreases, but in no event shall
such date be later than ten Business Days after the receipt of this Certificate
by the Administrative Agent.

 

Exhibit B

Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Committed Amount Decrease
Certificate as of the date first written above.

 

BORROWER:

GENESIS ENERGY, L.P.

By:

 

GENESIS ENERGY, LLC,

its general partner

   

By:                                                   

 

Name:                                               

 

Title:                                                 

 

Exhibit B

Page 2



--------------------------------------------------------------------------------

SCHEDULE A

TO

COMMITTED AMOUNT DECREASE CERTIFICATE

EACH LENDER’S RATABLE PORTION OF THE DECREASE TO THE AGGREGATE

COMMITTED AMOUNTS

 

LENDER

   CURRENT
COMMITTED
AMOUNT    DECREASE TO
COMMITTED
AMOUNT    COMMITTED
AMOUNT AFTER
GIVING EFFECT TO
DECREASE

 

Exhibit B

Page 3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF LETTER OF CREDIT REQUEST

[Date]

[Issuing Bank]

[Address]

Wells Fargo Bank, National Association, as Administrative Agent

[Address]

Attn:

Ladies and Gentlemen:

The undersigned, Genesis Energy, L.P., a Delaware limited partnership (the
“Borrower”), refers to that certain Third Amended and Restated Credit Agreement
dated as of July 25, 2012 (as the same may be amended, restated or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the lenders party thereto from time to time (the “Lenders”), and Wells Fargo
Bank, National Association, as administrative agent for the Lenders (in such
capacity, and together with its permitted successors, the “Administrative
Agent”) (unless otherwise defined herein, each capitalized term used herein has
the meaning assigned to it in the Credit Agreement) and hereby gives you (the
“Issuing Bank”) irrevocable notice pursuant to Section 2.06(b) of the Credit
Agreement that:

[The Borrower hereby requests that the Issuing Bank issue a Letter of Credit,
substantially in the form of Form 1 attached hereto, as follows:

 

Effective Date:                                 
                                                        Stated Amount:   
$                                                                      
            Account Party:                                 
                                                        Beneficiary Name:   
                                                                       
              Beneficiary Address:                                 
                                                          
                                                                       
              Beneficiary Primary Contact:                                 
                                                        Beneficiary Phone
Number:                                 
                                                        Expiry Date6:   
                                                                       
            ]

 

6 

The Expiry Date shall not be later than the earlier of (i) the date one year
after the date of issuance of such Letter of Credit and (ii) the date that is
five Business Days prior to the Maturity Date.

 

Exhibit C

Page 1



--------------------------------------------------------------------------------

[The Borrower hereby requests that the Issuing Bank increase the Stated Amount
of an existing Letter of Credit as follows:

 

Effective Date:                                 
                                                        Existing Letter of
Credit No.                                 
                                                        Existing Stated Amount:
   $                                                                       
            Account Party:                                 
                                                        Beneficiary Name:   
                                                                       
              Beneficiary Address:                                 
                                                          
                                                                       
              Beneficiary Primary Contact:                                 
                                                        Beneficiary Phone
Number:                                 
                                                        Expiry Date7:   
                                                                       
              New Stated Amount:    $                             
                                                     

[The Borrower hereby requests that the Issuing Lender extend the expiry date of
an existing Letter of Credit as follows:

 

Effective Date:                                 
                                                        Existing Letter of
Credit No.                                 
                                                        Stated Amount:   
$                                                                       
            Account Party:                                 
                                                        Beneficiary Name:   
                                                                       
              Beneficiary Address:                                 
                                                          
                                                                       
              Beneficiary Primary Contact:                                 
                                                        Beneficiary Phone
Number:                                 
                                                        Existing Expiry Date:   
                                                                       
              New Expiry Date8:                                 
                                                      ]

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the [issuance][increase][extension] of
the Letter of Credit requested herein:

 

  (i) the representations and warranties of the Borrower, the General Partner or
any Relevant Party set forth in the Loan Documents are true and correct in all
material respects (except such representations and warranties that are stated to
relate to a specific earlier date, which representations and warranties are true
and correct in all material respects as of such earlier date);

 

7 

The Expiry Date shall not be later than the earlier of (i) the date one year
after the date of issuance of such Letter of Credit and (ii) the date that is
five Business Days prior to the Maturity Date.

 

8 

The Expiry Date shall not be later than the earlier of (i) the date one year
after the date of the extension of such Letter of Credit and (ii) the date that
is five Business Days prior to the Maturity Date.

 

Exhibit C

Page 2



--------------------------------------------------------------------------------

  (ii) no Default or Event of Default has occurred and is continuing; and

 

  (iii) after giving effect to such [issuance][increase][extension], (a) the LC
Exposure shall not exceed $100,000,000 and (b) the sum of the total Revolving
Credit Exposures shall not exceed the aggregate Committed Amounts.

[signature page follows]

 

Exhibit C

Page 3



--------------------------------------------------------------------------------

The undersigned certifies that he/she is the [            ] of the General
Partner, and that as such he/she is authorized to execute this certificate on
behalf of the Borrower as of the date first written above.

 

GENESIS ENERGY, L.P.

By:

 

GENESIS ENERGY, LLC, its general

partner

   

By:                                                   

 

Name:                                               

 

Title:                                                 

 

Exhibit C

Page 4



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF INTEREST ELECTION REQUEST

[Date]

Wells Fargo Bank, National Association, as Administrative Agent

[Address]

Attn:

Ladies and Gentlemen:

The undersigned, Genesis Energy, L.P, a Delaware limited partnership (the
“Borrower”), is a party to that certain Third Amended and Restated Credit
Agreement dated as of July 25, 2012 (as the same may be amended, modified, or
supplemented from time to time, the “Credit Agreement”) among the Borrower, the
lenders from time to time party thereto (the “Lenders”), and Wells Fargo Bank,
National Association, as administrative agent for the Lenders (in such capacity,
and together with its permitted successors, the “Administrative Agent”).
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Credit Agreement. The undersigned hereby gives you irrevocable
notice pursuant to Section 2.08 of the Credit Agreement that the undersigned
hereby requests a [conversion] [continuation] of outstanding Borrowings, and in
connection with that request sets forth below the information relating to such
Borrowing (the “Proposed Borrowing”) as required by Section 2.08 of the Credit
Agreement:

(a) The Borrowing to which this Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing is
[            ].

(b) The Business Day of the Proposed Borrowing is [            , 20    ].

(c) The aggregate amount of the existing Borrowing to be converted or continued
is $             and the existing Borrowing is [an ABR Borrowing] [a Eurodollar
Borrowing] (the “Existing Advance”).

(d) The Proposed Borrowing consists of [a conversion of the Existing Advance to
[an ABR Borrowing] [a Eurodollar Borrowing]] [a continuation of the Existing
Advance].

[(e) The Interest Period for the Proposed Borrowing is [one, two, three or six]
month[s].]9

 

9 

Applicable only if the requested continuation or conversion is a Eurodollar
Borrowing.

 

Exhibit D

Page 1



--------------------------------------------------------------------------------

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:

 

  (i) the representations and warranties of the Borrower, the General Partner or
any other Relevant Party set forth in the Loan Documents are true and correct in
all material respects (except such representations and warranties that are
stated to relate to a specific earlier date, which representations and
warranties are true and correct in all material respects as of such earlier
date);

 

  (ii) no Default or Event of Default has occurred and is continuing;

 

  (iii) after giving effect to such Proposed Borrowing, there will be no more
than six Interest Periods applicable to outstanding Eurodollar Borrowings; and

 

  (iv) after giving effect to such Proposed Borrowing, the aggregate Revolving
Credit Exposures will not exceed the aggregate Committed Amounts.

[signature page follows]

 

Exhibit D

Page 2



--------------------------------------------------------------------------------

The undersigned certifies that he/she is the [            ] of the General
Partner, and that as such he/she is authorized to execute this certificate on
behalf of the Borrower as of the date first written above.

 

Very truly yours, GENESIS ENERGY, L.P. By:   GENESIS ENERGY, LLC, its general
partner   By:                             
                                                             
Name:                                                                       
               Title:                            
                                                         

 

Exhibit D

Page 3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF PERFECTION CERTIFICATE

[Date]

Reference is hereby made to that certain (a) Third Amended and Restated Credit
Agreement, dated as of July 25, 2012 (as amended, modified, supplemented or
restated from time to time, the “Credit Agreement”), by and among Genesis
Energy, L.P., a Delaware limited partnership (the “Borrower”), the lenders from
time to time party thereto (the “Lenders”), and Wells Fargo Bank, National
Association, as administrative agent (in such capacity, and together with its
permitted successors, the “Administrative Agent”) and (b) Third Amended and
Restated Guarantee and Collateral Agreement, dated as of July 25, 2012 (as
amended, modified, supplemented or restated from time to time, the “Guarantee
and Collateral Agreement”), by and among the Borrower, each of the other
Grantors listed therein and the Administrative Agent. Capitalized terms used but
not defined herein have the meanings given to such terms in the Credit
Agreement.

As used herein, the term “Companies” means, collectively, the Borrower, the
General Partner (or any other general partner of the Borrower) and each of the
other Restricted Subsidiaries and the term “Company” means, individually, any
one of them.

The undersigned hereby certifies as of the date hereof to the Administrative
Agent as follows:

1. Names.

(a) The exact legal name of each Company as such name appears in its respective
certificate of formation or any other equivalent organizational document is set
forth in Schedule 1(a). Each Company is (i) the type of entity disclosed next to
its name in Schedule 1(a) and (ii) a registered organization except to the
extent disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company and the jurisdiction of formation of each Company.

(b) Schedule 1(b) contains a true and correct list of any other corporate,
limited liability company, limited partnership or other organizational names
each Company has had in the past five years, together with the date of the
relevant change.

(c) Schedule 1(c) contains a true and correct list of all other names (including
trade names or similar appellations) used by each Company or any other business
or organization to which each Company became the successor by merger,
consolidation, acquisition, change in form, nature or jurisdiction of
organization, or otherwise, at any time between July 25, 2007 and the date
hereof. Except as set forth in Schedule 1(c), no Company has changed its
jurisdiction of organization at any time during the past four months.

 

Exhibit E

Page 1



--------------------------------------------------------------------------------

2. Current Locations.

(a) The chief executive office of each Company is located at the address set
forth in Schedule 2(a).

(b) Set forth in Schedule 2(b) are all locations where each Company maintains
any books or records relating to any Collateral.

(c) Set forth in Schedule 2(c) are all other places of business of each Company.

(d) Set forth in Schedule 2(d) are all other locations where each Company
maintains any of the Collateral consisting of inventory or equipment not
identified above.

(e) Set forth in Schedule 2(e) are the names and addresses of all Persons other
than each Company, such as lessees, consignees, warehousemen or purchasers of
chattel paper, that have possession or are intended to have possession of any of
the Collateral consisting of instruments, chattel paper, inventory or equipment.

3. Prior Locations. Set forth in Schedule 3 is the information required by
Section 2(a), Section 2(b) and Section 2(c) with respect to each location or
place of business previously maintained by each Company at any time during the
past four months.

4. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described on Schedule 4, all of the Collateral has been
originated by each Company in the ordinary course of business or consists of
goods which have been acquired by such Company in the ordinary course of
business from a Person in the business of selling goods of that kind, provided,
that Schedule 4 shall not be required to list (a) transactions that occurred
prior to July 25, 2007 or (b) transactions (together with all other transactions
that are part of a series of transactions) in respect of which the aggregate
Acquisition Consideration was less than $25,000,000.

5. Schedule 5 contains a true and accurate summary of file search reports from
(a) the Uniform Commercial Code filing offices (i)(a) with respect to the
certificate delivered on the Effective Date, in each jurisdiction identified in
Schedule 1(a) with respect to each legal name set forth in Schedule 1(a) and
(b) otherwise, in each jurisdiction identified in Schedule 1(a) with respect to
each legal name set forth in Schedule 1 and (ii) except with respect to the
certificate delivered on the Effective Date, in each jurisdiction described in
Schedule 1(c) or Schedule 4 relating to any of the transactions described in
Schedule (1)(c), if any, or Schedule 4, if any, with respect to each legal name
of the person or entity from which each Company purchased or otherwise acquired
any of the Collateral and (b) except with respect to the certificate delivered
on the Effective Date, each filing officer in each real estate recording office
identified on Schedule 8 with respect to real estate on which Collateral
consisting of fixtures is or is to be located. Except with respect to the
certificate delivered on the Effective Date, a true copy of each financing
statement, including judgment and Tax Liens, bankruptcy and pending lawsuits or
other filing identified in such file search reports has been delivered to the
Administrative Agent.

 

Exhibit E

Page 2



--------------------------------------------------------------------------------

6. UCC Filings. The financing statements (duly authorized by each Company
constituting the debtor therein), including the indications of the Collateral,
attached as Schedule 6 are in the appropriate forms for filing in the filing
offices in the jurisdictions identified in Schedule 6.

7. Schedule of Filings. Schedule 7 lists (a) the appropriate filing offices for
the financing statements attached as Schedule 6 and (b) the appropriate filing
offices for the filings described in Schedule 12(c) and (c) any other actions
required to create, preserve, protect and perfect the security interests in the
Collateral granted to the Administrative Agent pursuant to the Security
Documents. No other filings or actions are required to create, preserve, protect
and perfect the security interests in the Collateral granted to the
Administrative Agent pursuant to the Security Documents.

8. Real Property. Schedule 8(a) lists all Mortgages and amendments and
supplements thereto that have been filed or will be filed substantially
contemporaneously with the execution of this certificate (noting filing offices
for such Mortgages), and a general description of each parcel of or other
interest in Real Property owned or leased by any Borrower Party that is not
subject to such a Mortgage, including, with respect to any Real Property
acquired after the Effective Date, the approximate fair market value of such
parcel or interest and the county or counties and state or states where such
parcel or interest is located (it being understood that such parcels or
interests that are part of substantially contiguous Real Property may be
described in the aggregate); provided, that, Schedule 8(a) shall not be required
to list parcels of or interests in Real Property to the extent that such parcels
or interests are not Mortgaged Property solely because of provisions of the
Mortgages that expressly exclude such parcels or interests from the Lien created
by such Mortgage because of a consent to assignment or Lien (or similar)
provision in the underlying agreement(s) governing such parcel or interest.
Except as described on Schedule 8(b), no Borrower Party has entered into any
leases, subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements as owner, lessor, sublessor, licensor, franchisor or grantor with
respect to any of the Real Property described, or subject to a Mortgage
described, on Schedule 8(a) for which the annual rental or similar payment
exceeds $10,000 per month per arrangement, and no Borrower Party has entered
into any leases, subleases, tenancies, franchise agreements, licenses or other
occupancy arrangements as lessee, sublessee, licensee, franchisee or grantee for
which the annual rental or similar payment exceeds $10,000 per month per
arrangement which require the consent of the landlord, tenant or other party
thereto to the transactions contemplated by the Credit Agreement.

9. Termination Statements and Releases of Liens. Attached as Schedule 9(a) are
the duly authorized termination statements and releases of liens in the
appropriate form for filing in each applicable jurisdiction identified in
Schedule 9(b) with respect to each Lien described therein.

10. Stock Ownership and Other Equity Interests. Schedule 10 contains a true and
correct list of all of the authorized, and the issued and outstanding, stock,
partnership interests, limited liability company membership interests or other
Equity Interest owned by each Company and its subsidiaries and Joint Ventures
and the record and beneficial owners of such stock, partnership interests,
membership interests or other Equity Interests.

 

Exhibit E

Page 3



--------------------------------------------------------------------------------

11. Instruments and Tangible Chattel Paper. Schedule 11 contains a true and
correct list of all Instruments (including all intercompany notes between or
among any two Borrower Parties or between or among any Borrower Party and a
subsidiary or Joint Venture thereof), Chattel Paper, Tangible Chattel Paper and
Electronic Chattel Paper (each such capitalized term as defined in the Guarantee
and Collateral Agreement); provided, that Schedule 11 shall only be required to
list such Instruments, Chattel Paper, Tangible Chattel Paper and Electronic
Chattel Paper if the aggregate value of all such Instruments and Chattel Paper
held by the Borrower Parties exceeds $1,000,000.

12. Intellectual Property.

(a) Schedule 12(a) contains a true and correct list of all of the Borrower
Parties’ Patents, Patent Licenses, Trademarks and Trademark Licenses (each as
defined in the Guarantee and Collateral Agreement) registered with the United
States Patent and Trademark Office, and all other Patents, Patent Licenses,
Trademarks and Trademark Licenses, including the name of the registered owner
and the registration number of each Patent, Patent License, Trademark and
Trademark License owned by each Borrower Party.

(b) Schedule 12(b) sets forth all of the Borrower Parties’ United States
Copyrights and Copyright Licenses (each as defined in the Guarantee and
Collateral Agreement), and all other Copyrights and Copyright Licenses,
including the name of the registered owner and the registration number of each
Copyright or Copyright License owned by any Borrower Party.

(c) Attached as Schedule 12(c) in proper form for filing with the United States
Patent and Trademark Office and United States Copyright Office are the filings,
if any, necessary to preserve, protect and perfect the security interests in the
United States Trademarks, Trademark Licenses, Patents, Patent Licenses,
Copyrights and Copyright Licenses set forth on Schedule 12(a) and Schedule
12(b), including duly signed copies of each of the Patent Security Agreement,
Trademark Security Agreement and the Copyright Security Agreement, as
applicable.

13. Commercial Tort Claims. Schedule 13 contains a true and correct list of all
Commercial Tort Claims (as defined in the Guarantee and Collateral Agreement) in
excess of $2,000,000 held by any Borrower Party, including a brief description
thereof.

14. Deposit Accounts, Securities Accounts and Commodity Accounts. Schedule 14
contains a true and complete list of all Deposit Accounts, Securities Accounts
and Commodity Accounts (each as defined in the Guarantee and Collateral
Agreement) maintained by any Borrower Party, other than the Excluded Accounts,
including the name of each institution where each such account is held, the name
of each such account and the name of each entity that holds each account, and
whether such account is a Deposit Account, a Securities Account or a Commodity
Account.

[Signature page follows]

 

Exhibit E

Page 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Perfection Certificate as
of the first date written above.

 

BORROWER: GENESIS ENERGY, L.P. By:   GENESIS ENERGY, LLC,   its general partner
By:     Name:   Title:  

 

 

Exhibit E

Page 5



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF BORROWING REQUEST

[Date]

Wells Fargo Bank, National Association, as Administrative Agent

[Address]

Attn:

Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of July 25, 2012 (as the same may be amended, restated or otherwise
modified from time to time, the “Credit Agreement”), by and among Genesis
Energy, L.P., a Delaware limited partnership (the “Borrower”), the lenders from
time to time party thereto (the “Lenders”), and Wells Fargo Bank, National
Association, as administrative agent for the Lenders (in such capacity, and
together with its permitted successors, the “Administrative Agent”) (unless
otherwise defined herein, each capitalized term used herein has the meaning
assigned to it in the Credit Agreement).

(a) The Borrower hereby requests pursuant to Section 2.03 of the Credit
Agreement a Borrowing as follows:

(i) the aggregate amount of the requested Borrowing is $[            ];

(ii) the date of the requested Borrowing is [            ], 20[        ]10;

(iii) the requested Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing];

(iv) [the initial Interest Period applicable thereto is [one, two, three or six]
months]11;

(v) the requested Borrowing [is] [is not] an Inventory Financing Sublimit
Borrowing;

(vi) the current total Revolving Credit Exposures (without giving effect to the
requested Borrowing) is $[            ];

(vii) the pro forma total Revolving Credit Exposures (giving effect to the
requested Borrowing) is $[            ]; and

(viii) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07 of the
Credit Agreement, are as follows:

 

10 

The date must be a Business Day

11 

To be included if the requested Borrowing is a Eurodollar Borrowing.

 

Exhibit F

Page 1



--------------------------------------------------------------------------------

[                                                     ]

[                                                     ]

[                                                     ]

[                                                     ].

(b) The Borrower hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the requested Borrowing:

 

  (i) the representations and warranties of the Borrower, the General Partner or
any other Relevant Party set forth in the Loan Documents are true and correct in
all material respects (except such representations and warranties that are
stated to relate to a specific earlier date, which representations and
warranties are true and correct in all material respects as of such earlier
date);

 

  (ii) at the time of and immediately after giving effect to such requested
Borrowing, no Default or Event of Default has occurred and is continuing; and

 

  (iii) after giving effect to such requested Borrowing, the sum of the total
Revolving Credit Exposures will not exceed the aggregate Committed Amounts.

[(c) The Borrower hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the requested Inventory Financing
Sublimit Borrowing:

 

  (i) all of the Petroleum Products to which such requested Inventory Financing
Sublimit Borrowing relates (the “New Financed Inventory”) constitutes Eligible
Inventory;

 

  (ii) the price risk relating to such New Financed Inventory has been fully
hedged pursuant to a Hedging Agreement or sold forward pursuant to a sales
contract (subject to immaterial deficiencies described in Section 5.16(b) of the
Credit Agreement); and

 

  (iii)

the amount of such requested Inventory Financing Sublimit Borrowing does not
exceed an amount equal to the product of (1) 90% and (2) an amount equal to the
sum of (x) the Sale Value of such New Financed Inventory that is subject to
sales contracts measured as of the date of such Borrowing plus (y) the Hedged
Value of such New Financed Inventory that is not subject to sales contracts
measured as of the date of such Borrowing minus (z) all related storage,
transportation and other applicable costs reasonably estimated by the Borrower
to be applicable to such New Financed Inventory in the future.]12

[signature page follows]

 

12 

This section should be included in the Borrowing Request only if the Borrowing
Request covers an Inventory Financing Sublimit Borrowing.

 

Exhibit F

Page 2



--------------------------------------------------------------------------------

The undersigned certifies that he/she is the [            ] of the General
Partner, and that as such he/she is authorized to execute this certificate on
behalf of the Borrower as of the date first written above.

 

GENESIS ENERGY, L.P. By:  

GENESIS ENERGY, LLC, its general

partner

  By:                                                                       
                    Name:                             
                                                        
Title:                                                                      
               

 

Exhibit F

Page 3



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF BORROWING BASE CERTIFICATE

[Date]

Wells Fargo Bank, National Association

[Address]

Attn:

This Borrowing Base Certificate is being delivered13 pursuant to Section 5.01(f)
of that certain Third Amended and Restated Credit Agreement dated as of July 25,
2012 (as the same may be amended, restated or otherwise modified from time to
time, the “Credit Agreement”), by and among Genesis Energy, L.P, a Delaware
limited partnership (the “Borrower”), the lenders from time to time party
thereto (the “Lenders”), and Wells Fargo Bank, National Association, as
administrative agent (in such capacity, and together with its permitted
successors, the “Administrative Agent”). Capitalized terms used but not defined
herein shall have the meanings assigned to them in the Credit Agreement. The
undersigned, Financial Officer of the General Partner, hereby certifies that
he/she has carefully reviewed the contents of this Borrowing Base Certificate
and, in connection herewith, has made or caused to be made such investigation
and inquiries as he/she deems necessary and prudent with respect to the
certifications herein made and, based upon the foregoing, the undersigned has
concluded and represents on behalf of the Borrower the following:

1. The Inventory Financing Sublimit Borrowing Base Date to which this
Certificate applies is [                    , 20        ]14 (the “Inventory
Financing Sublimit Borrowing Base Date”).

[2. The Borrower hereby requests the conversion of General Loans to, and
designation of such Loans as, Inventory Financing Sublimit Borrowings as of the
Inventory Financing Sublimit Borrowing Base Date in a principal amount equal to
$[                    ]. The Borrower hereby certifies that the following
statements are true as of such Inventory Financing Sublimit Borrowing Base Date:

 

  (i) all of the Petroleum Products to which such requested Inventory Financing
Sublimit Borrowing relates (the “New Financed Inventory”) constitute Eligible
Inventory;

 

  (ii) the price risk relating to such New Financed Inventory has been fully
hedged pursuant to a Hedging Agreement or sold forward pursuant to a sales
contract (subject to immaterial deficiencies described in Section 5.16(b) of the
Credit Agreement); and

 

13 

This Certificate must be delivered by the fifth Business Day of the calendar
month.

14 

The Inventory Financing Sublimit Borrowing Base Date shall be the last day of
the calendar month immediately preceding the month in which this Certificate is
delivered.

 

Exhibit G

Page 1



--------------------------------------------------------------------------------

  (iii)

the principal amount of such requested Inventory Financing Sublimit Borrowing
does not exceed an amount equal to the product of (1) 90% and (2) an amount
equal to the sum of (x) the Sale Value of such New Financed Inventory that is
subject to sales contracts measured as of the date of such Borrowing plus
(y) the Hedged Value of such New Financed Inventory that is not subject to sales
contracts measured as of the date of such Borrowing minus (z) all related
storage, transportation and other applicable costs reasonably estimated by the
Borrower to be applicable to such New Financed Inventory in the future.]15

2.16 The aggregate principal amount borrowed and outstanding under the Inventory
Financing Sublimit Tranche on the Inventory Financing Sublimit Borrowing Base
Date, after giving effect to any Inventory Financing Sublimit Borrowings
designated on such Inventory Financing Sublimit Borrowing Base Date [pursuant to
clause 2. above], but without giving effect to any prepayment required to be
made contemporaneously with the delivery of this Certificate pursuant to
Section 2.11(e) of the Credit Agreement, is equal to $[                     ].

3. The Inventory Financing Sublimit Availability as of the Inventory Financing
Sublimit Borrowing Base is equal to $[                     ].17

4. The calculation of the Inventory Financing Sublimit Borrowing Base as of the
Inventory Financing Sublimit Borrowing Base Date is set forth on Exhibit A
hereto. Such Inventory Financing Sublimit Borrowing Base is equal to
$[                     ].

5. The amount calculated pursuant to clause 2. above that is in excess of the
lower of the amounts calculated pursuant to each of clauses 3. and 4. above (if
any) is equal to $[                     ]. This is the Inventory Sublimit
Prepayment Amount for the Inventory Financing Sublimit Borrowing Base Date.
Contemporaneously with the delivery of this Certificate, the Borrower hereby
notifies the Administrative Agent pursuant to Section 2.11(e) of the Credit
Agreement that the Borrower has made [a prepayment of Inventory Financing
Sublimit Borrowings] [conversion of Inventory Financing Sublimit Borrowings to
General Loans] in the Inventory Sublimit Prepayment Amount (if any) in
accordance with Section 2.11(e) of the Credit Agreement.

6. The aggregate principal amount borrowed and outstanding under the Inventory
Financing Sublimit Tranche, after giving effect to any Inventory Financing
Sublimit Borrowings designated on the Inventory Financing Sublimit Borrowing
Base

 

15 

Include if plan to deem an Inventory Financing Sublimit Borrowing as of the
Inventory Financing Sublimit Borrowing Base Date.

16 

If the bracketed clause 2. above is included, the numbering of the clauses and
cross-references thereto should be adjusted accordingly.

17 

The lower of (a) the then effective aggregate Committed Amounts (net of the
principal amount of any then outstanding General Loans (other than General Loans
to be converted into Inventory Financing Sublimit Borrowings pursuant to clause
2.) and LC Exposure) and (b) the then current Inventory Financing Sublimit
Amount (i.e., $150,000,000 on the Effective Date).

 

Exhibit G

Page 2



--------------------------------------------------------------------------------

Date (if any) [pursuant to clause 2. above] and after giving effect to any
prepayment or conversion to General Loans required to be made contemporaneously
with the delivery of this Certificate pursuant to Section 2.11(e) of the Credit
Agreement and pursuant to clause 5. above, does not exceed the lesser of (x) the
Inventory Financing Sublimit Borrowing Base as of the Inventory Financing
Sublimit Borrowing Base Date and (y) the Inventory Financing Sublimit
Availability as of the Inventory Financing Sublimit Borrowing Base Date.

7. The following table sets forth true, complete and correct information related
to Financed Eligible Inventory owned by the Borrower or any Restricted
Subsidiary on the Inventory Financing Sublimit Borrowing Base Date.

 

Total Volume of Financed Eligible Inventory:

Location of Financed Eligible Inventory:

 

State

   County    Volume (Barrels/MMBTU)

Financed Eligible Inventory Subject to Sales Contracts:

 

Counterparty

   Contract
Number    Contract Date
(i.e., End Date)    Volume
(Barrels/MMBTU)    Sale
Price    Sale
Value

Financed Eligible Inventory Subject to Hedging Agreements:

 

Counterparty

   Contract
Number    Contract Date
(i.e., End Date)    Volume
(Barrels/MMBTU)    Hedge
Price    Hedge
Value

[signature page follows]

 

Exhibit G

Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Borrowing Base Certificate
as of the first date written above.

 

BORROWER: GENESIS ENERGY, L.P. By:   GENESIS ENERGY, LLC,   its general partner
  By:                                                                 Name:
                                                            Title:
                                                         

 

Exhibit G

Page 4



--------------------------------------------------------------------------------

Exhibit A

Inventory Financing Sublimit Borrowing Base Calculation

I. Sale Value

 

A. Volume of Financed Eligible Inventory subject to sales contracts   B. Sale
price of such Financed Eligible Inventory   Sale Value = A * B  

II. Hedged Value

 

A. Volume of Financed Eligible Inventory not subject to sales contracts   B.
Prices fixed with respect thereto in corresponding Hedging Agreements   C.
Hedged Value = A* B  

III. Inventory Financing Sublimit Borrowing Base

 

A. Sale Value (from I. above)   B. Hedged Value (from II. above)   C. All
storage, transportation and other applicable costs related to such Financed
Eligible Inventory   D. A + B—C   Inventory Financing Sublimit Borrowing Base =
D * 90%  

 

Exhibit G

Page 5



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF COMMITTED AMOUNT INCREASE CERTIFICATE

[Date]

Wells Fargo Bank, National Association

[Address]

Attn:

This Committed Amount Increase Certificate is being delivered pursuant to
Section 2.05(c)(ii)(D) of that certain Third Amended and Restated Credit
Agreement dated as of July 25, 2012 (as the same may be amended, restated or
otherwise modified from time to time, the “Credit Agreement”), by and among
Genesis Energy, L.P, a Delaware limited partnership (the “Borrower”), the
lenders from time to time party thereto (the “Lenders”), and Wells Fargo Bank,
National Association, as administrative agent (in such capacity, and together
with its permitted successors, the “Administrative Agent”). Capitalized terms
used but not defined herein shall have the meanings assigned to them in the
Credit Agreement. The undersigned, Responsible Officer of the General Partner,
hereby certifies on behalf of the Borrower that, as of the date hereof, no
Default or Event of Default has occurred and is continuing and requests on
behalf of the Borrower that the aggregate Committed Amount be increased by
increasing the Committed Amount of [            ] (the “Increasing Lender”) by
the amount and on the date set forth below:

 

Current aggregate Committed Amount for all Lenders:   
$                                                                       
                                                    Current Committed Amount of
the Increasing Lender:    $                             
                                         
                                                   

Requested Increase in the Committed Amount of the Increasing Lender (the
“Increase Amount”):

   $                                                                       
                                                18

Total Committed Amount for the Increasing Lender:

   $                                                                       
                                                   

Effective Date for Increase (the “Increase Date”):

                                                                          
                                                     

 

 

18 

Any increase in the aggregate Committed Amounts shall not be less than
$5,000,000 unless the Administrative Agent otherwise consents, and no such
increase shall be permitted if, after giving effect thereto, the aggregate
increases pursuant to Section 2.05(c) of the Credit Agreement would exceed
$300,000,000.

 

Exhibit H

Page 1



--------------------------------------------------------------------------------

By signing below, the Increasing Lender agrees (a) that its Committed Amount
will be increased by the Increase Amount effective as of the Increase Date,
(b) after giving effect to such increase, its total Committed Amount will be
$[            ], and (c) that it shall continue to be a Lender under the Credit
Agreement. The Borrower shall pay the fee payable to the Administrative Agent
pursuant Section 2.05(c)(ii)(D) of the Credit Agreement.

[signature page follows]

 

Exhibit H

Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Committed Amount
Increase Certificate as of the date first written above.

 

BORROWER: GENESIS ENERGY, L.P. By:  

GENESIS ENERGY, LLC,

its general partner

  By:                                                                       
             Name:                                          
                                   Title:                            
                                                   LENDER:
[                                                         ] By:     Name:    
Title:     Consented to and Accepted: ADMINISTRATIVE AGENT WELLS FARGO BANK,
NATIONAL ASSOCIATION By:     Name:     Title:    

 

Exhibit H

Page 3



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF ADDITIONAL LENDER CERTIFICATE

[Date]

 

To: Wells Fargo Bank, National Association,

as Administrative Agent

This Additional Lender Certificate is being delivered pursuant to
Section 2.05(c)(ii)(E) of that certain Third Amended and Restated Credit
Agreement dated as of July 25, 2012 (as the same may be amended, restated or
otherwise modified from time to time, the “Credit Agreement”), by and among
Genesis Energy, L.P, a Delaware limited partnership (the “Borrower”), the
lenders from time to time party thereto (the “Lenders”), and Wells Fargo Bank,
National Association, as administrative agent (in such capacity, and together
with its permitted successors, the “Administrative Agent”). Capitalized terms
used but not defined herein shall have the meanings assigned to them in the
Credit Agreement.

Please be advised that the undersigned (the “Additional Lender”) has agreed, and
does hereby agree, (a) to become a Lender under the Credit Agreement effective
[            ], 20[    ] with a Committed Amount of $[            ] and (b) that
it shall be a party in all respects to, and bound as a Lender in all respects
by, the Credit Agreement and the other Loan Documents.

This Additional Lender Certificate is being delivered to the Administrative
Agent together with (i) if the Additional Lender is a Foreign Lender, any
documentation required to be delivered by such Additional Lender pursuant to
Section 2.17(e) of the Credit Agreement, duly completed and executed by the
Additional Lender, and (ii) an Administrative Questionnaire in the form supplied
by the Administrative Agent, duly completed by the Additional Lender. The
Borrower shall pay the fee payable to the Administrative Agent pursuant to
Section 2.05(c)(ii)(E) of the Credit Agreement.

 

Very truly yours, GENESIS ENERGY, L.P. By:   GENESIS ENERGY, LLC,   its general
partner             By:                  
                                                             
          Name:                                                            
                        Title:                  
                                                       

 

Exhibit I

Page 1



--------------------------------------------------------------------------------

Accepted and Agreed:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:                                                                       
                                   Name:                           
                                                                   
  Title:                                                                    
                             

Accepted and Agreed:

[ADDITIONAL LENDER]

By:                                                                       
                                   Name:                           
                                                                   
  Title:                                                                    
                             

 

Exhibit I

Page 2



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF COMPLIANCE CERTIFICATE19

Financial Statement Date:                         ,             

To: Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to the Third Amended and Restated Credit Agreement dated as of
July 25, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among Genesis Energy, L.P., as
borrower (the “Borrower”), Wells Fargo Bank, National Association, as
administrative agent, and the lenders party thereto.

The undersigned Financial Officer hereby certifies as of the date hereof that
he/she is the                                                          of the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered the year-end audited financial statements required
by Section 5.01(a)(i) of the Agreement for the fiscal year of the Borrower ended
as of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

2. The Borrower has delivered the year-end unaudited financial statements
required by Section 5.01(a)(ii) of the Agreement for the fiscal year of the
Borrower ended as of the above date.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 5.01(b)(i) of the Agreement for the fiscal quarter of the Borrower ended
as of the above date. Such financial statements fairly present in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries in accordance with GAAP consistently applied as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.

2. The Borrower has delivered the unaudited financial statements required by
Section 5.01(b)(ii) of the Agreement for the fiscal quarter ended as of the
above date.

 

19 

The financial statement certifications certified herein are intended to be
reflective of the certifications required under Section 5.01(a) and 5.01(b) of
the Credit Agreement. The financial covenant calculations included herein are
intended to reflect the components of the financial covenants set forth in
Section 6.14. In the event of any conflict or inconsistency between the
applicable terms and conditions of the Credit Agreement, on the one hand, and
the financial statement certifications and/or financial covenant calculations
reflected in this Exhibit J, on the other hand, the terms and conditions of the
Credit Agreement shall control.

 

Exhibit J

Page 1



--------------------------------------------------------------------------------

3. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by such financial statements.

4. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
obligations under the Loan Documents, and

[select one:]

[during such fiscal period, the Borrower performed and observed each covenant
and condition of the Loan Documents applicable to it, and no Default has
occurred and is continuing.]

—or—

[during such fiscal period the following covenants or conditions have not been
performed or observed and the following is a list of each such Default and its
nature and status:]

5. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this
Certificate.

6. [No change in GAAP or in the application thereof has occurred since the date
of the audited financial statements referred to in Section 3.04 of the
Agreement]

—or—

[The following changes in GAAP or in the application thereof have occurred since
the date of the audited financial statements referred to in Section 3.04 of the
Agreement and such changes have had the following effects on the financial
statements accompanying this Compliance Certificate:]

 

Exhibit J

Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                            ,                     .

 

GENESIS ENERGY, L.P.

By: GENESIS ENERGY, LLC, its general partner

        By:                                                         
                        

               Name:

               Title:

 

Exhibit J

Page 3



--------------------------------------------------------------------------------

For the Quarter/Year ended                         (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I. Interest Coverage Ratio.

 

A.    Adjusted Consolidated EBITDA (Schedule 2) for the four consecutive fiscal
quarter period ending on the date hereof:    $             B.    Consolidated
Interest Expense for such period:    $             C.    Consolidated Interest
Coverage Ratio (Line I.A ÷ Line I.B):                 to 1.00

Minimum required:

 

    

Minimum Interest
Coverage Ratio

  

3.00 to 1.0020

 

20 

Upon the consummation of a Material Acquisition that is a Permitted Acquisition,
the minimum Consolidated Interest Coverage Ratio shall be 2.75 to 1.00 until the
end of the last day of the third full fiscal quarter of the Borrower after the
consummation of such Material Acquisition, as applicable, at which time the
minimum Consolidated Interest Coverage Ratio permitted to be maintained by the
Borrower will automatically revert back to 3.00 to 1.00.

 

Exhibit J

Page 4



--------------------------------------------------------------------------------

II. Leverage Ratios.

Consolidated Leverage Ratio

 

A.    Consolidated Total Funded Debt on such determination date:   
$                     B.    Adjusted Consolidated EBITDA (Schedule 2) for the
four consecutive fiscal quarter period ending on the date hereof:   
$                     C.    Consolidated Leverage Ratio (Line II.A ÷ Line II.B):
                    to 1.00

Maximum permitted:

 

    

Maximum
Consolidated
Leverage Ratio

Prior to the consummation of a Material Acquisition:

   5.00 to 1.00

Upon or after the consummation of Material Acquisition:

   5.50 to 1.0021

Consolidated Senior Secured Leverage Ratio

 

A.    Consolidated Total Senior Secured Funded Debt on such determination date:
   $                     B.    Adjusted Consolidated EBITDA (Schedule 2) for the
four consecutive fiscal quarter period ending on the date hereof:   
$                     C.    Consolidated Senior Secured Leverage Ratio (Line
II.A ÷ Line II.B):                    to 1.00

Maximum permitted:

 

    

Maximum
Consolidated
Senior Leverage

Ratio

Prior to the consummation of a Material Acquisition:

   3.75 to 1.00

Upon or after the consummation of a Material Acquisition:

   4.25 to 1.0022

 

21 

Upon the consummation of a Material Acquisition that is a Permitted Acquisition,
the maximum Consolidated Leverage Ratio shall be 5.50 to 1.00 until the end of
the last day of the third full fiscal quarter of the Borrower after the
consummation of such Material Acquisition, at which time the maximum
Consolidated Leverage Ratio permitted to be maintained by the Borrower will
automatically revert back to 5.00 to 1.00.

22 

Upon the consummation of a Material Acquisition that is a Permitted Acquisition,
the maximum Consolidated Senior Secured Leverage Ratio shall be 4.25 to 1.00
until the end of the last day of the third full fiscal quarter of the Borrower
after the consummation of such Material Acquisition, at which time the maximum
Consolidated Senior Secured Leverage Ratio permitted to be maintained by the
Borrower will automatically revert back to 3.75 to 1.00.

 

Exhibit J

Page 5



--------------------------------------------------------------------------------

III. EBITDA for Pricing.

 

Adjusted Consolidated EBITDA for purposes of determining Applicable Margin23
(see Preliminary Adjusted Consolidated EBITDA on Schedule 2):   
$                

 

23

Solely for the purpose of determining the Applicable Margin, Adjusted
Consolidated EBITDA, as used in calculating Consolidated Leverage Ratio, will be
calculated without giving effect to the limitation on cash distributions
received by the Borrower and the Restricted Subsidiaries from Joint Ventures
consummated after the Effective Date, as set forth in clause (a) of the first
proviso set forth in the definition of Adjusted Consolidated EBITDA.

 

Exhibit J

Page 6



--------------------------------------------------------------------------------

For the Quarter/Year ended                                 (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

          Quarter      Quarter      Quarter      Quarter      Four Fiscal
Quarter Period             Ended      Ended      Ended      Ended      Ended  
   Consolidated Net Income of the Borrower and its Subsidiaries24      —        
  —           —           —           —     

+

   Interest Expense      —           —           —           —           —     

+

   Federal, state, local income and foreign withholding taxes      —          
—           —           —           —     

+

   Depreciation, depletion and amortization expense      —           —          
—           —           —     

+

   Deferred or non-cash equity compensation or stock option or similar
compensation expense               

-

   Actual cash payments made with respect to deferred compensation            
  

+

   Cash received by the Borrower or any Restricted Subsidiary pursuant to any
Direct Financing Lease               

+

   Transaction Costs25      —           —           —           —           —  
  

=

   Consolidated EBITDA before cash distributions               

+

   Cash distributions from Unrestricted Subsidiaries26               

+

   Cash distributions from Joint Ventures or the Equity Interests of other
Persons               

=

   Consolidated EBITDA               

 

24 

Determined without giving effect to (without duplication): (a) any extraordinary
income or gains, (b) any interest income, (c) any non-cash income (excluding
items which represent the reversal of a non-cash charge referred to in clause
(e) below of this definition), (d) any extraordinary losses, (e) any non-cash
charges or losses (except to the extent that any such non-cash charge or loss
would require an anticipated cash payment (or a reserve for an anticipated cash
payment) in any future period), including any non-cash expenses relating to
impairments and similar write-offs and stock appreciation rights, (f) any gains
or losses from sales of assets other than inventory sold in the ordinary course
of business, (g) income or losses attributable to Unrestricted Subsidiaries,
Joint Ventures, any Person accounted for by the Borrower by the equity method of
accounting, or any other Person that is not a Subsidiary or (h) income or losses
attributable to Direct Financing Leases.

25 

Transaction Costs to be added back during the term of the Agreement under this
line item shall not exceed 15% of Adjusted Consolidated EBITDA for any
applicable period.

26 

Including loan payments under the NEJD Intercompany Note.

 

Exhibit J

Page 7



--------------------------------------------------------------------------------

+

   Pro Forma Adjustments (other than Non-Historical Pro Forma Adjustments and
Material Project EBITDA Adjustments)               

+

   Non-Historical Pro Forma Adjustments, as applicable               

+

   Material Project EBITDA Adjustments, as applicable               

=

   (Preliminary) Adjusted Consolidated EBITDA               

-

   Cash distributions from Joint Ventures (other than JVs consummated on or
before the Effective Date) in excess of 25% of (Preliminary) Adjusted
Consolidated EBITDA27               

=

   Adjusted Consolidated EBITDA      —           —           —           —     
     —     

 

27 

Cash distributions received by the Borrower and the Restricted Subsidiaries from
all Joint Ventures consummated after the Effective Date shall not account for
more than 25% of Adjusted Consolidated EBITDA (as such Adjusted Consolidated
EBITDA is calculated from time to time without giving effect to cash
distributions from Joint Ventures consummated after the Effective Date), and any
excess shall be deemed to not be Adjusted Consolidated EBITDA.

 

Exhibit J

Page 8